Exhibit 10.1

 

 

 

CREDIT AGREEMENT

by and among

SEITEL, INC.

as Parent, and as U.S. Borrower,

OLYMPIC SEISMIC LTD.,

as Canadian Borrower

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, LLC

as U.S. Agent

and

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

as Canadian Agent

Dated as of May 25, 2011

 

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of May 25, 2011, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent and collateral agent for the U.S. Lenders (in
such capacity, together with its successors and assigns in such capacity, “U.S.
Agent”), WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, a corporation
incorporated under the laws of the Province of Ontario, as administrative agent
and collateral agent for the Canadian Lenders (in such capacity, together with
its permitted successors and assigns in such capacity, “Canadian Agent”),
Seitel, Inc., a Delaware corporation (“Parent” or “U.S. Borrower”) and Olympic
Seismic Ltd., a corporation incorporated under the laws of the Province of
Alberta (“Canadian Borrower” and together with the U.S. Borrower and any other
Subsidiary of Parent designated by Parent as a “Borrower” hereunder,
individually, “Borrower” and collectively, “Borrowers”).

The parties agree as follows:

 

1.

DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrowers
notify Agent that Borrowers request an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agents
notify Borrowers that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Parent” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.

1.3 Code; PPSA. Any terms used in this Agreement that are defined in (a) the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein (provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in



--------------------------------------------------------------------------------

Article 9 of the Code shall govern) and (b) the PPSA shall be construed and
defined as set forth in the PPSA.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available U.S. or Canadian funds, as applicable, (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization if requested by a Bank Product Provider) of all of the
Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefore and the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) for which Bank Product Collateralization has not been requested,
and (iii) any Hedge Obligations that, at such time, are allowed by the
applicable Hedge Provider to remain outstanding without being required to be
repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2.

LOANS AND TERMS OF PAYMENT.

2.1 U.S. Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each U.S. Lender agrees (severally, not jointly or jointly
and severally) to make revolving loans (“U.S. Advances”) to any U.S. Borrower in
an amount at any one time outstanding not to exceed the lesser of:

 

- 2 -



--------------------------------------------------------------------------------

(i) such U.S. Lender’s Revolver Commitment, or

(ii) such U.S. Lender’s Pro Rata Share of an amount equal to the U.S. Maximum
Revolver Amount less the sum of (1) the Letter of Credit Usage at such time,
plus (2) the principal amount of Canadian Advances outstanding at such time
(converted from Canadian Dollars into the equivalent amount thereof in Dollars
as determined by U.S. Agent or U.S. Issuing Lender, as the case may be, at such
time), plus (3) the principal amount of Swing Loans outstanding at such time;
provided, that the requested U.S. Borrowing would not exceed the Availability on
such Funding Date.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the U.S. Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in Section 2.1 notwithstanding, U.S. Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the U.S.
Borrowing Base and the U.S. Maximum Revolver Amount in such amounts, and with
respect to such matters, as U.S. Agent in its Permitted Discretion shall deem
necessary or appropriate, including (i) reserves in an amount equal to the U.S.
Bank Product Reserve Amount, and (ii) reserves with respect to (A) sums that
Parent or its Subsidiaries are required to pay under this Agreement or any other
Loan Document (such as taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay when due, and (B) amounts owing by Parent or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the U.S.
Collateral (other than a Permitted Lien which is a permitted purchase money Lien
or the interest of a lessor under a Capital Lease), which Lien or trust, in the
Permitted Discretion of U.S. Agent likely would have a priority superior to U.S.
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the U.S. Collateral (such reserves described in this
Section 2.1(c), the “Applicable U.S. Reserves”).

2.2 Canadian Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Canadian Lender agrees to make revolving loans
(“Canadian Advances”) to any Canadian Borrower in an amount at any one time
outstanding not to exceed the lesser of:

(i) such Canadian Lender’s Canadian Revolver Commitment, or

(ii) an amount equal to the Maximum Canadian Revolver Amount less the Canadian
Letter of Credit Usage at such time; provided, that the requested Canadian
Borrowing would not exceed the Availability on such Funding Date.

 

- 3 -



--------------------------------------------------------------------------------

(b) Amounts borrowed pursuant to this Section 2.2 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Canadian
Advances, together with interest accrued and unpaid thereon, shall be due and
payable on the Maturity Date or, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.2 notwithstanding, Canadian Agent
shall have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Canadian
Borrowing Base and the Maximum Canadian Revolver Amount in such amounts, and
with respect to such matters, as Canadian Agent in its Permitted Discretion
shall deem necessary or appropriate, including (i) reserves in an amount equal
to the Canadian Bank Product Reserve Amount, (ii) reserves with respect to
(A) sums that Parent or its Subsidiaries are required to pay under this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay when due, and (B) amounts owing by Parent or
its Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, any of the Canadian Collateral (other than a Permitted Lien which is a
permitted purchase money Lien or the interest of a lessor under a Capital
Lease), which Lien or trust, in the Permitted Discretion of Canadian Agent
likely would have a priority superior to Canadian Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Canadian Collateral and (iii) reserves for any unpaid Statutory Lien
Payments specified in Section 4.30 (such reserves described in this
Section 2.2(c), the “Applicable Canadian Reserves” and together with the
Applicable U.S. Reserves, the “Applicable Reserves”).

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing.

(i) Each U.S. Borrowing shall be made by a written request by an Authorized
Person of the applicable U.S. Borrower delivered to U.S. Agent. Such notice must
be received by U.S. Agent no later than 1:00 p.m. (Eastern Standard time) on the
Business Day prior to the date that is the requested Funding Date, except to the
extent such U.S. Borrower is electing (A) a LIBOR Rate Loan, and in such case
such U.S. Borrower must comply with Section 2.13 or (B) a U.S. Swing Loan, and
in such case notice must be received by U.S. Agent no later than 1:00 p.m.
(Eastern Standard time) on the Business Day that is the requested Funding Date,
in each case, specifying (i) the amount of such U.S. Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day. At U.S. Agent’s election,
in lieu of delivering the above-described written request, any Authorized Person
of such U.S. Borrower may give U.S. Agent telephonic notice of such request by
the required time. In such circumstances, such U.S. Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

(ii) Each Canadian Borrowing shall be made by a written request by an Authorized
Person of the applicable Canadian Borrower delivered to Canadian Agent. Such

 

- 4 -



--------------------------------------------------------------------------------

notice must be received by Canadian Agent no later than 1:00 p.m. (Eastern
Standard time) on the Business Day prior to the date that is the requested
Funding Date, except to the extent such Canadian Borrower is electing a Canadian
Swing Loan, and in such case notice must be received by Canadian Agent no later
than 1:00 p.m. (Eastern Standard time) on the Business Day that is the requested
Funding Date, in each case, specifying (i) the amount of such Canadian
Borrowing, and (ii) the requested Funding Date, which shall be a Business Day.
At Canadian Agent’s election, in lieu of delivering the above-described written
request, any Authorized Person of such Canadian Borrower may give Canadian Agent
telephonic notice of such request by the required time. In such circumstances,
such Canadian Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as the aggregate amount of Swing Loans made since the last Settlement Date,
minus the amount of Collections or payments applied to Swing Loans since the
last Settlement Date, plus the amount of the requested Advance does not exceed
$5,000,000, (I) if such request is for a U.S. Advance, U.S. Swing Lender shall
make a U.S. Advance in Dollars to such U.S. Borrower, in the amount of such
requested U.S. Borrowing (any such U.S. Advance made solely by U.S. Swing Lender
pursuant to this Section 2.3(b) being referred to as a “U.S. Swing Loan” and
such U.S. Advances being referred to as “U.S. Swing Loans”) available to U.S.
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to the U.S. Designated Account; provided, that U.S. Borrowers
shall not use the proceeds of any U.S. Swing Loan to refinance any outstanding
U.S. Swing Loan; and (II) if such request is for a Canadian Advance, Canadian
Swing Lender shall make a Canadian Advance in Canadian Dollars to such Canadian
Borrower, in the amount of such requested Canadian Borrowing (any such Canadian
Advance made solely by Canadian Swing Lender pursuant to this Section 2.3(b)
being referred to as a “Canadian Swing Loan” and such Canadian Advances being
referred to as “Canadian Swing Loans”) available to Canadian Borrowers on the
Funding Date applicable thereto by transferring immediately available funds to
the Canadian Designated Account; provided, that Canadian Borrowers shall not use
the proceeds of any Canadian Swing Loan to refinance any outstanding Canadian
Swing Loan.

(i) Anything contained herein to the contrary notwithstanding, the U.S. Swing
Lender may, but shall not be obligated to, make U.S. Swing Loans at any time
that one or more of the U.S. Lenders is a Defaulting Lender. Each U.S. Swing
Loan shall be deemed to be a U.S. Advance hereunder and shall be subject to all
the terms and conditions (including Section 3) applicable to other U.S.
Advances, except that all payments on any U.S. Swing Loan shall be payable to
U.S. Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), U.S. Swing Lender shall not make and shall not be obligated
to make any U.S. Swing Loan if U.S. Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable U.S.
Borrowing, or (ii) the requested U.S. Borrowing would exceed the U.S.
Availability on such Funding Date. U.S. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any U.S. Swing Loan. The U.S. Swing Loans shall be secured by U.S.
Agent’s Liens, constitute U.S. Advances and U.S. Obligations hereunder, and bear
interest at the Base Rate plus the Base Rate Margin.

 

- 5 -



--------------------------------------------------------------------------------

(ii) Anything contained herein to the contrary notwithstanding, the Canadian
Swing Lender may, but shall not be obligated to, make Canadian Swing Loans at
any time that one or more of the Canadian Lenders is a Defaulting Lender. Each
Canadian Swing Loan shall be deemed to be a Canadian Advance hereunder and shall
be subject to all the terms and conditions (including Section 3) applicable to
other Canadian Advances, except that all payments on any Canadian Swing Loan
shall be payable to Canadian Swing Lender solely for its own account. Subject to
the provisions of Section 2.3(d)(ii), Canadian Swing Lender shall not make and
shall not be obligated to make any Canadian Swing Loan if Canadian Swing Lender
has actual knowledge that (i) one or more of the applicable conditions precedent
set forth in Section 3 will not be satisfied on the requested Funding Date for
the applicable Canadian Borrowing, or (ii) the requested Canadian Borrowing
would exceed the Canadian Availability on such Funding Date. Canadian Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Canadian Swing Loan. The Canadian
Swing Loans shall be secured by Canadian Agent’s Liens, constitute Canadian
Advances and Canadian Obligations hereunder, and bear interest at the Canadian
Base Rate plus the Base Rate Margin.

(c) Making of Loans.

(i) In the event that U.S. Swing Lender is not obligated to make a U.S. Swing
Loan, then promptly after receipt of a request for a U.S. Borrowing pursuant to
Section 2.3(a)(i), U.S. Agent shall notify the U.S. Lenders, not later than 4:00
p.m. (Eastern Standard time) on the Business Day immediately preceding the
Funding Date applicable thereto, by telecopy, telephone, or other similar form
of transmission, of the requested U.S. Borrowing (provided, that notice of a
requested LIBOR Rate Loan shall be provided as set forth in Section 2.13). Each
U.S. Lender shall make the amount of such U.S. Lender’s Pro Rata Share of the
requested U.S. Borrowing available to U.S. Agent in immediately available funds,
to U.S. Agent’s Account, not later than 1:00 p.m. (Eastern Standard time) on the
Funding Date applicable thereto. After U.S. Agent’s receipt of the proceeds of
such U.S. Advances, U.S. Agent shall make the proceeds thereof available to the
applicable U.S. Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by U.S. Agent to the
U.S. Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), U.S. Agent shall not request any U.S. Lender to make any
U.S. Advance if it has knowledge that, and no U.S. Lender shall have the
obligation to make any U.S. Advance, if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable U.S. Borrowing unless such condition
has been waived, or (2) the requested U.S. Borrowing would exceed the
Availability on such Funding Date. In the event that Canadian Swing Lender is
not obligated to make a Canadian Swing Loan, then promptly after receipt of a
request for a Canadian Borrowing pursuant to Section 2.3(a)(ii), Canadian Agent
shall notify Canadian Lenders, not later than 4:00 p.m. (Eastern Standard time)
on the Business Day immediately preceding the Funding Date applicable thereto,
by telecopy, telephone, or other similar form of transmission, of the requested
Canadian Borrowing. Each Canadian Lender shall make the amount of the requested
Canadian Borrowing available to Canadian Agent in immediately available funds to
Canadian Agent’s Account, not later than 1:00 p.m. (Eastern Standard time) on
the Funding Date applicable thereto. After Canadian Agent’s receipt of the
proceeds of such Canadian Advances, Canadian

 

- 6 -



--------------------------------------------------------------------------------

Agent shall make the proceeds thereof available to the applicable Canadian
Borrower on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Canadian Agent to the Canadian
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Canadian Agent shall not request any Canadian Lender to make
any Canadian Advance if it has knowledge that, and no Canadian Lender shall have
the obligation to make any Canadian Advance, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Canadian Borrowing unless such
condition has been waived, or (2) the requested Canadian Borrowing would exceed
the Availability on such Funding Date.

(ii) Unless U.S. Agent or Canadian Agent, as applicable, receives notice from a
Lender prior to 12:00 p.m. (Eastern Standard time) on the date of a Borrowing,
that such Lender will not make available as and when required hereunder to such
Agent for the account of the applicable Borrower the amount of that Lender’s Pro
Rata Share of the Borrowing, such Agent may assume that each Lender has made or
will make such amount available to such Agent in immediately available U.S. or
Canadian funds, as applicable, on the Funding Date and such Agent may (but shall
not be so required), in reliance upon such assumption, make available to the
applicable Borrower on such date a corresponding amount. If any Lender shall not
have made its full amount available to such Agent in immediately available U.S.
or Canadian funds, as applicable, and if such Agent in such circumstances has
made available to the applicable Borrower such amount, that Lender shall on the
Business Day following such Funding Date make such amount available to such
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by U.S. Agent or Canadian Agent, as applicable,
to any Lender with respect to amounts owing under this Section 2.3(c)(ii) shall
be conclusive, absent manifest error. If such amount is so made available, such
payment to U.S. Agent or Canadian Agent, as applicable, shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to U.S. Agent or Canadian Agent, as
applicable, on the Business Day following the Funding Date, such Agent will
notify the applicable Borrower of such failure to fund and, upon demand by such
Agent, the applicable Borrower shall pay such amount to such Agent for such
Agent’s Account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, U.S. Agent and Canadian Agent hereby are authorized by
Borrowers and the Lenders, from time to time in such Agent’s sole discretion,
(A) after the occurrence and during the continuance of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, to make U.S. Advances to, or
for the benefit of, U.S. Borrowers or Canadian Advances to, or for the benefit
of Canadian Borrowers, on behalf of the Lenders that such Agent, in its
Permitted Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the U.S Advances described in this Section 2.3(d)(i) shall be referred to as
“U.S. Protective Advances” and any of the Canadian Advances described in this
Section 2.3(d)(i)

 

- 7 -



--------------------------------------------------------------------------------

shall be referred to as “Canadian Protective Advances” and together with the
U.S. Protective Advances, “Protective Advances”).

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize U.S. Agent, Canadian Agent, U.S.
Swing Lender or Canadian Swing Lender, as applicable, and U.S. Agent, Canadian
Agent, U.S. Swing Lender or Canadian Swing Lender, as applicable, may, but is
not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to either U.S. Borrowers or Canadian Borrowers, as
applicable, notwithstanding that an Overadvance exists or would be created
thereby, so long as (A) after giving effect to such Advances, (1) the
outstanding Revolver Usage does not exceed the U.S. Borrowing Base by more than
$3,000,000 and (2) the outstanding Canadian Revolver Usage does not exceed the
Canadian Borrowing Base by more than $500,000, and (B) after giving effect to
such Advances, (1) the outstanding U.S. Revolver Usage (except for and excluding
amounts charged to the U.S. Loan Account or Canadian Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the U.S. Maximum Revolver Amount
and (2) the outstanding Canadian Revolver Usage (except for and excluding
amounts charged to the Canadian Loan Account for interest, fees, or Lender Group
Expenses of the Canadian Lender Group) does not exceed the Maximum Canadian
Revolver Amount. In the event U.S. Agent or Canadian Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, the applicable Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to either Loan Account
for interest, fees, or Lender Group Expenses) unless such Agent determines that
prior notice would result in imminent harm to the Collateral or its value, in
which case such Agent may make such Overadvances and provide notice as promptly
as practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with the Agents, jointly determine the terms of arrangements
that shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Advances to Borrowers to an amount
permitted by the preceding sentence. In such circumstances, if any Lender
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agents and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of Section 2.5.
Each Lender shall be obligated to settle with the applicable Agent as provided
in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by such Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(d)(ii), and
any Overadvances resulting from the charging to either Loan Account of interest,
fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan, and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to U.S. Agent or Canadian
Agent, as applicable, solely for its own account. The Protective Advances and
Overadvances shall be repayable on demand, secured by U.S. Agent’s or Canadian
Agent’s Liens, as applicable, constitute Obligations hereunder, and bear
interest at the Base Rate plus the Base Rate Margin or the Canadian Base Rate
plus the Base Rate Margin, as applicable. The ability of U.S. Agent and Canadian
Agent to make Protective

 

- 8 -



--------------------------------------------------------------------------------

Advances is separate and distinct from such Agent’s ability to make Overadvances
and such Agent’s ability to make Overadvances is separate and distinct from such
Agent’s ability to make Protective Advances. For the avoidance of doubt, the
limitations on U.S. Agent’s and Canadian Agent’s ability to make Protective
Advances do not apply to Overadvances and the limitations on U.S. Agent’s and
Canadian Agent’s ability to make Overadvances do not apply to Protective
Advances. The provisions of this Section 2.3(d) are for the exclusive benefit of
Agents, Swing Lenders, and the Lenders and are not intended to benefit Borrowers
in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) U.S. Agent or Canadian Agent, as applicable, shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by such Agent (1) on behalf of U.S. Swing Lender, with respect
to the outstanding U.S. Swing Loans, (2) on behalf of Canadian Swing Lender,
with respect to the outstanding Canadian Swing Loans, (3) for itself, with
respect to its outstanding Protective Advances or Overadvances, and (4) with
respect to Borrowers’ or their Subsidiaries’ Collections or payments received,
as to each by notifying the Lenders by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 5:00 p.m.
(Eastern Standard time) on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, Overadvances, and
Protective Advances for the period since the prior Settlement Date. Subject to
the terms and conditions contained herein (including Section 2.3(g)): (y) if the
amount of the Advances (including Swing Loans, Overadvances, and Protective
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the U.S. Advances or Canadian Advances of such Lender, as
applicable (including Swing Loans, Overadvances, and Protective Advances) as of
a Settlement Date, then U.S. Agent or Canadian Agent, as applicable, shall, by
no later than 3:00 p.m. (Eastern Standard time) on the Settlement Date, transfer
in immediately available U.S. or Canadian funds, as applicable, to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the U.S. Advances or Canadian Advances of such Lender, as
applicable (including Swing Loans, Overadvances, and Protective Advances), and
(z) if the amount of the U.S. Advances or Canadian Advances, as applicable
(including Swing Loans, Overadvances, and Protective Advances) made by a Lender
is less than such Lender’s Pro Rata Share of the U.S. Advances or Canadian
Advances, as applicable (including Swing Loans, Overadvances, and Protective
Advances) as of a Settlement Date, such Lender shall no later than 3:00 p.m.
(Eastern Standard time) on the Settlement Date transfer in immediately available
U.S. or Canadian funds, as applicable, to U.S. Agent’s or Canadian Agent’s
Account, as applicable, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the U.S. Advances or Canadian Advances, as applicable (including Swing Loans,
Overadvances, and Protective

 

- 9 -



--------------------------------------------------------------------------------

Advances). Such amounts made available to U.S. Agent or Canadian Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans, Overadvances, or Protective Advances and,
together with the portion of such Swing Loans, Overadvances, or Protective
Advances representing U.S. Swing Lender’s Pro Rata Share thereof, shall
constitute U.S. Advances of such U.S. Lenders or representing Canadian Swing
Lender’s Pro Rata Share thereof, shall constitute Canadian Advances of such
Canadian Lenders. If any such amount is not made available to U.S. Agent or
Canadian Agent, as applicable, by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, such Agent shall be entitled
to recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans,
Overadvances, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances, and
Protective Advances as of a Settlement Date, U.S. Agent or Canadian Agent, as
applicable, shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by such Agent with respect
to principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, (A) U.S. Agent, to the extent U.S. Protective
Advances, U.S. Overadvances, or U.S. Swing Loans are outstanding, may pay over
to U.S. Agent or U.S. Swing Lender, as applicable, any Collections or payments
received by U.S. Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the U.S. Advances, for application to the
U.S. Protective Advances, U.S. Overadvances, or U.S. Swing Loans and
(B) Canadian Agent, to the extent Canadian Protective Advances, Canadian
Overadvances, or Canadian Swing Loans are outstanding, may pay over to Canadian
Agent or Canadian Swing Lender, as applicable, any Collections or payments
received by Canadian Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Canadian Advances, for application to
the Canadian Protective Advances, Canadian Overadvances, or Canadian Swing
Loans. Between Settlement Dates, (A) U.S. Agent, to the extent no U.S.
Protective Advances, U.S. Overadvances, or U.S. Swing Loans are outstanding, may
pay over to U.S. Swing Lender any Collections or payments received by U.S.
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the U.S. Advances, for application to U.S. Swing Lender’s Pro
Rata Share of the U.S. Advances and (B) Canadian Agent, to the extent no
Canadian Protective Advances, Canadian Overadvances, or Canadian Swing Loans are
outstanding, may pay over to Canadian Swing Lender any Collections or payments
received by Canadian Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Canadian Advances, for application to
Canadian Swing Lender’s Pro Rata Share of the Canadian Advances. If, as of any
Settlement Date, Collections or payments of Borrowers or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to U.S. Swing Lender’s Pro Rata Share of the U.S. Advances other than to U.S.
Swing Loans or Canadian Swing Lender’s Pro Rata Share of the Canadian Advances
other than to Canadian Swing Loans, as provided for in the previous sentence,
such Swing Lender shall pay to U.S. Agent or Canadian Agent, as applicable, for
the accounts of the U.S. Lenders or Canadian Lenders, as applicable, and U.S.
Agent or Canadian Agent, as applicable, shall pay to the U.S. Lenders or
Canadian Lenders, as applicable (other than a Defaulting Lender if such Agent
has implemented the provisions of

 

- 10 -



--------------------------------------------------------------------------------

Section 2.3(g)), to be applied to the outstanding U.S. Advances of such U.S.
Lenders or Canadian Advances of such Canadian Lenders, an amount such that each
such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances. During the period between Settlement
Dates, U.S. Swing Lender with respect to U.S. Swing Loans, Canadian Swing Lender
with respect to Canadian Swing Loans, Agents with respect to Protective Advances
and Overadvances, and each Lender with respect to the Advances other than Swing
Loans, Overadvances, and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lenders, Agents, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, U.S. Agent or Canadian Agent, as
applicable, shall be entitled to refrain from remitting settlement amounts to
the Defaulting Lender and, instead, shall be entitled to elect to implement the
provisions set forth in Section 2.3(g).

(f) Notation. U.S. Agent, as a non-fiduciary agent for U.S. Borrowers, shall
maintain a register showing the principal amount of the U.S. Advances owing to
each U.S. Lender, including the U.S. Swing Loans owing to U.S. Swing Lender, and
U.S. Protective Advances and U.S. Overadvances owing to U.S. Agent, and the
interests therein of each U.S. Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate. Canadian Agent, as a non-fiduciary agent for Canadian Borrowers, shall
maintain a register showing the principal amount of the Canadian Advances owing
to each Canadian Lender, including the Canadian Swing Loans owing to Canadian
Swing Lender, and Canadian Protective Advances and Canadian Overadvances owing
to Canadian Agent, and the interests therein of each Canadian Lender, from time
to time and such register shall, absent manifest error, conclusively be presumed
to be correct and accurate.

(g) Defaulting Lenders. Neither U.S. Agent nor Canadian Agent shall be obligated
to transfer to a Defaulting Lender any payments made by Borrowers to such Agent
for the Defaulting Lender’s benefit or any Collections or proceeds of Collateral
that would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, such Agent shall transfer any
such payments (A) first, to U.S. Swing Lender or Canadian Swing Lender, as
applicable, to the extent of any U.S. Swing Loans or Canadian Swing Loans, as
applicable, that were made by such Swing Lender and that were required to be,
but were not, paid by the Defaulting Lender, (B) second, to the U.S. Issuing
Lender or Canadian Issuing Lender, as applicable, to the extent of the portion
of a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by U.S. Agent or Canadian Agent, the proceeds of which shall be
retained by such Agent and may be made available to be re-advanced to or for the
benefit of Borrowers as if such Defaulting Lender had made its portion of
Advances (or other funding obligations) hereunder, and (E) from and after the
date on which all other Obligations have been paid in full, to such Defaulting
Lender in accordance with tier (L) of Section 2.4(b)(ii) or Section 2.4(b)(iii),
as applicable. Subject to the foregoing, U.S. Agent and Canadian Agent may hold
and, in its discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained

 

- 11 -



--------------------------------------------------------------------------------

by such Agent for the account of such Defaulting Lender. Solely for the purposes
of voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero; provided, however, that the foregoing shall not apply to any
of the matters governed by Section 14.1(a)(i). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which either (1) all of the U.S. Lenders
that are non-Defaulting Lenders, U.S. Agent, U.S. Issuing Lender, and U.S.
Borrowers shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender that is a U.S. Lender or (2) all of the Canadian
Lenders that are non-Defaulting Lenders, Canadian Agent, Canadian Issuing Lender
and Canadian Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender that is a Canadian Lender, or (z) the
date on which such Defaulting Lender makes payment of all amounts that it was
obligated to fund hereunder, pays to U.S. Agent or Canadian Agent, as
applicable, all amounts owing by Defaulting Lender in respect of the amounts
that it was obligated to fund hereunder, and, if requested by such Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder. The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agents, Issuing Lenders, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to U.S. Agent or Canadian Agent, as
applicable, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to such
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the U.S. Letters of Credit or Canadian Letters of
Credit, as applicable); provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrowers’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.

(h) Independent Obligations. All Advances (other than Swing Loans, Overadvances,
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other

 

- 12 -



--------------------------------------------------------------------------------

extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to U.S. Agent’s or Canadian Agent’s Account, as applicable, for
the account of the U.S. Lender Group or the Canadian Lender Group, as
applicable, and shall be made in immediately available U.S. or Canadian funds,
as applicable, no later than 2:00 p.m. (Eastern Standard time) on the date
specified herein. Any payment received by U.S. Agent or Canadian Agent, as
applicable, later than 2:00 p.m. (Eastern Standard time) shall be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue until such following Business Day. Payments of U.S.
Advances (including Swing Loans) and U.S. Letters of Credit shall be made in
Dollars and payments of Canadian Advances (including Swing Loans) and Canadian
Letters of Credit shall be made in Canadian Dollars.

(ii) Unless U.S. Agent receives notice from a U.S. Borrower prior to the date on
which any payment is due to the U.S. Lenders that such U.S. Borrower will not
make such payment in full as and when required, U.S. Agent may assume that such
U.S. Borrower has made (or will make) such payment in full to U.S. Agent on such
date in immediately available funds, and U.S. Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each U.S. Lender on
such due date an amount equal to the amount then due such U.S. Lender. If and to
the extent such U.S. Borrower does not make such payment in full to U.S. Agent
on the date when due, each U.S. Lender severally shall repay to U.S. Agent on
demand such amount distributed to such U.S. Lender, together with interest
thereon at the Defaulting Lender Rate for each day from the date such amount is
distributed to such U.S. Lender until the date repaid. Unless Canadian Agent
receives notice from a Canadian Borrower prior to the date on which any payment
is due to the Canadian Lenders that such Canadian Borrower will not make such
payment in full as and when required, Canadian Agent may assume that such
Canadian Borrower has made (or will make) such payment in full to Canadian Agent
on such date in immediately available funds, and Canadian Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each
Canadian Lender on such due date an amount equal to the amount then due such
Canadian Lender. If and to the extent Canadian Borrower does not make such
payment in full to Canadian Agent on the date when due, each Canadian Lender
shall repay to Canadian Agent on demand such amount distributed to such Canadian
Lender, together with interest thereon at the Defaulting Lender Rate for each
day from the date such amount is distributed to such Canadian Lender until the
date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, (A) all principal
and interest payments received by U.S. Agent shall be apportioned ratably among
the U.S. Lenders

 

- 13 -



--------------------------------------------------------------------------------

(according to the unpaid principal balance of the U.S. Obligations to which such
payments relate held by each U.S. Lender) and all payments of fees and expenses
received by U.S. Agent (other than fees or expenses that are for U.S. Agent’s
separate account or for the separate account of the U.S. Issuing Lender) shall
be apportioned ratably among the U.S. Lenders having a Pro Rata Share of the
type of Commitment or U.S. Obligation to which a particular fee or expense
relates. All payments to be made hereunder by U.S. Borrowers shall be remitted
to U.S. Agent and all (subject to Section 2.4(b)(v) and Section 2.4(e)) such
payments, and all proceeds of Collateral received by U.S. Agent, shall be
applied, so long as no Application Event has occurred and is continuing, to
reduce the balance of the U.S. Advances outstanding and, thereafter, to U.S.
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law and (B) all principal and interest payments
received by Canadian Agent shall be apportioned ratably among the Canadian
Lenders (according to the unpaid principal balance of the Canadian Obligations
to which such payments relate held by each Canadian Lender) and all payments of
fees and expenses received by Canadian Agent (other than fees or expenses that
are for Canadian Agent’s separate account or for the separate account of the
Canadian Issuing Lender) shall be apportioned ratably among the Canadian Lenders
having a Pro Rata Share of the type of Commitment or Canadian Obligation to
which a particular fee or expense relates. All payments to be made hereunder by
Canadian Borrowers shall be remitted to Canadian Agent and all (subject to
Section 2.4(b)(v) and Section 2.4(e)) such payments, and all proceeds of
Collateral received by Canadian Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Canadian Advances outstanding and, thereafter, to Canadian Borrowers (to be
wired to the Designated Account) or such other Person entitled thereto under
applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to U.S. Agent and all proceeds of Collateral received by U.S.
Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses of the U.S. Lender Group (including
cost or expense reimbursements) or indemnities then due to U.S. Agent under the
Loan Documents, until paid in full,

(B) second, to pay any fees or premiums then due to U.S. Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all U.S. Protective Advances until
paid in full,

(D) fourth, to pay the principal of all U.S. Protective Advances until paid in
full,

(E) fifth, ratably, to pay any Lender Group Expenses of the U.S. Lender Group
(including cost or expense reimbursements) or indemnities then due to any of the
U.S. Lenders under the Loan Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the U.S.
Lenders under the Loan Documents until paid in full,

 

- 14 -



--------------------------------------------------------------------------------

(G) seventh, to pay interest accrued in respect of the U.S. Swing Loans until
paid in full,

(H) eighth, to pay the principal of all U.S. Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the U.S. Advances
(other than U.S. Protective Advances) until paid in full,

(J) tenth, ratably (i) to pay the principal of all U.S. Advances until paid in
full, (ii) to U.S. Agent, to be held by U.S. Agent, for the benefit of U.S.
Issuing Lender (and for the ratable benefit of each of the U.S. Lenders that
have an obligation to pay to U.S. Agent, for the account of the U.S. Issuing
Lender, a share of each Letter of Credit Disbursement), as cash collateral in an
amount up to 105% of U.S. Letter of Credit Usage (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement as and when such disbursement occurs and, if a
U.S. Letter of Credit expires undrawn, the cash collateral held by U.S. Agent in
respect of such U.S. Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof), and (iii) ratably, to the U.S. Bank Product Providers based
upon amounts then certified by the applicable U.S. Bank Product Provider to U.S.
Agent (in form and substance satisfactory to U.S. Agent) to be due and payable
to such U.S. Bank Product Providers on account of U.S. Bank Product Obligations,

(K) eleventh, to pay any other U.S. Obligations other than U.S. Obligations owed
to Defaulting Lenders,

(L) twelfth, ratably to pay any U.S. Obligations owed to Defaulting Lenders; and

(M) thirteenth, to U.S. Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(iii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Canadian Agent and all proceeds of Collateral received by
Canadian Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses of the Canadian Lender Group
(including cost or expense reimbursements) or indemnities then due to Canadian
Agent under the Loan Documents, until paid in full,

(B) second, to pay any fees or premiums then due to Canadian Agent under the
Loan Documents until paid in full,

(C) third, to pay interest due in respect of all Canadian Protective Advances
until paid in full,

(D) fourth, to pay the principal of all Canadian Protective Advances until paid
in full,

 

- 15 -



--------------------------------------------------------------------------------

(E) fifth, ratably, to pay any Lender Group Expenses of the Canadian Lender
Group (including cost or expense reimbursements) or indemnities then due to any
of the Canadian Lenders under the Loan Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Canadian
Lenders under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Canadian Swing Loans
until paid in full,

(H) eighth, to pay the principal of all Canadian Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Canadian Advances
(other than Protective Advances) until paid in full,

(J) tenth, ratably (i) to pay the principal of all Canadian Advances until paid
in full, (ii) to Canadian Agent, to be held by Canadian Agent, for the benefit
of Canadian Issuing Lender (and for the ratable benefit of each of the Canadian
Lenders that have an obligation to pay to Canadian Agent, for the account of
Canadian Issuing Lender, a share of each Letter of Credit Disbursement), as cash
collateral in an amount up to 110% of Canadian Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Canadian Letter of Credit expires undrawn, the cash collateral
held by Canadian Agent in respect of such Canadian Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(iii), beginning with tier (A) hereof), and (iii) ratably, to the
Canadian Bank Product Providers based upon amounts then certified by the
applicable Canadian Bank Product Provider to Canadian Agent (in form and
substance satisfactory to Canadian Agent) to be due and payable to such Canadian
Bank Product Providers on account of Canadian Bank Product Obligations,

(K) eleventh, to pay any other Canadian Obligations other than Canadian
Obligations owed to Defaulting Lenders,

(L) twelfth, ratably to pay any Canadian Obligations owed to Defaulting Lenders;
and

(M) thirteenth, to Canadian Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(iv) The applicable Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).

(v) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b) shall not apply to any payment made by the applicable
Borrowers to the applicable Agent and specified by such Borrowers to be for the
payment of specific

 

- 16 -



--------------------------------------------------------------------------------

Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(vi) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available U.S. or Canadian funds, as
applicable, of all amounts owing on account of such type of Obligation,
including interest accrued after the commencement of any Insolvency Proceeding,
default interest, interest on interest, and expense reimbursements, irrespective
of whether any of the foregoing would be or is allowed or disallowed in whole or
in part in any Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. U.S. Borrowers may prepay all outstanding U.S. Advances
and reduce the Revolver Commitments of U.S. Lenders to an amount equal to zero,
without premium or penalty, by providing not less than 3 Business Days prior
written notice to U.S. Agent, which notice shall be irrevocable. Each such
reduction of the Revolver Commitments of U.S. Lenders shall reduce the Revolver
Commitments of each U.S. Lender proportionately in accordance with its ratable
share thereof. Canadian Borrowers may prepay all outstanding Canadian Advances
and reduce the Revolver Commitments of Canadian Lenders to an amount equal to
zero, without premium or penalty, by providing not less than 3 Business Days
prior written notice to Canadian Agent, which notice shall be irrevocable. Once
terminated, the Revolver Commitments may not be reborrowed.

(d) Optional Prepayments. U.S. Borrowers may prepay the principal of any U.S.
Advance at any time in whole or in part, without premium or penalty. Canadian
Borrowers may prepay the principal of any Canadian Advance at any time in whole
or in part, without premium or penalty.

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the U.S. Borrowing Base (such excess being referred to as the “U.S.
Borrowing Base Excess”), then U.S. Borrowers shall immediately prepay the U.S.
Obligations in accordance with Section 2.4(f), and cause the Canadian Borrowers,
if needed, to immediately prepay the Canadian Obligations in accordance with
Section 2.4(f), in an aggregate amount equal to the U.S. Borrowing Base Excess.
If, at any time, (A) the Canadian Revolver Usage on such date exceeds (B) the
Canadian Borrowing Base (such excess being referred to as the “Canadian
Borrowing Base Excess”), then Canadian Borrowers shall immediately prepay the
Canadian Obligations in accordance with Section 2.4(f), in an aggregate amount
equal to the Canadian Borrowing Base Excess.

 

- 17 -



--------------------------------------------------------------------------------

(ii) Dispositions. Within 1 Business Day of the date of receipt by Parent or any
of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), or (d) of the
definition of Permitted Dispositions), the applicable U.S. Borrower or Canadian
Borrower shall prepay the outstanding principal amount of the U.S. Obligations
or Canadian Obligations, as applicable, in accordance with Section 2.4(f) in an
amount equal to 100% of such Net Cash Proceeds (including condemnation awards
and payments in lieu thereof) received by such Person in connection with such
sales or dispositions; provided that, so long as (A) no Default or Event of
Default shall have occurred and is continuing or would result therefrom,
(B) such Borrower shall have given the applicable Agent prior written notice of
such Borrower’s intention to apply such monies to the costs of replacement of
the properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of
Parent or its Subsidiaries, (C) the monies are held in a Deposit Account in
which U.S. Agent or Canadian Agent, as applicable, has a perfected
first-priority security interest, and (D) Parent or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, then the Loan Party whose assets were
the subject of such disposition shall have the option to apply such monies to
the costs of replacement of the assets that are the subject of such sale or
disposition unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the Deposit Account referred
to in clause (C) above shall be paid to such Agent and applied in accordance
with Section 2.4(f); provided, however, that Parent and its Subsidiaries shall
not have the right to use such Net Cash Proceeds to make such replacements,
purchases, or construction in excess of $1,000,000 in any given fiscal year.
Nothing contained in this Section 2.4(e)(ii) shall permit Parent or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4.

(iii) Indebtedness. Within 5 days of the date of receipt of funds with respect
to any Indebtedness (other than Permitted Indebtedness) by Parent or any of its
Subsidiaries, the applicable U.S. Borrower or Canadian Borrower shall prepay the
outstanding principal amount of the U.S. Obligations or Canadian Obligations, as
applicable, in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such incurrence.
The provisions of this Section 2.4(e)(iii) shall not be deemed to be implied
consent to any such incurrence otherwise prohibited by the terms and conditions
of this Agreement.

(f) Application of Payments. Each prepayment made by a U.S. Borrower pursuant to
Section 2.4(e)(i), 2.4(e)(ii) or 2.4(e)(iii), shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied to the
outstanding principal amount of the U.S. Advances (with no corresponding
permanent reduction in the U.S. Maximum Revolver Amount) until paid in full
(with no corresponding permanent reduction in the U.S. Maximum Revolver Amount),
and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii) (with a corresponding
permanent reduction in the U.S. Maximum Revolver Amount). Each prepayment made
by a Canadian Borrower pursuant to Section 2.4(e)(i), 2.4(e)(ii) or 2.4(e)(iii),
shall, (A) so long as no Application Event shall have occurred and be
continuing, be applied to the outstanding principal amount of the Canadian

 

- 18 -



--------------------------------------------------------------------------------

Advances (with no corresponding permanent reduction in the Maximum Canadian
Revolver Amount) until paid in full (with no corresponding permanent reduction
in the Maximum Canadian Revolver Amount), and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii) (with a corresponding permanent reduction in the Maximum
Canadian Revolver Amount).

2.5 Overadvances. If, at any time or for any reason, the amount of U.S.
Obligations owed by U.S. Borrowers to the U.S. Lender Group pursuant to
Section 2.1 or Section 2.11 is greater than any of the limitations set forth in
Section 2.1 or Section 2.11, as applicable (a “U.S. Overadvance”), U.S.
Borrowers shall immediately pay to U.S. Agent, in cash, the amount of such
excess, which amount shall be used by U.S. Agent to reduce the U.S. Obligations
in accordance with the priorities set forth in Section 2.4(b). U.S. Borrowers
promise to pay the U.S. Obligations (including principal, interest, fees, costs,
and expenses) in full on the Maturity Date or, if earlier, on the date on which
the U.S. Obligations (other than the U.S. Bank Product Obligations) become due
and payable pursuant to the terms of this Agreement. If, at any time or for any
reason, the amount of Canadian Obligations owed by Canadian Borrowers to the
Canadian Lender Group pursuant to Section 2.2 or Section 2.12 is greater than
any of the limitations set forth in Section 2.2 or Section 2.12, as applicable
(a “Canadian Overadvance” and together with U.S. Overadvances, each an
“Overadvance” and collectively, the “Overadvances”), Canadian Borrowers shall
immediately pay to Canadian Agent, in cash, the amount of such excess, which
amount shall be used by Canadian Agent to reduce the Canadian Obligations in
accordance with the priorities set forth in Section 2.4(b). Canadian Borrowers
promise to pay the Canadian Obligations (including principal, interest, fees,
costs, and expenses) in full on the Maturity Date or, if earlier, on the date on
which the Canadian Obligations (other than the Canadian Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.

2.6 Interest Rates and Letter of Credit Fees: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), Section 2.11 and
Section 2.12 all Obligations (except for undrawn Letters of Credit) that have
been charged to either Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to (a) the LIBOR
Rate plus the LIBOR Rate Margin for all U.S. Advances that are LIBOR Rate Loans,
(b) the Base Rate plus the Base Rate Margin for all U.S. Advances that are Base
Rate Loans, or (c) the Canadian Base Rate plus the Base Rate Margin for all
Canadian Advances.

(b) Letter of Credit Fees. The U.S. Borrowers or the Canadian Borrowers, as
applicable, shall pay, in each case, payable quarterly in arrears:

(i) to U.S. Agent, for the ratable benefit of the U.S. Lenders, a Letter of
Credit fee, which shall accrue at a rate equal to 3.50% per annum times the
Daily Balance of the undrawn amount of all outstanding U.S. Letters of Credit
and to Canadian Agent, for the benefit of Canadian Lenders, a Letter of Credit
fee, which shall accrue at a rate equal to 3.50% per annum times the Daily
Balance of the undrawn amount of all outstanding Canadian Letters of Credit; and

 

- 19 -



--------------------------------------------------------------------------------

(ii) to U.S. Issuing Lender a fronting fee, which shall accrue at a rate equal
to 0.25% per annum times the Daily Balance of the undrawn amount of all
outstanding U.S. Letters of Credit and to Canadian Issuing Lender a fronting
fee, which shall accrue at a rate equal to 0.25% per annum times the Daily
Balance of the undrawn amount of all outstanding Canadian Letters of Credit.

(c) Default Rate.

(i) Upon the occurrence and during the continuation of an Event of Default, all
Obligations (except for undrawn Letters of Credit and Bank Product Obligations)
that have been charged to either Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof at a per annum rate equal to 2% above
the per annum rate otherwise applicable thereunder.

(ii) Upon the occurrence and during the continuation of an Event of Default and
at the election of the Required Lenders, the Letter of Credit fee provided for
in Section 2.6(b)(i) shall be increased 2% above the per annum rate otherwise
applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.6(b),
Section 2.10 or Section 2.13(a), all interest, all fees payable hereunder or
under any of the other Loan Documents, all costs and expenses payable hereunder
or under any of the other Loan Documents, and all Lender Group Expenses shall be
due and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding. Borrowers hereby authorize U.S.
Agent or Canadian Agent, as applicable, 1 Business Day following electronic
notice to Borrowers of amounts due, to charge all interest, Letter of Credit
fees, and all other fees payable hereunder or under any of the other Loan
Documents (in each case, as and when due and payable), all costs and expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when accrued or incurred), and all Lender Group Expenses (as and when accrued or
incurred), all fees and costs provided for in Section 2.10 (as and when accrued
or incurred), and all other payment obligations as and when due and payable
under any Loan Document or any Bank Product Agreement (other than any amounts
due and payable to the Bank Product Providers in respect of Bank Products) to
the applicable Loan Account, which amounts thereafter shall constitute Advances
hereunder and, initially, shall accrue interest at the Base Rate plus the Base
Rate Margin or the Canadian Base Rate plus the Base Rate Margin, as applicable.
Any interest, fees, costs, expenses, Lender Group Expenses, or other amounts
payable hereunder or under any other Loan Document or under any Bank Product
Agreement that are charged to the applicable Loan Account shall thereupon
constitute Advances hereunder and shall initially accrue interest at the Base
Rate plus the Base Rate Margin (unless and until converted into LIBOR Rate Loans
in accordance with the terms of this Agreement) or the Canadian Base Rate plus
the Base Rate Margin, as applicable.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate or the Canadian Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate or the
Canadian Base Rate, as applicable, automatically and

 

- 20 -



--------------------------------------------------------------------------------

immediately shall be increased or decreased by an amount equal to such change in
the Base Rate or the Canadian Base Rate, as applicable.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by the applicable Agent
shall not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to such Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by such Agent only if it is received into
such Agent’s Account on a Business Day on or before 2:00 p.m. (Eastern Standard
time). If any payment item is received into such Agent’s Account on a
non-Business Day or after 2:00 p.m. (Eastern Standard time) a Business Day, it
shall be deemed to have been received by such Agent as of the opening of
business on the immediately following Business Day.

2.8 Designated Accounts. U.S. Agent is authorized to make the U.S. Advances, and
U.S. Issuing Lender is authorized to issue the U.S. Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person of a U.S. Borrower or, without
instructions, if pursuant to Section 2.6(d). U.S. Borrowers agree to establish
and maintain the Designated Account of U.S. Borrowers with the U.S. Designated
Account bank for the purpose of receiving the proceeds of the U.S. Advances
requested by U.S. Borrowers and made by U.S. Agent or the U.S. Lenders
hereunder. Unless otherwise agreed by U.S. Agent and U.S. Borrowers, any U.S.
Advance or U.S. Swing Loan requested by any U.S. Borrower and made by U.S. Agent
or the U.S. Lenders hereunder shall be made to the Designated Account of U.S.
Borrowers. Canadian Agent is authorized to make the Canadian Advances, and
Canadian Issuing Lender is authorized to issue the Canadian Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person of a Canadian Borrower or, without
instructions, if pursuant to Section 2.6(d). Canadian Borrowers agree to
establish and maintain the Designated Account of Canadian Borrowers with the
Canadian Designated Account bank for the purpose of receiving the proceeds of
the Canadian Advances requested by Canadian Borrowers and made by Canadian Agent
or the Canadian Lenders hereunder. Unless otherwise agreed by Canadian Agent and
Canadian Borrowers, any Canadian Advance or Canadian Swing Loan requested by

 

- 21 -



--------------------------------------------------------------------------------

any Canadian Borrower and made by Canadian Agent or the Canadian Lenders
hereunder shall be made to the Designated Account of Canadian Borrowers.

2.9 Maintenance of Loan Accounts; Statements of Obligations. U.S. Agent shall
maintain an account on its books in the name of U.S. Borrowers (the “U.S. Loan
Account”) on which U.S. Borrowers will be charged with all U.S. Advances
(including U.S. Protective Advances and U.S. Swing Loans) made by U.S. Agent,
U.S. Swing Lender, or the U.S. Lenders to U.S. Borrowers or for U.S. Borrowers’
account, the U.S. Letters of Credit issued or arranged by U.S. Issuing Lender
for U.S. Borrowers’ account, and with all other payment U.S. Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses of the U.S. Lender Group. In accordance
with Section 2.7, the U.S. Loan Account will be credited with all payments
received by U.S. Agent from U.S. Borrowers or for U.S. Borrowers’ account. U.S.
Agent shall render monthly statements regarding the U.S. Loan Account to U.S.
Borrowers, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses of the U.S. Lender
Group owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
U.S. Borrowers and the U.S. Lender Group unless, within 30 days after receipt
thereof by U.S. Borrowers, U.S. Borrowers shall deliver to U.S. Agent written
objection thereto describing the error or errors contained in any such
statements. Canadian Agent shall maintain an account on its books in the name of
Canadian Borrowers (the “Canadian Loan Account”) on which Canadian Borrowers
will be charged with all Canadian Advances (including Canadian Protective
Advances and Canadian Swing Loans) made by Canadian Agent, Canadian Swing
Lender, or the Canadian Lenders to Canadian Borrowers or for Canadian Borrowers’
account, the Canadian Letters of Credit issued or arranged by Canadian Issuing
Lender for Canadian Borrowers’ account, and with all other payment Canadian
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses of the Canadian Lender
Group. In accordance with Section 2.7, the Canadian Loan Account will be
credited with all payments received by Canadian Agent from Canadian Borrowers or
for Canadian Borrowers’ account. Canadian Agent shall render monthly statements
regarding the Canadian Loan Account to Canadian Borrowers, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses of the Canadian Lender Group owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Canadian Borrowers and the
Canadian Lender Group unless, within 30 days after receipt thereof by Canadian
Borrowers, Canadian Borrowers shall deliver to Canadian Agent written objection
thereto describing the error or errors contained in any such statements.

2.10 Fees.

(a) The applicable Borrower shall pay to the applicable Agent for the account of
such Agent, as and when due and payable under the terms of the Fee Letter, the
fees set forth in the Fee Letter.

(b) U.S. Borrowers shall pay to U.S. Agent for the ratable account of the U.S.
Lenders, on the first day of each fiscal quarter from and after the Closing Date
up to the first day of the fiscal quarter prior to the Payoff Date and on the
Payoff Date, an unused line fee in an

 

- 22 -



--------------------------------------------------------------------------------

amount equal to 0.50% per annum times the result of (i) the aggregate amount of
the Revolver Commitments of such U.S. Lenders less the Canadian Revolver
Commitment, less (ii) the average Daily Balance of the Revolver Usage during the
immediately preceding fiscal quarter (or portion thereof). Canadian Borrowers
shall pay to Canadian Agent for the ratable account of the Canadian Lenders, on
the first day of each fiscal quarter from and after the Closing Date up to the
first day of the fiscal quarter prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.50% per annum times the result of
(i) the aggregate amount of the Canadian Revolver Commitment of such Canadian
Lenders, less (ii) the average Daily Balance of the Canadian Revolver Usage
during the immediately preceding fiscal quarter (or portion thereof) plus the
average Daily Balance of the U.S. Revolver Usage in excess of $25,000,000.

(c) Borrowers shall pay to Agents audit, appraisal, and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per auditor, plus out-of-pocket expenses for each financial audit of any
Borrower performed by personnel employed by any Agent, (ii) if implemented, a
fee of $1,000 per day, per applicable individual, plus out of pocket expenses
for the establishment of electronic collateral reporting systems, and (iii) the
actual charges paid or incurred by any Agent if such Agent elects to employ the
services of one or more third Persons to perform financial audits of Parent or
its Subsidiaries, to establish electronic collateral reporting systems, or to
appraise the Collateral, or any portion thereof; provided, however, that so long
as no Event of Default shall have occurred and be continuing, Borrowers shall
not be obligated to reimburse Agents for more than one field exam and one
appraisal of the Data Library during any calendar year.

2.11 U.S. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of a
U.S. Borrower made in accordance herewith, U.S. Issuing Lender agrees to issue,
or to cause a U.S. Underlying Issuer (including, as U.S. Issuing Lender’s agent)
to issue, a requested U.S. Letter of Credit. If U.S. Issuing Lender, at its
option, elects to cause a U.S. Underlying Issuer to issue a requested U.S.
Letter of Credit, then U.S. Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such U.S. Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
U.S. Letter of Credit or entering into undertakings which provide for
reimbursements of such U.S. Underlying Issuer with respect to such U.S. Letter
of Credit; each such obligation or undertaking, irrespective of whether in
writing, a “U.S. Reimbursement Undertaking”) with respect to U.S. Letters of
Credit issued by such U.S. Underlying Issuer. By submitting a request to U.S.
Issuing Lender for the issuance of a U.S. Letter of Credit, such U.S. Borrower
shall be deemed to have requested that U.S. Issuing Lender issue or that a U.S.
Underlying Issuer issue the requested U.S. Letter of Credit and to have
requested U.S. Issuing Lender to issue a U.S. Reimbursement Undertaking with
respect to such requested U.S. Letter of Credit if it is to be issued by a U.S.
Underlying Issuer (it being expressly acknowledged and agreed by such U.S.
Borrower that such U.S. Borrower is and shall be deemed to be an applicant
(within the meaning of Section 5-102(a)(2) of the Code) with respect to each
U.S. Underlying Letter of Credit). Each request for the issuance of a U.S.
Letter of Credit, or the amendment, renewal, or extension of any outstanding
U.S. Letter of Credit, shall be made in writing by an Authorized Person of a
U.S. Borrower and delivered to U.S. Issuing Lender via hand delivery,
telefacsimile, or other electronic method of transmission reasonably in advance
of the requested date of issuance, amendment, renewal, or

 

- 23 -



--------------------------------------------------------------------------------

extension. Each such request shall be in form and substance reasonably
satisfactory to U.S. Issuing Lender and shall specify (i) the amount of such
U.S. Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such U.S. Letter of Credit (provided that, no U.S. Letter of Credit
shall be issued, renewed or extended after the 30th day preceding the Maturity
Date), (iii) the proposed expiration date of such U.S. Letter of Credit
(provided that no U.S. Letter of Credit shall be issued with an expiration date
more than one year from the date of issuance; however any U.S. Letter of Credit
may provide for renewal thereof for additional periods of up to 12 months and,
at the request of the applicable U.S. Borrower, automatic extension provisions;
provided further, that no U.S. Letter of Credit shall have an expiration date
past the Maturity Date), (iv) the name and address of the beneficiary of the
U.S. Letter of Credit, and (v) such other information (including, the conditions
of drawing, and, in the case of an amendment, renewal, or extension,
identification of the U.S. Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such U.S.
Letter of Credit. Anything contained herein to the contrary notwithstanding, the
U.S. Issuing Lender may, but shall not be obligated to, issue or cause the
issuance of a U.S. Letter of Credit or to issue a U.S. Reimbursement Undertaking
in respect of a U.S. Underlying Letter of Credit, in either case, that supports
the obligations of Parent or its Subsidiaries (1) in respect of (A) a lease of
real property, or (B) an employment contract, or (2) at any time that one or
more of the U.S. Lenders is a Defaulting Lender. U.S. Issuing Lender shall have
no obligation to issue a U.S. Letter of Credit or a U.S. Reimbursement
Undertaking in respect of a U.S. Underlying Letter of Credit, in either case, if
any of the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $7,500,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).

Each U.S. Letter of Credit shall be in form and substance reasonably acceptable
to U.S. Issuing Lender, including the requirement that the amounts payable under
any U.S. Letter of Credit must be payable in Dollars. If U.S. Issuing Lender
makes a payment under a U.S. Letter of Credit or a U.S. Underlying Issuer makes
a payment under a U.S. Underlying Letter of Credit, the applicable U.S. Borrower
shall pay to U.S. Agent an amount equal to the applicable Letter of Credit
Disbursement on the date such Letter of Credit Disbursement is made and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a U.S. Advance hereunder
and, initially, shall bear interest at the Base Rate plus the Base Rate Margin.
If a Letter of Credit Disbursement is deemed to be a U.S. Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3), such U.S. Borrower’s obligation to pay the amount of such Letter of
Credit Disbursement to U.S. Issuing Lender shall be automatically converted into
an obligation to pay the resulting U.S. Advance. Promptly following receipt by
U.S. Agent of any payment from such U.S. Borrower pursuant to this paragraph,
U.S. Agent shall distribute such payment to U.S. Issuing Lender or, to the
extent that U.S. Lenders have made payments pursuant to Section 2.11(b) to
reimburse U.S. Issuing Lender, then to such U.S. Lenders and U.S. Issuing Lender
as their interests may appear.

 

- 24 -



--------------------------------------------------------------------------------

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each U.S. Lender agrees to fund its Pro Rata Share
of any U.S. Advance deemed made pursuant to Section 2.11(a) on the same terms
and conditions as if the applicable U.S. Borrower had requested the amount
thereof as a U.S. Advance and U.S. Agent shall promptly pay to U.S. Issuing
Lender the amounts so received by it from the U.S. Lenders. By the issuance of a
U.S. Letter of Credit or a U.S. Reimbursement Undertaking (or an amendment,
renewal, or extension of a U.S. Letter of Credit or a U.S. Reimbursement
Undertaking) and without any further action on the part of U.S. Issuing Lender
or the U.S. Lenders, U.S. Issuing Lender shall be deemed to have granted to each
U.S. Lender, and each U.S. Lender shall be deemed to have purchased, a
participation in each U.S. Letter of Credit issued by U.S. Issuing Lender and
each U.S. Reimbursement Undertaking, in an amount equal to its Pro Rata Share of
such U.S. Letter of Credit or U.S. Reimbursement Undertaking, and each such
Lender agrees to pay to U.S. Agent, for the account of U.S. Issuing Lender, such
Lender’s Pro Rata Share of any U.S. Letter of Credit Disbursement made by U.S.
Issuing Lender or a U.S. Underlying Issuer under the applicable U.S. Letter of
Credit. In consideration and in furtherance of the foregoing, each U.S. Lender
hereby absolutely and unconditionally agrees to pay to U.S. Agent, for the
account of U.S. Issuing Lender, such U.S. Lender’s Pro Rata Share of each Letter
of Credit Disbursement made by U.S. Issuing Lender or a U.S. Underlying Issuer
and not reimbursed by such U.S. Borrower on the date due as provided in
Section 2.11(a), or of any reimbursement payment required to be refunded (or
that U.S. Agent or U.S. Issuing Lender elects, based upon the advice of counsel,
to refund) to such U.S. Borrower for any reason. Each U.S. Lender acknowledges
and agrees that its obligation to deliver to U.S. Agent, for the account of U.S.
Issuing Lender, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement pursuant to this Section 2.11(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such U.S. Lender fails to make
available to U.S. Agent the amount of such U.S. Lender’s Pro Rata Share of a
Letter of Credit Disbursement as provided in this Section, such U.S. Lender
shall be deemed to be a Defaulting Lender and U.S. Agent (for the account of
U.S. Issuing Lender) shall be entitled to recover such amount on demand from
such U.S. Lender together with interest thereon at the Defaulting Lender Rate
until paid in full.

(c) U.S. Borrowers hereby agree to indemnify, save, defend, and hold the U.S.
Lender Group and each U.S. Underlying Issuer harmless from any damage, loss,
cost, expense, or liability (other than Taxes, which shall be governed by
Section 16), and reasonable attorneys fees incurred by U.S. Issuing Lender, any
other member of the U.S. Lender Group or any U.S. Underlying Issuer, arising out
of or in connection with any U.S. Reimbursement Undertaking or any U.S. Letter
of Credit; provided, however, that U.S. Borrowers shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of U.S. Issuing Lender, any other member of the
U.S. Lender Group, or any Underlying Issuer. Each U.S. Borrower agrees to be
bound by any U.S. Underlying Issuer’s regulations and interpretations of any
U.S. Letter of Credit or by U.S. Issuing Lender’s interpretations of any U.S.
Reimbursement Undertaking even though this interpretation may be different from
such U.S. Borrower’s own, and such U.S. Borrower understands and agrees that
none of U.S. Issuing Lender, any other member of the U.S. Lender Group, or any
U.S. Underlying Issuer shall be liable for any error, negligence, or mistake,
whether of omission or commission, in following

 

- 25 -



--------------------------------------------------------------------------------

such U.S. Borrower’s instructions or those contained in the U.S. Letter of
Credit or any modifications, amendments, or supplements thereto. Each U.S.
Borrower understands that the U.S. Reimbursement Undertakings may require U.S.
Issuing Lender to indemnify a U.S. Underlying Issuer for certain costs or
liabilities arising out of claims by such U.S. Borrower against such U.S.
Underlying Issuer. Each U.S. Borrower hereby agrees to indemnify, save, defend,
and hold U.S. Issuing Lender and the other members of the U.S. Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability (other than Taxes, which shall be governed by Section 16)
incurred by them as a result of U.S. Issuing Lender’s indemnification of a U.S.
Underlying Issuer; provided, however, that such U.S. Borrower shall not be
obligated hereunder to indemnify for any such loss, cost, expense, or liability
to the extent that it is caused by the gross negligence or willful misconduct of
U.S. Issuing Lender or any other member of the U.S. Lender Group. Each U.S.
Borrower hereby acknowledges and agrees that none of U.S. Issuing Lender, any
other member of the U.S. Lender Group, or any U.S. Underlying Issuer shall be
responsible for delays, errors, or omissions resulting from the malfunction of
equipment in connection with any U.S. Letter of Credit.

(d) The obligation of U.S. Borrowers to reimburse U.S. Issuing Lender for each
drawing under each U.S. Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such U.S. Letter of Credit, this
Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such U.S. Letter of Credit (or any Person for
whom any such beneficiary or any such transferee maybe acting), U.S. Issuing
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or such U.S. Letter of Credit or any agreement
or instrument relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such U.S.
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such U.S. Letter of Credit,

(iv) any payment by U.S. Issuing Lender under such U.S. Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such U.S. Letter of Credit (including, without
limitation, any requirement that presentation be made at a particular place or
by a particular time of day), or any payment made by U.S. Issuing Lender under
such U.S. Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such U.S. Letter of Credit,

 

- 26 -



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Parent or any of its
Subsidiaries, or

(vi) the fact that any Event of Default shall have occurred and be continuing.

(e) Each U.S. Borrower hereby authorizes and directs any U.S. Underlying Issuer
to deliver to U.S. Issuing Lender all instruments, documents, and other writings
and property received by such U.S. Underlying Issuer pursuant to such U.S.
Underlying Letter of Credit and to accept and rely upon U.S. Issuing Lender’s
instructions with respect to all matters arising in connection with such U.S.
Underlying Letter of Credit and the related application.

(f) Each U.S. Borrower acknowledges and agrees that any and all issuance
charges, usage charges, commissions, fees, and costs incurred by U.S. Issuing
Lender relating to U.S. Underlying Letters of Credit shall be Lender Group
Expenses of the U.S. Lender Group for purposes of this Agreement and shall be
reimbursable immediately promptly, but in any event, within 1 Business Day by
such U.S. Borrower to U.S. Agent for the account of U.S. Issuing Lender; it
being acknowledged and agreed by such U.S. Borrower that, as of the Closing
Date, the usage charge imposed by U.S. Underlying Issuer is .825% per annum
times the undrawn amount of each U.S. Underlying Letter of Credit, that such
usage charge may be changed from time to time, and that U.S. Underlying Issuer
also imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

(g) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by U.S. Issuing
Lender, any other member of the U.S. Lender Group, or U.S. Underlying Issuer
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any U.S. Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on U.S. Issuing Lender, any other member of the U.S.
Lender Group, or U.S. Underlying Issuer any other condition regarding any U.S.
Letter of Credit or U.S. Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to U.S. Issuing Lender, any other member of the U.S. Lender Group, or a U.S.
Underlying Issuer of issuing, making, participating in, or maintaining any U.S.
Reimbursement Undertaking or U.S. Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, U.S. Agent may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify U.S. Borrowers, and U.S. Borrowers shall pay
within 30 days after demand therefor, such amounts as U.S. Agent may specify to
be necessary to compensate U.S. Issuing Lender, any other member of the U.S.
Lender Group, or a U.S. Underlying Issuer

 

- 27 -



--------------------------------------------------------------------------------

for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the Base
Rate plus the Base Rate Margin; provided, however, that U.S. Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(g) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to U.S. Borrowers; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by U.S.
Agent of any amount due pursuant to this Section 2.11(g), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

2.12 Canadian Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of a
Canadian Borrower made in accordance herewith, Canadian Issuing Lender agrees to
issue a requested Canadian Letter of Credit or to purchase participations or
execute indemnities or reimbursement obligations (each such undertaking, a
“Canadian L/C Undertaking”) with respect to Canadian Letters of Credit issued by
a Canadian Underlying Issuer (as of the Closing Date, the prospective Canadian
Underlying Issuer is to be The Toronto-Dominion Bank). By submitting a request
to Canadian Issuing Lender for the issuance of a Canadian Letter of Credit, such
Canadian Borrower shall be deemed to have requested that Canadian Issuing Lender
or Canadian Underlying Issuer, as applicable, issue the requested Canadian
Letter of Credit. Each request for the issuance of a Canadian Letter of Credit
or the amendment, renewal, or extension of any outstanding Canadian Letter of
Credit, shall be made in writing by an Authorized Person of a Canadian Borrower
and delivered to the Canadian Issuing Lender and Canadian Agent via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance reasonably satisfactory to
Canadian Issuing Lender in its Permitted Discretion and shall specify (i) the
amount of such Canadian Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Canadian Letter of Credit (provided that, no
Canadian Letter of Credit shall be issued, renewed or extended after the 30th
day preceding the Maturity Date), (iii) the proposed expiration date of such
Canadian Letter of Credit (provided that no Canadian Letter of Credit shall be
issued with an expiration date more than one year from the date of issuance;
however any Canadian Letter of Credit may provide for renewal thereof for
additional periods of up to 12 months and, at the request of the applicable
Canadian Borrower, automatic extension provisions; provided further, that no
Canadian Letter of Credit shall have an expiration date past the Maturity Date),
(iv) the name and address of the beneficiary thereof (or the beneficiary of the
Canadian Underlying Letter of Credit, as applicable) of the Canadian Letter of
Credit, and (v) such other information (including, the conditions of drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Canadian Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Canadian Letter of Credit. If
requested by Canadian Issuing Lender, the applicable Canadian Borrower also
shall be applicants under the application with respect to any Canadian
Underlying Letter of Credit that is to be the subject of a Canadian L/C
Undertaking. Anything contained herein to the contrary notwithstanding, Canadian
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Canadian Letter of Credit that supports the

 

- 28 -



--------------------------------------------------------------------------------

obligations of Canadian Borrower or its Subsidiaries (1) in respect of (A) a
lease of real property, or (B) an employment contract, or (2) at any time that
one or more of the Canadian Lenders is a Defaulting Lender. Canadian Issuing
Lender shall have no obligation to issue a Canadian Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $7,500,000, or

(ii) the Canadian Letter of Credit Usage would exceed the Maximum Canadian
Revolver Amount less the outstanding amount of Canadian Advances (including
Canadian Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).

Each Canadian Letter of Credit (and corresponding Canadian Underlying Letter of
Credit) shall be in form and substance reasonably acceptable to the Canadian
Issuing Lender, including the requirement that the amounts payable thereunder
must be payable in Canadian Dollars. If Canadian Issuing Lender makes a payment
under a Canadian Letter of Credit, the applicable Canadian Borrower shall pay to
Canadian Agent an amount equal to the applicable Letter of Credit Disbursement
on the date that such Letter of Credit Disbursement is made and, in the absence
of such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Canadian Advance hereunder and shall bear
interest at the Canadian Base Rate plus the Base Rate Margin. If a Letter of
Credit Disbursement is deemed to be a Canadian Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3), such Canadian Borrower’s obligation to pay the amount of such Letter
of Credit Disbursement to Canadian Issuing Lender shall be automatically
converted into an obligation to pay the resulting Canadian Advance. Promptly
following receipt by Canadian Agent of any payment from Canadian Borrowers
pursuant to this paragraph, Canadian Agent shall distribute such payment to
Canadian Issuing Lender or, to the extent that Canadian Lenders have made
payments pursuant to Section 2.12(b) to reimburse Canadian Issuing Lender, then
to such Canadian Lenders and Canadian Issuing Lender as their interests may
appear.

(b) Promptly following receipt of a notice of Letter of Credit Disbursement
pursuant to Section 2.12(a), each Canadian Lender agrees to fund its Pro Rata
Share of any Canadian Advance deemed made pursuant to the foregoing subsection
on the same terms and conditions as if Canadian Borrower had requested the
amount thereof as a Canadian Advance and Canadian Agent shall promptly pay to
Canadian Issuing Lender the amounts so received by it from the Canadian Lenders.
By the issuance of a Canadian Letter of Credit (or an amendment, renewal or
extension of a Canadian Letter of Credit) and without any further action on the
part of Canadian Issuing Lender or Canadian Lenders, Canadian Issuing Lender
shall be deemed to have granted to Canadian Lender, and each Canadian Lender
shall be deemed to have purchased, a participation in each Canadian Letter of
Credit, in an amount equal to its Pro Rata Share of such Canadian Letter of
Credit, and each Canadian Lender agrees to pay to Canadian Agent, for the
account of Canadian Issuing Lender, such Canadian Lender’s Pro Rata Share of any
Letter of Credit Disbursement made by Canadian Issuing Lender under such
Canadian Letter of Credit. In consideration and in furtherance of the foregoing,
each Canadian Lender hereby absolutely and

 

- 29 -



--------------------------------------------------------------------------------

unconditionally agrees to pay to Canadian Agent, for the account of Canadian
Issuing Lender, such Canadian Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Canadian Issuing Lender and not reimbursed by Canadian
Borrower on the date due as provided in Section 2.12(a), or of any reimbursement
payment required to be refunded (or that Canadian Agent or Canadian Issuing
Lender elects, based upon the advice of counsel, to refund) to such Canadian
Borrower for any reason. Each Canadian Lender acknowledges and agrees that its
obligation to deliver to Canadian Agent, for the account of Canadian Issuing
Lender, an amount equal to its respective Pro Rata Share of each Letter of
Credit Disbursement made by Canadian Issuing Lender pursuant to this
Section 2.12(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3 hereof.
If any Canadian Lender fails to make available to Canadian Agent the amount of
Canadian Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Canadian Lender shall be deemed to be a Defaulting Lender
and Canadian Agent (for the account of Canadian Issuing Lender) shall be
entitled to recover such amount on demand from such Canadian Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

(c) Canadian Borrowers hereby agree to indemnify, save, defend, and hold the
Canadian Lender Group harmless from any damage, loss, cost, expense, or
liability (other than Taxes, which shall be governed by Section 16), and
reasonable attorneys fees incurred by Canadian Issuing Lender, any other member
of the Canadian Lender Group, arising out of or in connection with any Canadian
Letter of Credit; provided, however, that no Canadian Borrower shall be
obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence, willful misconduct or bad
faith of Canadian Issuing Lender or any other member of the Canadian Lender
Group (or such Person’s Affiliates, officers, directors, employees or agents).
Each Canadian Borrower agrees to be bound by Canadian Underlying Issuer’s
regulations and interpretations of any Canadian Underlying Letter of Credit or
by Canadian Issuing Lender’s interpretations of any Canadian Letter of Credit
issued by Canadian Issuing Lender to or for any Canadian Borrower’s account,
even though this interpretation may be different from such Canadian Borrower’s
own, and such Canadian Borrower understands and agrees that the Canadian Lender
Group shall not be liable for any error, negligence, or mistake, whether of
omission or commission, in following such Canadian Borrower’s instructions or
those contained in the Canadian Letter of Credit or any modifications,
amendments, or supplements thereto. Each Canadian Borrower understands that the
Canadian L/C Undertakings may require Canadian Issuing Lender to indemnify
Canadian Underlying Issuer for certain costs or liabilities arising out of
claims by such Canadian Borrower against such Canadian Underlying Issuer. Each
Canadian Borrower hereby agrees to indemnify, save, defend, and hold the
Canadian Lender Group harmless with respect to any loss, cost, expense
(including reasonable attorneys fees), or liability incurred by the Canadian
Lender Group under any Canadian L/C Undertaking as a result of the Canadian
Lender Group’s indemnification of any Canadian Underlying Issuer; provided,
however, that no Canadian Borrower shall be obligated hereunder to indemnify for
any loss, cost, expense, or liability to the extent that it is caused by the
gross negligence, willful misconduct or bad faith of Canadian Issuing Lender or
any other member of the Canadian Lender Group (or such Person’s affiliates,
officers, directors, employees or agents). Each Canadian Borrower hereby
acknowledges and agrees that neither the Canadian Lender Group nor Canadian
Issuing Lender shall be responsible for delays, errors, or

 

- 30 -



--------------------------------------------------------------------------------

omissions resulting from the malfunction of equipment in connection with any
Canadian Letter of Credit.

(d) Each Canadian Borrower hereby authorizes and directs any Canadian Underlying
Issuer to deliver to Canadian Issuing Lender all instruments, documents, and
other writings and property received by such Canadian Underlying Issuer pursuant
to such Canadian Underlying Letter of Credit and to accept and rely upon the
Canadian Issuing Lender’s instructions with respect to all matters arising in
connection with such Canadian Underlying Letter of Credit and the related
application.

(e) Any and all issuance charges, commissions, fees, and costs incurred by
Canadian Issuing Lender relating to Canadian Underlying Letters of Credit shall
be Lender Group Expenses of the Canadian Lender Group for purposes of this
Agreement and promptly shall be reimbursable by Canadian Borrowers to Canadian
Agent for the account of Canadian Issuing Lender; it being acknowledged and
agreed by Canadian Borrowers that, as of the Closing Date, the issuance charge
imposed by the prospective Canadian Underlying Issuer is 0.825% per annum times
the face amount of each Canadian Underlying Letter of Credit, that such issuance
charge may be changed from time to time, and that the Canadian Underlying Issuer
also imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

(f) The obligation of Canadian Borrowers to reimburse Canadian Issuing Lender
for each drawing under each Canadian Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Canadian Letter of Credit,
this Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Canadian Letter of Credit (or any Person
for whom any such beneficiary or any such transferee maybe acting), Canadian
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or such Canadian Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Canadian Letter of
Credit,

(iv) any payment by Canadian Issuing Lender under such Canadian Letter of Credit
against presentation of a draft or certificate that does not substantially or
strictly comply with the terms of such Canadian Letter of Credit (including,
without limitation, any requirement that presentation be made at a particular
place or by a particular time of day), or any payment made by Canadian Issuing
Lender under such Canadian Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of

 

- 31 -



--------------------------------------------------------------------------------

creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Canadian Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Parent or any of its
Subsidiaries, or

(vi) the fact that any Event of Default shall have occurred and be continuing.

(g) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by Canadian Underlying
Issuer, Canadian Issuing Lender, any other member of the Canadian Lender Group,
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority:

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Canadian Letter of Credit issued or caused to be
issued hereunder or hereby, or

(ii) there shall be imposed on Canadian Issuing Lender, any Canadian Underlying
Issuer, any other member of the Canadian Lender Group, any other condition
regarding any Canadian Underlying Letter of Credit or any Canadian Letter of
Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Canadian Issuing Lender, any other member of the Canadian Lender Group, of
issuing, making, participating in, or maintaining any Canadian Letter of Credit
or to reduce the amount receivable in respect thereof, then, and in any such
case, Canadian Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Canadian
Borrowers, and Canadian Borrowers shall pay within 30 days after demand
therefor, such amounts as Canadian Agent may specify to be necessary to
compensate Canadian Issuing Lender, any other member of the Canadian Lender
Group, for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
Canadian Base Rate plus the Base Rate Margin; provided, however, that Canadian
Borrowers shall not be required to provide any compensation pursuant to this
Section 2.12(g) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Canadian
Borrowers; provided further, however, that if an event or circumstance giving
rise to such amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. The
determination by Canadian Agent of any amount due pursuant to this
Section 2.12(g), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

2.13 LIBOR Provisions.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, U.S. Borrowers shall have the option, subject
to Section

 

- 32 -



--------------------------------------------------------------------------------

2.13(b) below (the “LIBOR Option”) to have interest on all or a portion of the
U.S. Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date on which all or any portion of the U.S. Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless such U.S. Borrower properly has exercised the
LIBOR Option with respect thereto, the interest rate applicable to such LIBOR
Rate Loan automatically shall convert to the rate of interest then applicable to
Base Rate Loans of the same type hereunder. At any time that an Event of Default
has occurred and is continuing, U.S. Borrowers no longer shall have the option
to request that U.S. Advances bear interest at a rate based upon the LIBOR Rate
and U.S. Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the Base Rate plus the Base Rate Margin.

(b) LIBOR Election.

(i) U.S. Borrowers may, at any time and from time to time, so long as no Event
of Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying U.S. Agent prior to 2:00 p.m. (Eastern Standard time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of U.S. Borrowers’ election of the LIBOR Option for a
permitted portion of the U.S. Advances and an Interest Period pursuant to this
Section shall be made by delivery to U.S. Agent of a LIBOR Notice received by
U.S. Agent before the LIBOR Deadline, or by telephonic notice received by U.S.
Agent before the LIBOR Deadline (to be confirmed by delivery to U.S. Agent of a
LIBOR Notice received by U.S. Agent prior to 5:00 p.m. (Eastern Standard time)
on the same day). Promptly upon its receipt of each such LIBOR Notice, U.S.
Agent shall provide a copy thereof to each of the affected U.S. Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on the applicable U.S.
Borrower. In connection with each LIBOR Rate Loan, U.S. Borrowers shall
indemnify, defend, and hold U.S. Agent and the U.S. Lenders harmless against any
loss, cost, or expense actually incurred by U.S. Agent or any U.S. Lender as a
result of (A) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default, any automatic prepayment through the required application
by U.S. Agent of proceeds of Parent’s and its Subsidiaries’ Collections in
accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the U.S. Obligations pursuant to the terms hereof), (B) the conversion of any
LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, or expenses, “Funding Losses”). A certificate of U.S. Agent
or a U.S. Lender delivered to U.S. Borrowers setting forth in reasonable detail
any amount or amounts that U.S. Agent or such U.S. Lender is entitled to receive
pursuant to this Section 2.13 shall be conclusive absent manifest error. U.S.
Borrowers shall pay such amount to U.S. Agent or the U.S. Lender, as applicable,
within 30 days of the date of its receipt of such certificate. If a payment of a
LIBOR Rate Loan on a day other than the last day of the applicable Interest
Period would result in a

 

- 33 -



--------------------------------------------------------------------------------

Funding Loss, U.S. Agent may, in its sole discretion at the request of the
applicable U.S. Borrower, hold the amount of such payment as cash collateral in
support of the U.S. Obligations until the last day of such Interest Period and
apply such amounts to the payment of the applicable LIBOR Rate Loan on such last
day, it being agreed that U.S. Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that U.S.
Agent does not defer such application, such U.S. Borrower shall be obligated to
pay any resulting Funding Losses.

(iii) U.S. Borrowers shall have not more than 5 LIBOR Rate Loans in effect at
any given time. LIBOR Rate Loans must be in minimum increments of at least
$500,000 and integral multiples of $500,000 in excess thereof.

(c) Conversion. U.S. Borrowers may convert LIBOR Rate Loans to Base Rate Loans
at any time; provided, however, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by U.S. Agent of proceeds of U.S. Borrowers’ and their
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the U.S. Obligations pursuant to the terms
hereof, U.S. Borrowers shall indemnify, defend, and hold U.S. Agent and the U.S.
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.13 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by U.S. Agent with respect to any U.S. Lender
on a prospective basis to take into account any additional or increased costs to
such U.S. Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law (other than
changes in laws relative to Taxes, which shall be governed by Section 16)
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in the reserve requirements imposed by the Board of Governors
of the Federal Reserve System (or any successor), which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected U.S. Lender shall give U.S.
Borrowers and U.S. Agent notice of such a determination and adjustment and U.S.
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected U.S. Lender, U.S. Borrowers may, by
notice to such affected U.S. Lender (y) require such U.S. Lender to furnish to
U.S. Borrowers a statement setting forth the basis for adjusting such LIBOR Rate
and the method for determining the amount of such adjustment, or (z) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.13(b)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any U.S. Lender, make it unlawful or impractical for such U.S. Lender
to fund or maintain LIBOR Rate Loans or to continue such funding or maintaining,
or to determine or charge interest rates at the LIBOR Rate, such U.S. Lender
shall give notice of such changed circumstances to U.S. Agent and U.S. Borrowers
(which notice shall be withdrawn whenever such circumstanced no longer exist)
and

 

- 34 -



--------------------------------------------------------------------------------

U.S. Agent promptly shall transmit the notice to each other U.S. Lender and
(y) in the case of any LIBOR Rate Loans of such U.S. Lender that are
outstanding, the date specified in such U.S. Lender’s notice shall be deemed to
be the last day of the Interest Period of such LIBOR Rate Loans, and interest
upon the LIBOR Rate Loans of such U.S. Lender thereafter shall accrue interest
at the Base Rate plus the Base Rate Margin, and (z) U.S. Borrowers shall not be
entitled to elect the LIBOR Option until such U.S. Lender determines that it
would no longer be unlawful or impractical to do so.

(iii) Notwithstanding anything to the contrary herein, it is understood and
agreed that the Dodd-Frank Wall Street Reform and Consumer Protection Act
(Pub.L. 111-203, H.R. 4173), all requests, rules, guidelines and directives
relating thereto, all interpretations and applications thereof and any
compliance by a U.S. Lender with any request or directive relating thereto,
shall, for the purposes of this Agreement, be deemed to be adopted subsequent to
the date hereof.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither U.S. Agent, nor any U.S. Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any U.S. Obligation as to which interest accrues at the
LIBOR Rate.

2.14 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify the applicable Borrowers and applicable Agent thereof.
Following receipt of such notice, the applicable Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by

 

- 35 -



--------------------------------------------------------------------------------

reason of the adoption of or change in any law, rule, regulation or guideline
that is retroactive, then the 180-day period referred to above shall be extended
to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.13(d)(i) or amounts under Section 2.14(a) or sends a notice under
Section 2.13(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.13(d)(i) or Section 2.14(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.13(d)(i) or Section 2.14(a), as applicable, then
Borrowers (without prejudice to any amounts then due to such Affected Lender
under Section 2.13(d)(i) or Section 2.14(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.13(d)(i) or Section 2.14(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain LIBOR Rate Loans, may seek a substitute Lender reasonably acceptable
to Agent to purchase the Obligations owed to such Affected Lender and such
Affected Lender’s Commitments hereunder (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations and Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement.

2.15 Incremental Revolver Commitments.

(a) U.S. Borrowers shall have the right, after the Closing Date and at any time
prior to December 31, 2013, to request from time to time (by written notice to
U.S. Agent, who shall send a copy of such notice to each U.S. Lender) that one
or more U.S. Lenders (and/or one or more other Persons, reasonably acceptable to
U.S. Agent, U.S. Issuing Lender and U.S. Swing Lender, which will become U.S.
Lenders as provided below) provide Incremental Revolver Commitments and, subject
to the terms and conditions contained in this Agreement, make U.S. Advances
pursuant thereto, so long as (x) no Default or Event of Default then exists or
would result therefrom, (y) U.S. Borrowers shall have demonstrated to U.S.
Agent’s reasonable satisfaction that the full amount of the respective
Incremental Revolver Commitments may be incurred without violating the terms the
High Yield Notes and (z) U.S. Borrowers obtain consent of the Required Lenders;
it being understood and agreed, however, that (i) no U.S. Lender shall be
obligated to provide an Incremental Revolving Commitment as a result of any such
request by

 

- 36 -



--------------------------------------------------------------------------------

U.S. Borrowers, and until such time, if any, as such U.S. Lender has agreed in
its sole discretion to provide an Incremental Revolving Commitment and executed
and delivered to U.S. Agent an Incremental Revolving Commitment Agreement as
provided in clause (b) of this Section 2.15, such U.S. Lender shall not be
obligated to fund any U.S. Advances in excess of its Revolver Commitment as in
effect prior to giving effect to such Incremental Revolver Commitment incurred
pursuant to this Section 2.15, (ii) any U.S. Lender (or any other Person,
reasonably acceptable to U.S. Agent, U.S. Issuing Lender and U.S. Swing Lender,
which will qualify as an Eligible Transferee) may so provide an Incremental
Revolver Commitment without the consent of any other U.S. Lender, (iii) each
incurrence of Incremental Revolver Commitments on a given Incremental Revolver
Commitment Date pursuant to this Section 2.15 shall be in a minimum aggregate
amount (for all U.S. Lenders (including any Eligible Transferee who will become
a U.S. Lender)) of at least $5,000,000 and in integral multiples of $2,500,000
in excess thereof, (iv) the aggregate amount of Incremental Revolver Commitments
to be incurred at any time shall not exceed $15,000,000, (v) the Incremental
Revolver Commitment of any Incremental Revolver U.S. Lender, and the related
outstandings, shall be a Revolver Commitment (or related outstandings, as the
case may be) with the same terms as the original Revolver Commitments (and
related outstandings), (vi) all U.S. Advances subsequently incurred pursuant to
such Incremental Revolver Commitment (and all interest, fees and other amounts
payable thereon) shall constitute U.S. Obligations under this Agreement and the
other applicable Loan Documents and shall be secured by the Security Documents,
and guaranteed under the U.S. Guarantees, on a pari passu basis with all other
U.S. Obligations secured by the Security Documents and guaranteed under the U.S.
Guarantees, (vii) the aggregate amount of requests by U.S. Borrowers to obtain
Incremental Revolver Commitments pursuant to this Section 2.15 shall not exceed
2, and (viii) all actions taken by U.S. Borrowers pursuant to this Section 2.15
shall be done in coordination with U.S. Agent.

(b) In connection with any provision of Incremental Revolver Commitments
pursuant to this Section 2.15, (i) U.S. Borrowers, U.S. Agent and each such U.S.
Lender or other Eligible Transferee reasonably acceptable to U.S. Agent, U.S.
Issuing Lender and U.S. Swing Lender (each, an “Incremental Revolver Lender”)
which agrees to provide an Incremental Revolver Commitment shall execute and
deliver to U.S. Agent an Incremental Revolver Commitment Agreement in form and
substance that is reasonably acceptable to U.S. Agent (appropriately completed)
(each, an “Incremental Revolver Commitment Agreement”), with the effectiveness
of such Incremental Revolver Lender’s Incremental Revolver Commitment to occur
upon delivery of such Incremental Revolver Commitment Agreement to U.S. Agent,
the payment of any fees required in connection therewith (including, without
limitation, any agreed upon up-front or arrangement fees) and the satisfaction
of the other terms and conditions described in this Section 2.15 and in the
respective Incremental Revolver Commitment Agreement, and (ii) U.S. Borrowers
shall, in each case to the extent required by U.S. Agent, deliver to U.S. Agent
(y) an opinion or opinions, in form and substance reasonably satisfactory to
U.S. Agent, from counsel to U.S. Borrowers reasonably satisfactory to U.S. Agent
and dated the applicable Incremental Revolver Commitment Date of the respective
Incremental Revolver Commitment Agreement, covering such matters relating to the
provision of the Incremental Revolver Commitments as may be reasonably requested
by U.S. Agent and (z) such other officers’ certificates, resolutions and
evidence of good standing as U.S. Agent shall reasonably request. U.S. Agent
shall promptly notify each U.S. Lender as to the effectiveness of each
Incremental Revolver Commitment Agreement, and at such time (A) the U.S. Maximum

 

- 37 -



--------------------------------------------------------------------------------

Revolver Amount under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Incremental Revolver Commitments and
(B) Schedule C-1 shall be deemed modified to reflect the revised Revolver
Commitments of the affected U.S. Lenders.

(c) At the time of any provision of Incremental Revolver Commitments pursuant to
this Section 2.15, U.S. Borrowers shall, in coordination with U.S. Agent, repay
outstanding U.S. Advances of certain of the U.S. Lenders, and incur additional
U.S. Advances from certain other U.S. Lenders (including the Incremental
Revolver Lenders), in each case to the extent necessary so that all of the U.S.
Lenders participate in each outstanding U.S. Advance pro rata on the basis of
their respective Revolver Commitments (after giving effect to any increase in
the U.S. Maximum Revolver Amount pursuant to this Section 2.15) and with U.S.
Borrowers being obligated to pay to the respective U.S. Lenders any costs of the
type referred to in Section 2.13 in connection with any such repayment and/or
U.S. Advances.

2.16 Joint and Several Liability.

(a) Joint and Several Liability of U.S. Borrowers.

(i) Each U.S. Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each U.S. Borrower and in consideration of the
undertakings of the other U.S. Borrowers to accept joint and several liability
for the U.S. Obligations.

(ii) Each U.S. Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other U.S. Borrowers, with respect to the payment
and performance of all of the U.S. Obligations (including, without limitation,
any U.S. Obligations arising under this Section 2.16(a)), it being the intention
of the parties hereto that all the U.S. Obligations shall be the joint and
several obligations of each U.S. Borrower without preferences or distinction
among them.

(iii) If and to the extent that any U.S. Borrower shall fail to make any payment
with respect to any of the U.S. Obligations as and when due or to perform any of
the U.S. Obligations in accordance with the terms thereof, then in each such
event the other U.S. Borrowers will make such payment with respect to, or
perform, such U.S. Obligation.

(iv) The U.S. Obligations of each U.S. Borrower under the provisions of this
Section 2.16(a) constitute the absolute and unconditional, full recourse U.S.
Obligations of each U.S. Borrower enforceable against each U.S. Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(v) Except as otherwise expressly provided in this Agreement, each U.S. Borrower
hereby waives, to the fullest extent permitted by applicable law, notice of
acceptance of its joint and several liability, notice of any Advances or Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agents or
Lenders under or in respect of any of the Obligations, any requirement

 

- 38 -



--------------------------------------------------------------------------------

of diligence or to mitigate damages and, generally, to the fullest extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each U.S. Borrower hereby assents to, and waives, to the extent
permitted by law, notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agents or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agents or Lenders in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each U.S. Borrower assents to any
other action or delay in acting or failure to act on the part of any Agent or
any Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.16(a) afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.16(a), it being the intention of each U.S. Borrower that, so long as
any of the Obligations hereunder remain unsatisfied, the U.S. Obligations of
each U.S. Borrower under this Section 2.16(a) shall not be discharged except by
performance or payment and then only to the extent of such performance or
payment. The U.S. Obligations of each U.S. Borrower under this Section 2.16(a)
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower or any Agent or any Lender.

(vi) Each U.S. Borrower represents and warrants to Agents and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each U.S. Borrower further
represents and warrants to Agents and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents. Each U.S. Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

(vii) The provisions of this Section 2.16(a) are made for the benefit of Agents,
Lenders and their respective successors and assigns, and may be enforced by them
from time to time against any or all U.S. Borrowers as often as occasion
therefor may arise and without requirement on the part of such Agent, such
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.16(a) shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any

 

- 39 -



--------------------------------------------------------------------------------

Borrower, or otherwise, the provisions of this Section 2.16(a) will forthwith be
reinstated in effect, as though such payment had not been made.

(viii) Each U.S. Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agents or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full. Any claim which any U.S. Borrower may have
against any other Borrower with respect to any payments to any Agent or any
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.

(b) Joint and Several Liability of Canadian Borrowers.

(i) Each Canadian Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Canadian Borrower and in
consideration of the undertakings of the other Canadian Borrowers to accept
joint and several liability for the Canadian Obligations.

(ii) Each Canadian Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Canadian Borrowers, with respect to the
payment and performance of all of the Canadian Obligations (including, without
limitation, any Canadian Obligations arising under this Section 2.16(b)), it
being the intention of the parties hereto that all the Canadian Obligations
shall be the joint and several obligations of each Canadian Borrower without
preferences or distinction among them.

(iii) If and to the extent that any Canadian Borrower shall fail to make any
payment with respect to any of the Canadian Obligations as and when due or to
perform any of the Canadian Obligations in accordance with the terms thereof,
then in each such event the other Canadian Borrowers will make such payment with
respect to, or perform, such Canadian Obligation.

(iv) The Canadian Obligations of each Canadian Borrower under the provisions of
this Section 2.16(b) constitute the absolute and unconditional, full recourse
Canadian Obligations of each Canadian Borrower enforceable against each Canadian
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

 

- 40 -



--------------------------------------------------------------------------------

(v) Except as otherwise expressly provided in this Agreement, each Canadian
Borrower hereby waives, to the fullest extent permitted by applicable law,
notice of acceptance of its joint and several liability, notice of any Advances
or Letters of Credit issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by
Agents or Lenders under or in respect of any of the Obligations, any requirement
of diligence or to mitigate damages and, generally, to the fullest extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Canadian Borrower hereby assents to, and waives, to the extent
permitted by law, notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agents or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agents or Lenders in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Canadian Borrower assents to any
other action or delay in acting or failure to act on the part of any Agent or
any Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.16(b) afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.16(b), it being the intention of each Canadian Borrower that, so long
as any of the Obligations hereunder remain unsatisfied, the Canadian Obligations
of each Canadian Borrower under this Section 2.16(b) shall not be discharged
except by performance or payment and then only to the extent of such performance
or payment. The Canadian Obligations of each Canadian Borrower under this
Section 2.16(b) shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or any Lender.

(vi) Each Canadian Borrower represents and warrants to Agents and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Canadian Borrower further
represents and warrants to Agents and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents. Each Canadian
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrowers’ financial condition, the financial condition of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Obligations.

(vii) The provisions of this Section 2.16(b) are made for the benefit of Agents,
Lenders and their respective successors and assigns, and may be enforced by them
from time to time against any or all Canadian Borrowers as often as occasion
therefor may arise and without requirement on the part of such Agent, such
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to

 

- 41 -



--------------------------------------------------------------------------------

exhaust any remedies available to it or them against any Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 2.16(b)
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by any Agent or any Lender upon the insolvency, bankruptcy
or reorganization of any Borrower, or otherwise, the provisions of this
Section 2.16(b) will forthwith be reinstated in effect, as though such payment
had not been made.

(viii) Each Canadian Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agents or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full. Any claim which any Canadian Borrower may
have against any other Borrower with respect to any payments to any Agent or any
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.

(c) Separate U.S. and Canadian Obligation. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, Canadian Borrowers shall
not be liable for the Obligations of the U.S. Borrowers or any Domestic
Subsidiary which is a Loan Party and U.S. Borrowers shall not be liable for the
Obligations of the Canadian Borrowers or any Canadian Subsidiary which is a Loan
Party.

2.17 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.

(a) For purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest payable by any Canadian Borrower is calculated on the basis of
a period which is less than the actual number of days in a calendar year, each
rate of interest determined pursuant to such calculation is, for the purposes of
the Interest Act (Canada), equivalent to such rate multiplied by the actual
number of days in the calendar year in which such rate is to be ascertained and
divided by the number of days used as the basis of such calculation.

(b) If any provision of this Agreement would oblige a Canadian Credit Party to
make any payment of interest or other amount payable to the Agents in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by that Agent of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Agent of

 

- 42 -



--------------------------------------------------------------------------------

“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

(c) All calculations of interest payable by Canadian Borrowers under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.

(d) Any provision of this Agreement that would oblige a Canadian Credit Party to
pay any fine, penalty or rate of interest on any arrears of principal or
interest secured by a mortgage on real property or hypothec on immovables that
has the effect of increasing the charge on arrears beyond the rate of interest
payable on principal money not in arrears shall not apply to such Canadian
Credit Party, which shall be required to pay interest on money in arrears at the
same rate of interest payable on principal money not in arrears.

2.18 Currencies. All U.S. Obligations shall be paid in Dollars (except for any
U.S. Obligations consisting of a Guaranty that provides for the payment in
another currency). All Canadian Obligations shall be paid in Canadian Dollars
(except for any Canadian Obligations consisting of a Guaranty that provides for
the payment in another currency).

 

3.

CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Parent and its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and

 

- 43 -



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Maturity. This Agreement shall continue in full force and effect until
November 15, 2013 (the “Maturity Date”, as such date may be extended as provided
in this Section 3.3); provided, however, that upon the High Yield Notes
Refinancing and so long as no Default or Event of Default exists at the time of
the High Yield Notes Refinancing, the Maturity Date shall automatically be
extended to the earlier of (i) May 25, 2016 and (ii) the date that that is
ninety (90) days prior to the maturity date of the New High Yield Notes or the
Permitted Second Lien Term Loan Facility, as applicable, regardless of whether
the High Yield Notes Refinancing occurs as a result of the issuance of the New
High Yield Notes or the entering into of the Permitted Second Lien Term Loan
Facility. The foregoing notwithstanding, the Lender Group, upon the election of
the Required Lenders, shall have the right to terminate its obligations under
this Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agents will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agents’ Liens and all notices of security interests and liens previously filed
by Agents.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
10 Business Days prior written notice to Agents, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agents all of the Obligations
in full.

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 (the failure by Borrowers to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an Event of Default).

 

4.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by

 

- 44 -



--------------------------------------------------------------------------------

materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state or province where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b) Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized capital Stock of each Borrower, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrowers’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by Parent. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Parent nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Parent’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

 

- 45 -



--------------------------------------------------------------------------------

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, provincial or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agents for filing or recordation.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document, when duly executed and delivered by each Loan Party that
is a party thereto, will be the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agents’ Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which the
applicable Agent has not caused its Lien to be noted on the applicable
certificate of title, and (ii) any Deposit Accounts and Securities Accounts not
subject to a Control Agreement as permitted by Section 6.11, and subject only to
the filing of financing statements and the recordation of the Mortgages, in each
case, in the appropriate filing offices), and first priority Liens, subject only
to Permitted Liens which are either permitted purchase money Liens or the
interests of lessors under Capital Leases.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements

 

- 46 -



--------------------------------------------------------------------------------

to the extent permitted hereby. All of such assets are free and clear of Liens
except for Permitted Liens.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The full legal name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on Schedule
4.6(c) (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under this Agreement).

(d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party
holds any commercial tort claims that exceed $100,000 in amount, except as set
forth on Schedule 4.6(d).

4.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Parent, after due inquiry, threatened in writing against a Loan Party or any of
its Subsidiaries that either individually or in the aggregate could reasonably
be expected to result in a Material Adverse Change.

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $2,000,000 that, as of the Closing Date, is pending or, to the
knowledge of any Loan Party, after due inquiry, threatened against a Loan Party
or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or

 

- 47 -



--------------------------------------------------------------------------------

instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Parent to
Agents have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 31, 2010, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Change with respect
to the Loan Parties and their Subsidiaries.

4.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11 Employee Benefits.

(a) No Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan (other than as provided below with
respect to Canadian Credit Parties).

(b) No Canadian Credit Party has (i) established or commenced contributing to
any Defined Benefit Plan or (ii) acquired an interest in any Person if such
Person sponsors, administers, maintains or contributes to, or has any liability
in respect of any Defined Benefit Plan.

(c) Except as set forth on Schedule 4.11 (as such Schedule may be updated from
time to time) and as of the date hereof, no Canadian Credit Party sponsors,
maintains, contributes to or has any liability in respect of, any plan other
than statutory plans required by applicable law.

(d) Except as set forth in Schedule 4.11 (as such Schedule may be updated from
time to time) and as of the date hereof, no Canadian Credit Party has or is
subject to any present or future obligation or liability under any Canadian
Employee Plan and any overtime pay, premiums for unemployment insurance, health
and welfare insurance premiums, accrued wages, salaries and commissions,
severance pay and employee benefit plan payments which are due and owing, have
been fully paid by each Canadian Credit Party or, in the case of accrued unpaid
overtime pay, accrued unpaid vacation or accrued unpaid commissions for Canadian
Employees, has been accurately accounted for in the books and records of each
Canadian Credit Party or has been reported pursuant to the collateral reporting
obligation pursuant to Section 5.2.

 

- 48 -



--------------------------------------------------------------------------------

(e) Schedule 4.11 (as such Schedule may be updated from time to time) lists all
the Canadian Pension Plans and Canadian Employee Plans applicable to the
Canadian Employees of each Canadian Credit Party in respect of employment in
Canada and which are currently maintained or sponsored by a Canadian Credit
Party or to which a Canadian Credit Party contributes or has an obligation to
contribute, except, for greater certainty, any statutory plans to which each
Canadian Credit Party is obligated to contribute to or comply with under
applicable law.

(f) No improvements to any Canadian Pension Plan or any Canadian Employee Plan
have been promised, except such improvements as are described in the collective
bargaining agreements listed in Schedule 4.11 (as such Schedule may be updated
from time to time), and no amendments or improvements to a Canadian Employee
Plan will be made or promised by any Canadian Credit Party before the Closing
Date.

(g) Except as disclosed in Schedule 4.11 (as such Schedule may be updated from
time to time), no Canadian Credit Party provides benefits to retired Canadian
Employees or to beneficiaries or dependents of retired Canadian Employees.

(h) All obligations regarding the Canadian Pension Plans and the Canadian
Employee Plans (including current service contributions) have been satisfied,
there are no outstanding defaults or violations by any party to any Canadian
Pension Plan and any Canadian Employee Plan and no taxes, penalties or fees are
owing or exigible under any of the Canadian Employee Plans, except which could
not reasonably be expected to result in a Material Adverse Change. Except as
disclosed on Schedule 4.11 (as such Schedule may be updated from time to time),
as of the date hereof, each Canadian Pension Plan and each Canadian Employee
Plan is fully funded or fully insured pursuant to the actuarial assumptions and
methodology set out in Schedule 4.11 (as such Schedule may be updated from time
to time) and, in the case of a Canadian Pension Plan, as required under the most
recent actuarial valuation filed with the applicable Governmental Authority
pursuant to generally accepted actuarial practices and principles. To the best
knowledge of the Canadian Credit Party, no fact or circumstance exists that
could adversely affect the tax-exempt status of a Canadian Pension Plan or
Canadian Employee Plan.

(i) Except as disclosed in Schedule 4.11 (as such Schedule may be updated from
time to time),

(i) As of the date hereof, no Canadian Credit Party is a party to any collective
bargaining agreement, contract or legally binding commitment to any trade union
or employee organization or group in respect of or affecting Canadian Employees;

(ii) No Canadian Credit Party, is a party to any application, complaint,
grievance, arbitration, or other proceeding under any statute or under any
collective agreement related to any Canadian Employee or the termination of any
Canadian Employee and there is no complaint, inquiry or other investigation by
any regulatory or other administrative authority or agency with regard to or in
relation to any Canadian Employee or the termination of any Canadian Employee
except any such application, complaint, grievance, arbitration or other
proceeding which could not reasonably be expected to result in a Material
Adverse Change;

 

- 49 -



--------------------------------------------------------------------------------

(iii) To the best of its knowledge and belief after due enquiry, no Canadian
Credit Party has engaged in any unfair labor practice, nor is any Canadian
Credit Party aware of any pending or threatened complaint regarding any alleged
unfair labor practices, as of the date hereof; and

(iv) Except where such action could not reasonably be expected to result in a
Material Adverse Change, there is no strike, labor dispute, work slow down,
stoppage or other labor disputes pending or threatened against any Canadian
Credit Party and no Canadian Credit Party is currently the subject of any union
organization effort or any labor negotiation.

(j) All contributions, assessments, fees, taxes, penalties or fines in relation
to the Canadian Employees have been duly paid and there is no outstanding
liability of any kind in relation to the employment of the Canadian Employees or
the termination of employment of any Canadian Employee which is due but unpaid
as of the date of this Agreement.

(k) Each Canadian Credit Party is in compliance with all requirements of
Canadian Employee Benefits Legislation and health and safety, workers
compensation, employment standards, labor relations, health insurance,
employment insurance, protection of personal information, human rights laws and
any Canadian federal, provincial or local counterparts or equivalents in each
case, as applicable to the Canadian Employees and as amended from time to time
and except where failure to comply could not reasonably be expected to result in
a Material Adverse Change.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Parent’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Parent’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to the RCRA or any environmental protection statute as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Subsidiaries has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

4.13 Intellectual Property. Each Loan Party, owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, and licenses used in to the
conduct of its or any of its Subsidiaries’ business as currently conducted,
except where the failure to own, hold licenses in, or otherwise have a right to
use would not reasonably be expected, individually or in the aggregate, to cause
a Material Adverse Change, and attached hereto as Schedule 4.13 (as updated from
time to time) is a true, correct, and complete listing of all registered
trademarks, trade names, copyrights, patents and applications for the
registration or issuance of trademarks, copyrights and patents, and licenses, in
each case as to which Parent or one of its Subsidiaries is

 

- 50 -



--------------------------------------------------------------------------------

the owner or is an exclusive licensee; provided, however, that Parent may amend
Schedule 4.13 to add additional intellectual property so long as such amendment
occurs by written notice to Agents at the time that Parent provides its
Compliance Certificate pursuant to Section 5.1.

4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Parent’s industry) furnished by or
on behalf of a Loan Party or its Subsidiaries in writing to Agents or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement or the
other Loan Documents, and all other such factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Parent’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agents or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agents represent, and any additional Projections delivered to
Agents represent, Parent’s good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Parent to be
reasonable at the time of the delivery thereof to Agents (it being understood
that such Projections are subject to uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections).

4.17 Material Contracts. Set forth on Schedule 4.17 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed list
of the Material Contracts of each Loan Party and its Subsidiaries as of the most
recent date on which Parent provided its Compliance Certificate pursuant to
Section 5.1; provided, however, that Parent may amend Schedule 4.17 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agents on the date that Parent provides its Compliance Certificate. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Change, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable

 

- 51 -



--------------------------------------------------------------------------------

against the applicable Loan Party or its Subsidiary and, to the applicable Loan
Party’s knowledge, after due inquiry, each other Person that is a party thereto
in accordance with its terms, (b) has not been otherwise amended or modified
(other than amendments or modifications permitted by Section 6.7(b)), and (c) is
not in default due to the action or inaction of the applicable Loan Party or its
Subsidiary.

4.18 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (the “Patriot Act”), (c) the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and (d) other
federal, state or provincial laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of the
loans made hereunder will be used by any Loan Party or any of their
Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, or as
set forth on Schedule 4.20, all tax returns and reports of each Loan Party and
its Subsidiaries required to be filed by any of them have been timely filed, and
all taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable, except for any
such assessments, fees and other governmental charges being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP. Except as set forth on Schedule 4.20, each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable. Parent knows of no tax assessment proposed in writing
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

4.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates

 

- 52 -



--------------------------------------------------------------------------------

the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.

4.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23 OFAC. To the extent applicable, no Loan Party nor any of its Subsidiaries
is in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. To the extent applicable, no Loan Party nor
any of its Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any loan made hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

4.24 Eligible Accounts. As to each Account that is identified by the applicable
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to the
applicable Agent, such Account is (a) a bona fide existing payment obligation of
the applicable Account Debtor created by the license and delivery of Inventory
or the rendition of services to such Account Debtor in the ordinary course of
such Borrower’s business, (b) owed to such Borrower, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.

4.25 Locations of Equipment. The Equipment (other than vehicles or Equipment out
for repair) of the Loan Parties and their Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between or to, the locations identified on Schedule 4.25 (as such Schedule may
be updated pursuant to Section 5.15).

4.26 Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.27 Employee and Labor Matters. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, there
is no strike, slowdown, work stoppage, lockout or other material labor dispute,
pending or to the knowledge of Borrowers threatened. To the knowledge of
Borrowers, no union organizing activities or other question concerning
representation with respect to the employees of any Loan Party or its
Subsidiaries exists or is threatened. None of Parent or its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which if unpaid or unsatisfied, would
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change. The hours worked and payments made to employees of Parent or its
Subsidiaries have not been in violation of the Fair Labor Standards Act, the

 

- 53 -



--------------------------------------------------------------------------------

Employment Standards Code (Alberta) or any other applicable legal requirements,
except to the extent such violations would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. All
material payments due from Parent or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Parent, except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.

4.28 Non-Material Subsidiaries. None of the events permitted by the exceptions
allowed for Non-Material Subsidiaries set forth in Sections 6.3, 6.9(c), 8.3,
8.4, 8.5 or 8.6 will cause a Material Adverse Change with respect to Borrowers
and their Material Subsidiaries (taken as a whole) since the date of the latest
financial statements submitted to Lender on or before the Closing Date. Except
for intercompany balances, none of the Non-Material Subsidiaries owns any asset
(including without limitation any patent, trademark, copyright, or other
intellectual property), or is the licensee, permittee, or other authorized user
or person under any license, permit, or other similar agreement, the absence of
which would create a Material Adverse Change to the business of Borrowers and
their Material Subsidiaries (taken as a whole), as such business is presently
conducted. Except for intercompany balances, none of the Non-Material
Subsidiaries is subject to any liability that would create a Material Adverse
Change to the business of Borrowers and their Material Subsidiaries (taken as a
whole), as such business is presently conducted.

4.29 Withholdings and Remittances. Canadian Credit Parties have withheld from
each payment made to any of its present or former employees, officers and
directors, and to all persons who are non-residents of Canada for the purposes
of the Income Tax Act (Canada) all amounts required by law to be withheld,
including, without limitation, all payroll deductions required to be withheld,
and furthermore, have remitted such withheld amounts within the prescribed
periods to the appropriate Governmental Authority. Canadian Credit Parties have
remitted all Canada Pension Plan contributions, provincial pension plan
contributions, workers’ compensation assessments, employment insurance premiums,
employee health premiums, municipal real estate taxes and other taxes payable
under the applicable law by them (the “Statutory Lien Payments”) and have
remitted such amounts to the proper Governmental Authority within the time
required under the applicable law.

4.30 Burdensome Contracts. No Loan Party or any of their Subsidiaries is a party
to or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect. No Loan Party or any
of their Subsidiaries is party or subject to any Restrictive Agreement other
than the High Yield Notes Indenture and, if applicable, the Permitted Second
Lien Term Loan Facility.

4.31 Updates to Schedules. Schedules 4.1(c), 4.6(a), 4.6(b), 4.6(c), 4.11, 4.13
and 4.17 may be updated with supplemental information reasonably acceptable to
U.S. Agent or Canadian Agent, as applicable, on the date that Parent provides
its Compliance Certificate due at the end of the next calendar quarter and no
misrepresentation shall be deemed to occur with respect to any changes occurring
during the period following the delivery of a Compliance Certificate with
respect to items described in the Compliance Certificate due at the end of the
next succeeding calendar quarter. Schedules 4.15 and 4.25 may be updated with
supplemental

 

- 54 -



--------------------------------------------------------------------------------

information reasonably acceptable to U.S. Agent or Canadian Agent, as
applicable, in accordance with the provisions of Section 4.15 and Section 4.25,
respectively.

 

5.

AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:

5.1 Financial Statements, Reports, Certificates. Deliver to Agents, with copies
to each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein. In addition,
Parent agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent. In addition, Parent agrees to maintain a system
of accounting that enables Parent to produce financial statements in accordance
with GAAP. Each Loan Party shall also (a) keep a reporting system that shows all
additions, sales, claims, and allowances with respect to its and its
Subsidiaries’ sales, and (b) maintain its billing systems/practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agents.

5.2 Collateral Reporting. Provide each Agent (and if so requested by any Agent,
with copies for each Lender) with each of the reports set forth on Schedule 5.2
at the times specified therein. In addition, Parent agrees to use commercially
reasonable efforts in cooperation with Agents to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule, to the extent set
forth therein.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
at all times maintain and preserve in full force and effect its organizational
existence and, if applicable, good standing under the laws of its jurisdiction
of incorporation, organization or formation, as applicable and all rights and
franchises, licenses and permits material to its business; provided, however,
that no Loan Party or any of its Subsidiaries shall be required to preserve any
such right or franchise, licenses or permits if such Person’s board of directors
(or similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
reasonably necessary in the proper conduct of the business of the Loan Parties,
taken as a whole, in good working order and condition, ordinary wear, tear, and
casualty excepted and Permitted Dispositions excepted, and comply with the
material provisions of all material leases to which it is a party as lessee, so
as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest, in each case, except as otherwise permitted
under Section 6.3 or Section 6.4.

5.5 Taxes. Cause all material assessments and material taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest. Parent will and will cause each of its
Subsidiaries to

 

- 55 -



--------------------------------------------------------------------------------

make timely payment or deposit of all material tax payments and withholding
taxes required of it and them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, provincial
and federal (including the local, provincial, and federal government of Canada
and any political subdivision thereof) income taxes and will, upon request,
furnish U.S. Agent with proof reasonably satisfactory to U.S. Agent indicating
that Parent and its Subsidiaries have made such payments or deposits.

5.6 Insurance. At Borrowers’ expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
Borrowers also shall maintain (with respect to each of the Loan Parties and
their Subsidiaries) general liability, director’s and officer’s liability
insurance, fiduciary liability insurance, and employment practices liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be with responsible and
reputable insurance companies acceptable to U.S. Agent and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to U.S. Agent. All property insurance
policies covering the Collateral are to be made payable to U.S. Agent or
Canadian Agent, as applicable, for the benefit of such Agent and the U.S.
Lenders or Canadian Lenders, as applicable, as their interests may appear, in
case of loss, pursuant to a standard loss payable endorsement with a standard
non contributory “lender” or “secured party” clause and are to contain such
other provisions as such Agent may reasonably require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies. All certificates of property and general liability insurance are to be
delivered to Agents, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of the applicable Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to such Agent of the exercise of any right of cancellation. If
Borrowers fail to maintain such insurance, the applicable Agent may arrange for
such insurance, but at Borrowers’ expense and without any responsibility on such
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Borrowers
shall give the applicable Agent prompt notice of any loss exceeding $1,000,000
covered by its casualty or business interruption insurance. Upon the occurrence
and during the continuance of an Event of Default, Agents shall have the sole
right to file claims under any property and general liability insurance policies
in respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

- 56 -



--------------------------------------------------------------------------------

5.7 Inspections; Field Exams; Appraisals. Permit Agents and each of their duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to conduct appraisals, field exams, Data
Library appraisals, and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as such Agent may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Borrowers.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.9 Environmental.

(a) Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
U.S. Agent documentation of such compliance which U.S. Agent reasonably
requests,

(c) Promptly notify U.S. Agent of any release of which Parent has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide U.S. Agent with written notice of any of the following: (i) notice that
an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority.

5.10 Disclosure Updates. Promptly and in no event later than 10 days after
obtaining knowledge thereof, notify Agents if any written information, exhibit,
or report furnished to Agents or the Lenders contained, at the time it was
furnished, any untrue statement of a material fact when taken as a whole or
omitted to state any material fact necessary to make the statements contained
therein not misleading when taken as a whole, in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. At the time that any Loan Party forms any direct
or indirect Material Subsidiary or acquires any direct or indirect Material
Subsidiary after the Closing Date, such Loan Party shall (a) within 10 days of
such formation or acquisition (or such

 

- 57 -



--------------------------------------------------------------------------------

later date as permitted by U.S. Agent or the Canadian Agent, as applicable, in
its sole discretion) cause any such new Material Subsidiary to provide to U.S.
Agent or Canadian Agent, as applicable, a joinder to the U.S. Guaranty or the
Canadian Guaranty, as applicable, and to the U.S. Security Agreement or the
Canadian Security Agreement, as applicable (for the avoidance of doubt, no U.S.
Subsidiary shall be required to join the Canadian Guaranty or Canadian Security
Agreement and no Canadian Subsidiary shall be required to join the U.S. Guaranty
or U.S. Security Agreement), together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such new
Material Subsidiary with a fair market value of at least $1,000,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
such Agent (including being sufficient to grant such Agent a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary); provided that the joinder to the applicable Guaranty and
Security Agreement, and such other security documents shall not be required to
be provided to such Agent with respect to any Subsidiary of Parent that is a CFC
if providing such documents would result in adverse tax consequences or the
costs to the Loan Parties of providing such guaranty, executing any security
documents or perfecting the security interests created thereby are unreasonably
excessive (as determined by such Agent in consultation with Borrowers) in
relation to the benefits of such Agent and the U.S. Lenders or Canadian Lenders,
as applicable, of the security or guarantee afforded thereby, (b) within 10 days
of such formation or acquisition (or such later date as permitted by such Agent
in its sole discretion) provide to such Agent a pledge agreement (or an addendum
to the Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Material Subsidiary reasonably satisfactory to such Agent; provided that
only 65% of the total outstanding voting Stock of any first tier Material
Subsidiary of Parent that is a CFC (and none of the Stock of any Material
Subsidiary of such CFC) shall be required to be pledged if pledging a greater
amount would result in adverse tax consequences or the costs to the Loan Parties
of providing such pledge or perfecting the security interests created thereby
are unreasonably excessive (as determined by such Agent in consultation with
Borrowers) in relation to the benefits of such Agent and the U.S. Lenders or
Canadian Lenders, as applicable, of the security or guarantee afforded thereby
(which pledge, if reasonably requested by such Agent, shall be governed by the
laws of the jurisdiction of such Subsidiary), and (c) within 10 days of such
formation or acquisition (or such later date as permitted by such Agent in its
sole discretion) provide to such Agent all other documentation, including one or
more opinions of counsel reasonably satisfactory to such Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage). Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall be a Loan Document.

5.12 Further Assurances. At any time upon the reasonable request of U.S. Agent
or Canadian Agent, as applicable, execute or deliver to such Agent any and all
financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (the “Additional Documents”) that
such Agent may reasonably request in form and substance reasonably satisfactory
to such Agent, to create, perfect, and continue perfected or to better perfect
such Agent’s Liens in all of the assets of Parent and its Subsidiaries (whether
now owned

 

- 58 -



--------------------------------------------------------------------------------

or hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of such Agent in any Real Property acquired by
Parent or its Subsidiaries after the Closing Date with a fair market value in
excess of $1,000,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Subsidiary of Parent that is a CFC if providing
such documents would result in adverse tax consequences or the costs to the Loan
Parties of providing such documents are unreasonably excessive (as determined by
such Agent in consultation with Borrowers) in relation to the benefits of such
Agent and the U.S. Lenders or Canadian Lenders, as applicable, of the benefits
afforded thereby. To the maximum extent permitted by applicable law, if Parent
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
Parent hereby authorizes the applicable Agent to execute any such Additional
Documents in the applicable Loan Party’s or its Subsidiary’s name, as
applicable, and authorizes such Agent to file such executed Additional Documents
in any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as such Agent may reasonably
request from time to time to ensure that the U.S. Obligations are guarantied by
the U.S. Guarantors and are secured by substantially all of the assets of the
U.S. Credit Parties and their Domestic Subsidiaries and all of the outstanding
capital Stock of U.S. Borrowers’ Domestic Subsidiaries and the Canadian
Obligations are guaranteed by the Canadian Guarantors and are secured by
substantially all of the assets of the Canadian Credit Parties and their
Canadian Subsidiaries Parent and its Subsidiaries (other than Domestic
Subsidiaries) and all of the outstanding capital Stock of Borrowers’ Canadian
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs).

5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Parent, at the request of Agents or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of any Agent, by conference call) with all Lenders who choose to
attend such meeting at which meeting shall be reviewed the financial results of
the previous fiscal year and the financial condition of Parent and its
Subsidiaries and the projections presented for the current fiscal year of
Parent.

5.14 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 5.1, provide Agents with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate.

5.15 Location of Inventory and Equipment. Keep each Loan Parties’ and its
Subsidiaries’ Inventory and Equipment (other than (i) vehicles and
(ii) Equipment out for repair or being utilized at a job site) only at the
locations identified on Schedule 4.25 and their chief executive offices only at
the locations identified on Schedule 4.6(b); provided, however, that Borrowers
may amend Schedule 4.25 or Schedule 4.6(b) so long as such amendment occurs by
written notice to U.S. Agent or Canadian Agent, as applicable, not less than 30
days prior to the date on which such Inventory or Equipment is moved to such new
location or such chief executive office is relocated and so long as such new
location is within the continental United States and Canada, and so long as, at
the time of such written notification, the applicable Borrower provides the
applicable Agent a Collateral Access Agreement with respect thereto.

 

- 59 -



--------------------------------------------------------------------------------

5.16 Pension and Employee Benefits.

(a) No Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
will maintain or contribute to any Benefit Plan (other than Canadian Credit
Parties as provided in Section 5.17(b) below).

(b) Canadian Pension Plans and Canadian Employee Plans.

(i) The Canadian Credit Parties will cause to be delivered to the Agents,
promptly upon the Agents’ written request, a copy of each Canadian Pension Plan
and Canadian Employee Plan and, if applicable, related trust agreements or other
funding instruments and all amendments thereto.

(ii) The Canadian Credit Parties shall obtain and provide the Agents, upon their
request, with written confirmation from the applicable Governmental Authorities
for each Canadian Pension Plan or Canadian Employee Plan that is required to be
registered with any Governmental Authority under Canadian Employee Benefits
Legislation. The Canadian Credit Parties shall ensure that each Canadian Pension
Plan or Canadian Employee Plan retains its registered status under and is
administered in all material respects in accordance with the terms of the
applicable Canadian Pension Plan text, funding agreement and Canadian Employee
Benefits Legislation.

(iii) The Canadian Credit Parties will cause all reports and disclosures
required by any Canadian Pension Plan or applicable Canadian Employee Benefits
Legislation to be filed and distributed as required.

(iv) The Canadian Credit Parties shall perform in all material respects all
obligations (including (if applicable), funding, investment and administration
obligations) required to be performed by it in connection with each Canadian
Pension Plan and Canadian Employee Plan and the funding therefore; make and pay
all current service and, as applicable, special payments relating to solvency
deficiencies under any Canadian Pension Plan and pay all premiums required to be
made or paid by it in accordance with the terms of the applicable Canadian
Employee Plan and the Canadian Employee Benefits Legislation and withhold by way
of authorized payroll deductions or otherwise collect and pay into the
applicable Canadian Pension Plan or Canadian Employee Plan all employee
contributions required to be withheld or collected by it in accordance with the
terms of the Canadian Pension Plan or the Canadian Employee Plan, and the
Canadian Employee Benefits Legislation.

5.17 Data Library. Upon request by Agents, deposit a copy of the Data Library,
and all additions and updates thereto on an annual basis, with the U.S. Agent
and the Canadian Agent.

5.18 Leases. Pay when due all rents and other amounts payable under any leases
to which any Borrower or any Subsidiary of a Borrower is a party or by which any
Borrower’s or any Subsidiary of a Borrower’s properties and assets are bound,
unless such payments are the subject of a Permitted Protest or, in the case of
any leases other than the Borrowers’ leases of the premises at 10811 S. Westview
Circle, Houston, Texas or 5321-11th Street Northeast, Calgary,

 

- 60 -



--------------------------------------------------------------------------------

Alberta, Canada T2E8N4 (which premises are the storage site for the Data
Library), the loss or forfeiture of such leases would not cause a Material
Adverse Change.

5.19 Mergers and Transfers of Assets. In the event that any Subsidiary merges
into another Subsidiary or any Borrower or sells, assigns, or conveys assets to
another Subsidiary or Borrower, Borrowers will (i) give Agents telephonic or
written notice at least one week but not more than one month prior to any such
merger, sale, assignment or conveyance, (ii) will promptly thereafter deliver to
U.S. Agent or Canadian Agent, as applicable, such amendments to and
reaffirmations of the Loan Documents, each in form and substance satisfactory to
such Agent, that such Agent may request in connection therewith, and (iii) cause
to be filed, if necessary, appropriate amendments to U.S. and Canadian financing
statements in such office or offices and to take such other actions as may be
necessary or, in the Permitted Discretion of such Agent, desirable to continue
the perfection such Agent’s Liens in the Collateral.

 

6.

NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock, except for (i) any merger, consolidation or
reorganization between Loan Parties, provided that any Borrower must be the
surviving entity of any such merger, consolidation or reorganization to which it
is a party or, if the surviving entity is not a Borrower, cause such entity to
become a Borrower upon completion of such merger, consolidation or
reorganization, (ii) any merger, consolidation or reorganization between a Loan
Party and Subsidiaries of such Loan Party that are not Loan Parties so long as
such Loan Party is the surviving entity of any such merger, consolidation or
reorganization or, if a Loan Party is not intended to be the surviving entity,
cause the surviving entity to become a Loan Party upon the completion of such
merger, consolidation or reorganization, and (iii) any merger, consolidation or
reorganization between Subsidiaries of Parent that are not Loan Parties, or

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than any Borrower) or any of
its wholly-owned Subsidiaries so long as, in the case of a liquidation or
dissolution of a Loan Party, all of the assets (including any interest in any
Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is

 

- 61 -



--------------------------------------------------------------------------------

not liquidating or dissolving; provided that, no Domestic Subsidiary shall be
permitted to transfer any material portion of its assets to a Canadian
Subsidiary and no Canadian Subsidiary shall be permitted to transfer any
material portion of its assets to a Domestic Subsidiary, in each case, without
the prior consent of Agents, or (iii) the liquidation or dissolution of a
Subsidiary of Parent that is not a Loan Party (other than any such Subsidiary
(other than Non-Material Subsidiaries) the Stock of which (or any portion
thereof) is subject to a Lien in favor of U.S. Agent or Canadian Agent, as
applicable) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of Parent that is not liquidating or
dissolving; provided, however, that nothing herein contained shall be deemed to
prohibit or limit any Non-Material Subsidiary from liquidating, winding up or
dissolving, or

(c) Other than in the case of Non-Material Subsidiaries, suspend or go out of a
substantial portion of its or their business, except as permitted pursuant to
clauses (a) or (b) above or in connection with the transactions permitted
pursuant to Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of, unless such
agreement is subject to the consent of U.S. Agent or Canadian Agent, as
applicable) any of Parent’s or its Subsidiaries assets.

6.5 Change Name. Change Parent’s or any of its Subsidiaries’ legal name,
organizational identification number, federal employer identification number,
state or province of organization or organizational identity; provided, however,
that Parent or any of its Subsidiaries may change its legal name upon at least
30 days prior written notice to U.S. Agent of such change.

6.6 Nature of Business. Engage in any material respect any line of business
different from those lines of business engaged by the Loan Parties on the
Closing Date; provided, however, that the foregoing shall not prevent Parent and
its Subsidiaries from engaging in any business that is similar, reasonably
related, incidental, ancillary or complementary to its or their business or
reasonable extensions thereof.

6.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement and (B) Permitted Intercompany Advances, or

(ii) make any payment on account of Indebtedness other than as permitted under
clauses (c), (e), (h) and (j) of the definition of Permitted Indebtedness so
long as such payment is not prohibited at such time under the relevant
subordination terms and conditions, if any; provided, that, both before and
immediately after giving effect to each such prepayment, redemption, defeasance,
purchase of acquisition, no Event of Default shall have occurred and be
continuing,

 

- 62 -



--------------------------------------------------------------------------------

(iii) other than prepayment of up to 10% of the outstanding principal amount of
the New High Yield Notes, plus any prepayment premium, per annum, so long as at
the time of any payment thereof (A) no Event of Default shall have occurred and
be continuing or would result after giving effect to such prepayment, (B) Parent
and its Subsidiaries are in pro forma compliance with the provisions of Article
VII and (C) Parent and its Subsidiaries have pro forma Excess Availability of at
least $25,000,000,

(iv) other than prepayment of the Existing High Yield Notes with the proceeds of
the Equity Investment, or

(v) prepay any Indebtedness under the Permitted Second Lien Term Loan Facility,
other than, so long as no Default or Event of Default has occurred and is
continuing or would result after giving effect to such prepayment, (A) as
expressly required by the terms of the Permitted Second Lien Term Loan Facility,
subject to any intercreditor arrangements in connection therewith, and
(B) optional prepayments with the proceeds of an initial public offering of
Seitel Holdings so long as (I) there are no Advances outstanding under this
Agreement and (II) Parent and its Subsidiaries are in pro forma compliance with
the provisions of Article VII, subject to any intercreditor arrangements in
connection therewith,

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Indebtedness permitted under clauses (c), (e), (f), (g), (i) and (m) of the
definition of Permitted Indebtedness,

(ii) any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or

(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 Restricted Junior Payments. Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by law,

(a) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Stock of Parent
held by such Persons, provided, however, that the aggregate amount of such
redemptions made by Parent during the term of this Agreement plus the amount of
Indebtedness outstanding under clause (h) of the definition of Permitted
Indebtedness, does not exceed (i) $2,500,000 in any calendar year or
(ii) $5,000,000 in any

 

- 63 -



--------------------------------------------------------------------------------

calendar year if after giving effect to such distributions, Parent and its
Subsidiaries will have Excess Availability of at least $15,000,000 (it being
understood, however, that unused amounts permitted to be paid pursuant to this
proviso are available to be carried over, but only to the next calendar year),

(b) distributions or declaration and payment of dividends by a Domestic
Subsidiary or a U.S. Borrower to a Domestic Subsidiary or a U.S. Borrower
(including, without limitation, liquidating distributions by Non-Material
Subsidiaries) in the ordinary course of business for the purpose of (i) paying
auditing fees and expenses, (ii) paying directors fees, expenses and indemnities
owed to directors of Parent and expenses payable pursuant to the Advisory
Agreement, and (iii) paying fees and expenses incurred in connection with a
public offering, and

(c) Parent may make distributions to: (i) so long as Parent is the sole direct
Subsidiary of Seitel Holdings and Seitel Holdings has no other assets or
operations, in an aggregate amount equal to the lesser of (1) the amount that
would be due with respect to a consolidated, combined or similar federal, state
or local tax return that included Seitel Holdings and its Subsidiaries for which
Seitel Holdings would be the corporate parent, and (2) the actual amount of such
franchise or similar taxes and fees of Seitel Holdings required to maintain
Seitel Holdings’ corporate or other existence, and (ii) at all other times, an
amount equal to the lesser of (1) the portion of a consolidated, combined or
similar federal, state or local tax return that included Seitel Holdings and its
Subsidiaries for which Seitel Holdings would be the corporate parent equal to
the amount that would be due with respect to a consolidated, combined or similar
federal, state or local tax return that included Parent and its Subsidiaries for
which Parent would be the corporate parent and (2) the net amount of the
applicable tax that Seitel Holdings actually owes to the relevant taxing
authority as a result of its ownership of Parent; provided, however, that in
each case in the event that any such distribution exceeds the amount of the
applicable taxes, Borrowers will cause Seitel Holdings to reimburse any excess
amounts to Parent within 10 days of the payment of such taxes and if any such
excess amounts are not reimbursed with 10 days, Parent will not make any further
distributions for tax purposes until such excess amounts are reimbursed in full;
provided, further, that, to the extent deemed to be distributions, Parent may
make distributions to Seitel Holdings pursuant to and in accordance with
Section 6.12(a) and Section 6.12(c) below.

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11 Investments; Control Agreements.

(a) Directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment, except for:

(i) Permitted Investments,

(ii) Investments in direct or indirect Subsidiaries of Parent, that are Loan
Parties, to the extent, but only to the extent, of intercompany accounts
converted to equity of a Subsidiary (in the ordinary course of business on terms
and conditions consistent with past

 

- 64 -



--------------------------------------------------------------------------------

practices of Parent and its Subsidiaries) in order to meet equity capital
requirements for such Subsidiaries under Canadian law,

(iii) Investments made on or after the Closing Date in Canadian Subsidiaries in
an aggregate amount not to exceed at any one time (i) $15,000,000 plus (ii) an
amount equal to distributions made, directly or indirectly but without
duplication, by Canadian Subsidiaries to any Borrower from and after the Closing
Date less any distributions for the payment of taxes, amounts paid for goods and
services rendered by Canadian Subsidiaries, and other accounts receivable and
similar items owing to Canadian Subsidiaries.

(b) Make, acquire, or permit to exist Permitted Investments consisting of cash,
Cash Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Parent or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into a Control Agreement or Control
Agreements with the applicable Agent governing such Permitted Investments in
order to perfect (and further establish) such Agent’s Liens in such Permitted
Investments, other than (i) amounts deposited into Deposit Accounts specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for Parent’s or its Subsidiaries’ employees,
(ii) Securities Accounts holding cash and marketable shares and options of Texon
Petroleum Limited (ASX:TXN), (iii) amounts deposited into Deposit Accounts
listed on Schedule 6.11(b), (iv) Securities Accounts holding cash and marketable
securities received in settlement of accounts receivable or in connection with
the licensing of data, (v) an aggregate amount of not more than $50,000 at any
one time, in the case of Parent and its Subsidiaries (other than those
Subsidiaries that are CFCs), and (vi) an aggregate amount of not more than
$50,000 (calculated at current exchange rates) at any one time, in the case of
Subsidiaries of Parent that are CFCs. Except as provided in Section 6.11(b)(i),
(ii), (iii), (iv), (v) and (vi), Parent shall not and shall not permit its
Subsidiaries to establish or maintain any Deposit Account or Securities Account
unless U.S. Agent or Canadian Agent, as applicable, shall have received a
Control Agreement in respect of such Deposit Account or Securities Account.
Parent and each of its Subsidiaries hereby authorizes and directs each bank or
other depository to, after the occurrence and during the continuation of a Cash
Dominion Event, deliver to such Agent, upon request, all balances in any Deposit
Account or Securities Account (other than a accounts listed in clause (i) hereof
containing not more than $250,000 in the aggregate at any time and accounts
listed in clauses (ii), (iii) and (iv) hereof) maintained by Parent or such
Subsidiary, without inquiry into the authority or right of such Agent to make
such request.

6.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Parent or any of its Subsidiaries
except for:

(a) reimbursement of or payment to ValueAct Capital or Seitel Holdings by Parent
of fees, costs and expenses incurred in connection with the New High Yield Notes
offering or the closing of the Permitted Second Lien Term Loan Facility, as
applicable, in an aggregate amount reasonably approved by Agents, which consent
shall not be unreasonably withheld,

(b) transactions that are in the ordinary course of Borrowers’ business, upon
fair and reasonable terms, that are fully disclosed to U.S. Agent, and that are
no less favorable to

 

- 65 -



--------------------------------------------------------------------------------

Borrowers than would be obtained in an arm’s length transaction with a
non-Affiliate; provided that, (i) for any such transaction involving an
aggregate amount in excess of $5,000,000, the applicable Loan Parties shall
deliver to U.S. Agent an officer’s certificate which sets forth and
authenticates a resolution that has been adopted by a majority of the
disinterested members of the Board of Directors or, if there is only one
disinterested member of the Board of Directors with respect to such transaction,
such member, approving such transaction and (ii) for any such transaction
involving an aggregate amount in excess of $10,000,000, the applicable Loan
Parties shall deliver to U.S. Agent, a written opinion as to the fairness of
such transaction to such Loan Party from a financial point of view issued by an
independent financial advisor to the Board of Directors of Parent,

(c) so long as it has been approved by Parent’s or its applicable Subsidiary’s
Board of Directors in accordance with applicable law, any indemnity provided for
the benefit of the Board of Directors of Parent or its applicable Subsidiary,

(d) so long as it has been approved by Parent’s or its applicable Subsidiary’s
Board of Directors in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of Parent and its Subsidiaries in the ordinary
course of business and consistent with industry practice,

(e) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance, and

(f) transactions pursuant to the Advisory Agreement.

6.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facilities, and (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for general corporate purposes, including working capital; provided that
no part of the proceeds of the loans made to Borrowers will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.

6.14 Limitation on Issuance of Stock. Except for the issuance or sale of common
stock by Parent, issue or sell or enter into any agreement or arrangement for
the issuance and sale of any of its Stock.

6.15 Parent as Holding Company. Permit Seitel Holdings to incur any liabilities
(other than liabilities arising under the Loan Documents), own or acquire any
assets (other than the Stock of Parent or repurchases of its own Stock) or
engage itself in any operations or business, except in connection with its
ownership of Parent and its rights and obligations under the Loan Documents.

 

- 66 -



--------------------------------------------------------------------------------

6.16 Equipment with Bailees. Store the Data Library at any time now or hereafter
with a bailee, warehouseman, or similar party without Agents’ prior written
consent, or store any material amount of the Equipment of Parent or its
Subsidiaries (other than the Data Library) at any time now or hereafter with a
bailee, warehouseman, or similar party, without providing to Agents a Collateral
Access Agreement from such bailee, warehouseman, or similar party.

6.17 Establishment of Defined Benefit Plan. Notwithstanding any other provisions
of this Agreement or any other Loan Document, not (i) establish or commence
contributing to any Defined Benefit Plan that is not fully funded or
(ii) acquire an interest in any Person if such Person sponsors, administers,
maintains or contributes to, or has any liability in respect of any, Defined
Benefit Plan that is not fully funded.

6.18 Restrictive Agreements. Become a party to any Restrictive Agreement, except
(I) a Restrictive Agreement (a) in effect on the Closing Date; (b) any
refinancing of any Indebtedness in effect on the Closing Date, so long as the
terms of such refinancing are no more restrictive than the terms of Indebtedness
being refinanced; (c) relating to secured Indebtedness permitted hereunder, as
long as the restrictions apply only to collateral for such Indebtedness; or
(d) constituting customary restrictions on assignment in leases and other
contracts or (II) so long as no Default or Event of Default has occurred and is
continuing, the Permitted Second Lien Term Loan Facility.

 

7.

FINANCIAL COVENANT.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, with respect to any period
of four consecutive fiscal quarters, calculated as of the end of such
four-quarter period and measured on a quarterly basis, if at any time for the
last fiscal quarter Excess Availability falls below $10,000,000, then Borrowers
shall not permit the Fixed Charge Coverage Ratio to be less than 1.00 to 1.00.

 

8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If (a) any U.S. Borrower fails to pay when due and payable, or when declared
due and payable, (i) all or any portion of the U.S. Obligations consisting of
interest, fees, or charges due the U.S. Lender Group, reimbursement of Lender
Group Expenses of the U.S. Lender Group, or other amounts (other than any
portion thereof constituting principal) constituting U.S. Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), and such failure continues for a
period of 3 Business Days, or (ii) all or any portion of the principal of the
U.S. Obligations or (b) any Canadian Borrower fails to pay when due and payable,
or when declared due and payable, (i) all or any portion of the Canadian
Obligations consisting of interest, fees, or charges due the Canadian Lender
Group, reimbursement of Lender Group Expenses of the Canadian Lender Group, or
other amounts (other than any portion thereof constituting principal)
constituting Canadian Obligations (including any portion thereof that accrues
after the commencement of an

 

- 67 -



--------------------------------------------------------------------------------

Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of 3 Business Days, or (ii) all or any portion of the principal of
the Canadian Obligations;

8.2 If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (solely if a Borrower is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if a Borrower refuses to
allow Agents or their representatives or agents to visit Borrowers’ properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrowers’ affairs, finances, and accounts with officers and
employees of Borrowers), 5.9, 5.10, 5.11, 5.13, 5.14, or 5.15 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or
(iv) Section 6 of the Security Agreements;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if a Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by U.S.
Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents (giving effect to any
grace periods, cure periods, or required notices, if any, expressly provided for
in such Loan Documents), in each case, other than any such covenant or agreement
that is the subject of another provision of this Section 8 (in which event such
other provision of this Section 8 shall govern), and such failure continues for
a period of 30 days after the earlier of (i) the date on which such failure
shall first become known to any officer of any Borrower or (ii) the date on
which written notice thereof is given to Borrowers by U.S. Agent;

8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $2,000,000, or more, other than judgments in
connection with any matter listed on Schedule 4.7(b) on the Closing Date,
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries other than
Non-Material Subsidiaries, or with respect to any of their respective assets,
and either (a) there is a period of 30 consecutive days at any time after the
entry of any such judgment, order, or award during which (1) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award; or

8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries other than Non-Material Subsidiaries; or

8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries other than Non-Material Subsidiaries and any of the following
events occur: (a) such Loan Party or such Subsidiary consents to the institution
of such Insolvency Proceeding

 

- 68 -



--------------------------------------------------------------------------------

against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary other than
Non-Material Subsidiaries, or (e) an order for relief shall have been issued or
entered therein; or

8.6 If a Loan Party or any of its Subsidiaries other than Non-Material
Subsidiaries is enjoined, restrained, or in any way prevented by court order
from continuing to conduct all or any material part of the business affairs of
Parent and its Subsidiaries, taken as a whole; or

8.7 If there is a default in one or more agreements to which a Loan Party of any
of its Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $2,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder; or

8.8 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agents or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof; or

8.9 If the obligation of any Guarantor under the applicable Guarantee is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement); or

8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement or (b) as the result of an action or failure to act on the part of the
applicable Agent; or

8.11 The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agents) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document; or

8.12 If there shall occur any default under the High Yield Notes or the High
Yield Notes Indenture or the Permitted Second Lien Term Loan Facility and
documents entered into in connection therewith, as applicable, in each case that
continues beyond any applicable grace period and cure period.

 

- 69 -



--------------------------------------------------------------------------------

9.

RIGHTS AND REMEDIES.

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, U.S.
Agent may, and, at the instruction of the Required U.S. Lenders, shall (in each
case under clauses (i) or (ii) by written notice to U.S. Borrowers), in addition
to any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following:

(i) declare the U.S. Obligations (other than the U.S. Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and U.S. Borrowers shall be obligated to repay all of such U.S.
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by U.S.
Borrowers;

(ii) declare the Commitments of U.S. Lenders terminated, whereupon such
Commitments shall immediately be terminated together with (i) any obligation of
any U.S. Lender hereunder to make U.S. Advances, (ii) the obligation of U.S.
Swing Lender to make U.S. Swing Loans, and (iii) the obligation of U.S. Issuing
Lender to issue U.S. Letters of Credit; and

(iii) exercise all other rights and remedies available to U.S. Agent or the U.S.
Lenders under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to U.S. Borrowers or any other Person or any
act by the U.S. Lender Group, the Commitments of U.S. Lenders shall
automatically terminate and the U.S. Obligations (other than the U.S. Bank
Product Obligations), inclusive of all accrued and unpaid interest thereon and
all fees and all other amounts owing under this Agreement or under any of the
other Loan Documents, shall automatically and immediately become due and payable
and U.S. Borrowers shall be obligated to repay all of such U.S. Obligations in
full, without presentment, demand, protest, or notice of any kind, all of which
are expressly waived by U.S. Borrowers.

(b) Upon the occurrence and during the continuation of an Event of Default,
Canadian Agent may, and, at the instruction of the Required Canadian Lenders,
shall (in each case under clauses (i) or (ii) by written notice to Canadian
Borrowers), in addition to any other rights or remedies provided for hereunder
or under any other Loan Document or by applicable law, do any one or more of the
following:

(i) declare the Canadian Obligations (other than the Canadian Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents immediately due and payable, whereupon the same shall become and be
immediately due and payable and Canadian Borrowers shall be obligated to repay
all of such Canadian Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by Canadian Borrower;

 

- 70 -



--------------------------------------------------------------------------------

(ii) declare the Commitments of the Canadian Lenders terminated, whereupon such
Commitments shall immediately be terminated together with (i) any obligation of
Canadian Lenders hereunder to make Canadian Advances, (ii) the obligation of
Canadian Swing Lender to make Canadian Swing Loans, and (iii) the obligation of
Canadian Issuing Lender to issue Canadian Letters of Credit; and

(iii) exercise all other rights and remedies available to Canadian Agent or
Canadian Lenders under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Canadian Borrowers or any other Person or
any act by the Canadian Lender Group, the Commitments of Canadian Lenders shall
automatically terminate and the Canadian Obligations (other than the Canadian
Bank Product Obligations), inclusive of all accrued and unpaid interest thereon
and all fees and all other amounts owing under this Agreement or under any of
the other Loan Documents, shall automatically and immediately become due and
payable and Canadian Borrowers shall be obligated to repay all of such Canadian
Obligations in full, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by Canadian Borrowers.

9.2 Remedies Cumulative.

(a) The rights and remedies of the U.S. Lender Group under this Agreement, the
other Loan Documents, and all other agreements shall be cumulative. The U.S.
Lender Group shall have all other rights and remedies not inconsistent herewith
as provided under the Code, by law, or in equity. No exercise by the U.S. Lender
Group of one right or remedy shall be deemed an election, and no waiver by the
U.S. Lender Group of any Event of Default shall be deemed a continuing waiver.
No delay by the U.S. Lender Group shall constitute a waiver, election, or
acquiescence by it.

(b) The rights and remedies of the Canadian Lender Group under this Agreement,
the other Loan Documents, and all other agreements shall be cumulative. The
Canadian Lender Group shall have all other rights and remedies not inconsistent
herewith as provided under the PPSA, by law, or in equity. No exercise by the
Canadian Lender Group of one right or remedy shall be deemed an election, and no
waiver by the Canadian Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Canadian Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

10.

WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as each Agent complies with its obligations, if any, under the
Code or the

 

- 71 -



--------------------------------------------------------------------------------

PPSA, as applicable, the Lender Group shall not in any way or manner be liable
or responsible for: (i) the safekeeping of the Collateral, (ii) any loss or
damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers.

10.3 Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys fees) of any
Lender (other than WFCF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders, (ii) disputes solely between
or among the Lenders and their respective Affiliates; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agents (but
not the Lenders) relative to disputes between or among an Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand,
or (iii) any Taxes or any costs attributable to Taxes, which shall be governed
by Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Parent or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of Parent or any of its Subsidiaries
(each and all of the foregoing, the “Indemnified Liabilities”). The foregoing to
the contrary notwithstanding, Borrowers shall have no obligation to any
Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrowers with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART

 

- 72 -



--------------------------------------------------------------------------------

ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

 

11.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Borrower, U.S. Agent or Canadian Agent, as the case may be, they
shall be sent to the respective address set forth below:

 

If to a Borrower:

 

c/o SEITEL, INC.

 

10811 S. Westview Circle

 

Building C, Suite 100

 

Houston, Texas 77043

 

Attn: Marcia Kendrick

 

Fax No. (713) 881-8901

with copies to:

 

Dechert LLP

 

Cira Centre

 

2929 Arch Street

 

Philadelphia, PA 19104

 

Attn: Gary Green, Esq.

 

Fax No.: (215) 655-2656

If to U.S. Agent:

 

WELLS FARGO CAPITAL FINANCE, LLC

 

One Boston Place

 

Boston, MA 02108

 

Attn: Relationship Manager

 

Fax No.: (617) 722-9493

with copies to:

 

O’MELVENY & MYERS LLP

 

Times Square Tower

 

7 Times Square

 

New York, New York 10036

 

Attn: Eric R. Reimer, Esq.

 

Fax No.: (212) 326-2061

If to Canadian

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

Agent:

 

c/o Wells Fargo Capital Finance, LLC

 

One Boston Place

 

Boston, MA 02108

 

- 73 -



--------------------------------------------------------------------------------

   

Attn: Relationship Manager

 

Fax No.: (617) 722-9493

with copies to:

 

O’MELVENY & MYERS LLP

 

Times Square Tower

 

7 Times Square

 

New York, New York 10036

 

Attn: Eric R. Reimer, Esq.

 

Fax No.: (212) 326-2061

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF
THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS

 

- 74 -



--------------------------------------------------------------------------------

OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written consent of Parent, which consent of Parent shall not
be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
individuals) of a Lender; provided that Parent shall be deemed to have consented
to a proposed assignment unless it objects thereto by written notice to Agents
within 10 days after having received notice thereof, and with the prior written
consent of Agents, which consent of Agents shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees so long
as such prospective assignee is an Eligible Transferee (each, an “Assignee”;
provided, however, that no Loan Party, Affiliate of a Loan Party, ValueAct
Capital,

 

- 75 -



--------------------------------------------------------------------------------

or Affiliate of ValueAct Capital shall be permitted to become an Assignee) all
or any portion of the Obligations, the Commitments and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum Dollar Equivalent amount (unless waived by Agents) of $5,000,000 (except
such minimum amount shall not apply to (x) an assignment or delegation by any
Lender to any other Lender or an Affiliate of any Lender or (y) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate Dollar Equivalent amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Parent and Agents may continue to deal solely and directly with such Lender
in connection with the interest so assigned to an Assignee until (i) written
notice of such assignment, together with payment instructions, addresses, and
related information with respect to the Assignee, have been given to Parent and
Agents by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Parent and Agents an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by Agents, the assigning Lender or
Assignee has paid to U.S. Agent for U.S. Agent’s separate account, or to
Canadian Agent for Canadian Agent’s separate account, as applicable, a
processing fee in the amount of $3,500.

(b) From and after the date that Agents notify the assigning Lender (with a copy
to Parent) that it has received an executed Assignment and Acceptance and, if
applicable, payment of the required processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall be a
“Lender” and shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Section 15
and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue

 

- 76 -



--------------------------------------------------------------------------------

to make its own credit decisions in taking or not taking action under this
Agreement, (v) such Assignee appoints and authorizes each Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to such Agent, by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon U.S. Agent’s or Canadian Agent’s, as applicable, receipt of
the required processing fee, if applicable, and delivery of notice to the
assigning Lender pursuant to Section 13.1(b), this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agents, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agents,

 

- 77 -



--------------------------------------------------------------------------------

Borrowers, the Collections of Borrowers or their Subsidiaries, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) U.S. Agent (as a non-fiduciary agent on behalf of U.S. Borrowers) and
Canadian Agent (as a non-fiduciary agent on behalf of Canadian Borrowers) shall
each maintain, or cause to be maintained, a register (each individually a
“Register” and collectively, the “Registers”) on which it enters the name and
address of each U.S. Lender or Canadian Lender, as applicable, as the registered
owner of its Commitments (and the principal amount thereof and stated interest
thereon) held by such Lender (each, a “Registered Loan”). Other than in
connection with an assignment by a Lender of all or any portion of its portion
of its Commitments to an Affiliate of such Lender or a Related Fund of such
Lender (i) a Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide) and (ii) any assignment or sale of all or part of such Registered Loan
(and the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the applicable Register, together
with the surrender of the registered note, if any, evidencing the same duly
endorsed by (or accompanied by a written instrument of assignment or sale duly
executed by) the holder of such registered note, whereupon, at the request of
the designated assignee(s) or transferee(s), one or more new registered notes in
the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Commitments to an Affiliate of such Lender
or a Related Fund of such Lender, and which assignment is not recorded in the
applicable Register, the assigning Lender, on behalf of the applicable
Borrowers, shall maintain a register comparable to the applicable Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of the applicable Borrowers, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such

 

- 78 -



--------------------------------------------------------------------------------

Registered Loans that is subject to such participations) (a “Participant
Register”). A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.

(j) Each Agent shall make a copy of its Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by the applicable Borrowers from time to time as such Borrowers may reasonably
request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrowers from their Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Parent is required in connection with
any such assignment.

 

14.

AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agents at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Loan Parties that are party thereto, do
any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender, modify the Commitment of any Lender from being in Dollars to
Canadian Dollars or being in Canadian Dollars to Dollars, or amend, modify, or
eliminate the last sentence of Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenant in this

 

- 79 -



--------------------------------------------------------------------------------

Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 15.11,

(vi) other than as permitted by Section 15.11, release any Agent’s Lien in and
to any of the Collateral,

(vii) amend, modify, or eliminate the definition of “Required Lenders”,
“Required U.S. Lenders”, “Required Canadian Lenders” or “Pro Rata Share”,

(viii) contractually subordinate any of Agents’ Liens,

(ix) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(x) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii) or Section 2.4(e) or (f),

(xi) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party, an Affiliate of a Loan Party, ValueAct Capital, or an
Affiliate of ValueAct Capital to be permitted to become an Assignee, or

(xii) amend, modify, or eliminate the definition of U.S. Borrowing Base or
Canadian Borrowing Base or any of the defined terms (including the definition of
Eligible Accounts) that are used in such definition to the extent that any such
change results in more credit being made available to any Borrower based upon
the U.S. Borrowing Base or Canadian Borrowing Base, as applicable, but not
otherwise, or the definitions of Maximum Revolver Amount, U.S. Maximum Revolver
Amount or Maximum Canadian Revolver Amount, or change Section 2.2(c),

(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agents and Parent (and shall not
require the written consent of any of the Lenders), and (ii) any provision of
Section 15 pertaining to Agents, or any other rights or duties of Agents under
this Agreement or the other Loan Documents, without the written consent of
Agents, Borrowers, and the Required Lenders,

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Canadian Lenders, or any other rights or duties of Canadian
Lenders under this Agreement or the other Loan Documents, without the written
consent of Required Canadian Lenders, Agents and Borrowers,

 

- 80 -



--------------------------------------------------------------------------------

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to U.S. Issuing Lender, or any other rights or duties of U.S. Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of U.S. Issuing Lender, U.S. Agent, Borrowers, and the Required Lenders,

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Canadian Issuing Lender, or any other rights or duties of Canadian
Issuing Lender under this Agreement or the other Loan Documents, without the
written consent of Canadian Issuing Lender, Agents and Borrowers,

(f) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to U.S. Swing Lender, or any other rights or duties of U.S. Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of U.S. Swing Lender, U.S. Agent, Borrowers, and the Required Lenders,

(g) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Canadian Swing Lender, or any other rights or duties of Canadian
Swing Lender under this Agreement or the other Loan Documents, without the
written consent of Canadian Swing Lender, Agents and Borrowers,

(h) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrowers,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender;

(i) Anything in this Section 14.1 to the contrary notwithstanding, (i) the
Required Canadian Lenders, with the consent of Canadian Agent, but not the
Required U.S. Lenders or U.S. Agent, may enter into any amendment, modification,
elimination or consent or amend, modify or waive any default that pertains
solely to Canadian Advances or the Canadian Collateral, and (ii) the Required
U.S. Lenders, with the consent of U.S. Agent, but not the Required Canadian
Lenders or Canadian Agent, may enter into any amendment, modification,
elimination or consent or amend, modify or waive any default that pertains
solely to U.S. Advances or the U.S. Collateral.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or any Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for

 

- 81 -



--------------------------------------------------------------------------------

compensation under Section 16, then Borrowers or U.S. Agent, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender that
failed to give its consent, authorization, or agreement (a “Holdout Lender”) or
any Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Holdout Lender or Tax Lender, as applicable, shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender or Tax Lender, as applicable, shall specify an effective date for
such replacement, which date shall not be later than 15 Business Days after the
date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due and payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, U.S. Agent may, but shall not be required
to, execute and deliver such Assignment and Acceptance in the name or and on
behalf of the Holdout Lender or Tax Lender, as applicable, and irrespective of
whether U.S. Agent executes and delivers such Assignment and Acceptance, the
Holdout Lender or Tax Lender, as applicable, shall be deemed to have executed
and delivered such Assignment and Acceptance. The replacement of any Holdout
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of such Letters of
Credit.

14.3 No Waivers; Cumulative Remedies. No failure by any Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by any Agent or any Lender in exercising the same, will
operate as a waiver thereof. No waiver by any Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by any Agent or any Lender on any occasion shall affect or
diminish any Agent’s and each Lender’s rights thereafter to require strict
performance by Borrowers of any provision of this Agreement. Each Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that any Agent or any
Lender may have.

 

15.

AGENTS; THE LENDER GROUP.

15.1 Appointment and Authorization of Agents. (i) Each U.S. Lender hereby
designates and appoints WFCF as its representative as U.S. Agent and (ii) Each
Canadian Lender hereby designates and appoints WFCFCC as its representative and
Canadian Agent, in each case, under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be

 

- 82 -



--------------------------------------------------------------------------------

deemed to designate, appoint, and authorize) each Agent to execute and deliver
each of the other Loan Documents on its behalf and to take such other action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to such Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. U.S. Agent
agrees to act as agent for and on behalf of the U.S. Lenders (and the U.S. Bank
Product Providers) on the conditions contained in this Section 15 and Canadian
Agent agrees to act as agent for and on behalf of the Canadian Lenders (and the
Canadian Bank Product Providers) on the conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, no Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor shall any Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent. Without limiting the generality of the foregoing, the use of
the term “agent” in this Agreement or the other Loan Documents with reference to
any Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize) U.S.
Agent and Canadian Agent, as applicable, to act as the secured party under each
of the Loan Documents that create a Lien on any item of Collateral. Except as
expressly otherwise provided in this Agreement, each Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions that
such Agent expressly is entitled to take or assert under or pursuant to this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, or of any other provision of the Loan Documents that provides rights
or powers to Agents, Lenders agree that Agents shall have the right to exercise
the following powers as long as this Agreement remains in effect: (a) maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Collateral, the Collections of
Parent and its Subsidiaries, and related matters, (b) execute or file any and
all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Advances, for itself or
on behalf of the applicable Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute the Collections of Parent and its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as such Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Parent and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Parent or its Subsidiaries, the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, or
otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses as such Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

 

- 83 -



--------------------------------------------------------------------------------

15.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

15.4 Reliance by Agent. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by any Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless such Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, such Agent shall act, or refrain from acting, as it
deems advisable. If an Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

15.5 Notice of Default or Event of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to such Agent for the account of the Lenders and,
except with respect to Events of Default of which such Agent has actual
knowledge, unless such Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Each Agent
promptly will notify the Lenders of

 

- 84 -



--------------------------------------------------------------------------------

its receipt of any such notice or of any Event of Default of which such Agent
has actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agents of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, each Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until such Agent has received any such request, such Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by any Agent hereinafter taken, including any review of the
affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrowers or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers. Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by an Agent, no Agent shall not
have any duty or responsibility to provide any Lender (or Bank Product Provider)
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrowers or any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons. Each Lender acknowledges (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrowers, their Affiliates
or any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7 Costs and Expenses; Indemnification. Each Agent may incur and pay Lender
Group Expenses to the extent such Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan

 

- 85 -



--------------------------------------------------------------------------------

Documents, including court costs, attorneys fees and expenses, fees and expenses
of financial accountants, advisors, consultants, and appraisers, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse such Agent or Lenders for
such expenses pursuant to this Agreement or otherwise. Each Agent is authorized
and directed to deduct and retain sufficient amounts from the Collections of
Parent and its Subsidiaries received by such Agent to reimburse such Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event an Agent is not reimbursed
for such costs and expenses by Parent or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to such Agent such Lender’s
ratable thereof. Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse each Agent upon demand for such Lender’s ratable share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that such Agent is not reimbursed for
such expenses by or on behalf of Borrowers. The undertaking in this Section
shall survive the payment of all Obligations hereunder and the resignation or
replacement of such Agent.

15.8 Agent in Individual Capacity. WFCF, WFCFCC and any of their Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though WFCF and WFCFCC were not Agents hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, WFCF, WFCFCC or their Affiliates
may receive information regarding Borrowers or their Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders (or Bank Product Providers), and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agents will use their reasonable best efforts to
obtain), Agents shall not be under any obligation to provide such information to
them. The terms “Lender” and “Lenders” include WFCF and WFCFCC in its individual
capacity.

15.9 Successor Agent. U.S. Agent may resign as U.S. Agent upon 30 days prior
written notice to the U.S. Lenders (unless such notice is waived by the Required
U.S. Lenders)

 

- 86 -



--------------------------------------------------------------------------------

and U.S. Borrowers (unless such notice is waived by U.S. Borrowers) and without
any notice to the U.S. Bank Product Providers. Canadian Agent may resign as
Canadian Agent upon 30 days prior written notice to the Canadian Lenders (unless
such notice is waived by the Required Canadian Lenders) and Canadian Borrowers
(unless such notice is waived by Canadian Borrowers) and without any notice to
the Canadian Bank Product Providers. If U.S. Agent resigns under this Agreement,
the Required U.S. Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of U.S. Borrowers (such
consent not to be unreasonably withheld, delayed, or conditioned), appoint a
successor U.S. Agent for the U.S. Lenders (and the U.S. Bank Product Providers).
If Canadian Agent resigns under this Agreement, the Required Canadian Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Canadian Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Canadian
Agent for the Canadian Lenders (and the Canadian Bank Product Providers). If, at
the time that such Agent’s resignation is effective, it is acting as an Issuing
Lender or a Swing Lender, such resignation shall also operate to effectuate its
resignation as such Issuing Lender or such Swing Lender, as applicable, and it
shall automatically be relieved of any further obligation to issue Letters of
Credit, to cause the Underlying Issuer to issue Letters of Credit, or to make
Swing Loans. If no successor Agent is appointed prior to the effective date of
the resignation of such Agent, such Agent may appoint, after consulting with the
applicable Lenders and applicable Borrowers, a successor Agent. If such Agent
has materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required U.S. Lenders or Canadian Lenders,
as applicable, may agree in writing to remove and replace such Agent with a
successor Agent from among the applicable Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of the applicable Borrowers
(such consent not to be unreasonably withheld, delayed, or conditioned). In any
such event, upon the acceptance of its appointment as successor Agent hereunder,
such successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the applicable Lenders shall perform
all of the duties of such Agent hereunder until such time, if any, as the
applicable Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit

 

- 87 -



--------------------------------------------------------------------------------

the disclosure of such information to the Lenders, and the Lenders acknowledge
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.

15.11 Collateral Matters.

(a) Release of Collateral.

(i) The U.S. Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each U.S. Bank Product Provider shall be deemed to authorize)
U.S. Agent to release any Lien on any U.S. Collateral (i) upon the termination
of the Commitments of U.S. Lenders and payment and satisfaction in full by U.S.
Borrowers of all of the U.S. Obligations, (ii) constituting property being sold
or disposed of if a release is required or desirable in connection therewith and
if U.S. Borrowers certify to U.S. Agent that the sale or disposition is
permitted under Section 6.4 (and U.S. Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which
Parent and its Subsidiaries owned no interest at the time U.S. Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to
Parent or its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement. The U.S. Borrowers, the U.S.
Guarantors and the U.S. Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each U.S. Bank Product Provider shall be deemed
to authorize) U.S. Agent, based upon the instruction of the Required U.S.
Lenders, to (a) consent to, credit bid or purchase (either directly or through
one or more acquisition vehicles) all or any portion of the U.S. Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Section 363 of the Bankruptcy Code, (b) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the U.S. Collateral at any sale or other disposition thereof conducted under
the provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the U.S. Collateral at any other
sale or foreclosure conducted by U.S. Agent (whether by judicial action or
otherwise) in accordance with applicable law. In connection with any such credit
bid or purchase, the U.S. Obligations owed to the U.S. Lenders and the U.S. Bank
Product Providers shall be entitled to be, and shall be, credit bid on a ratable
basis (with U.S. Obligations with respect to contingent or unliquidated claims
being estimated for such purpose if the fixing or liquidation thereof would not
unduly delay the ability of U.S. Agent to credit bid or purchase at such sale or
other disposition of the U.S. Collateral and, if such claims cannot be estimated
without unduly delaying the ability of U.S. Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the U.S. Lenders
and the U.S. Bank Product Providers whose U.S. Obligations are credit bid shall
be entitled to receive interests (ratably based upon the proportion of their
U.S. Obligations credit bid in relation to the aggregate amount of U.S.
Obligations so credit bid) in the asset or assets so purchased (or in the Stock
of the acquisition vehicle or vehicles that are used to consummate such
purchase). Except as provided above, U.S. Agent will not execute and deliver a
release of any Lien on any U.S. Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the U.S.
Collateral, all of the U.S. Lenders (without requiring the

 

- 88 -



--------------------------------------------------------------------------------

authorization of the U.S. Bank Product Providers), or (z) otherwise, the
Required U.S. Lenders (without requiring the authorization of the U.S. Bank
Product Providers). Upon request by U.S. Agent or U.S. Borrowers at any time,
the U.S. Lenders will (and if so requested, the U.S. Bank Product Providers
will) confirm in writing U.S. Agent’s authority to release any such Liens on
particular types or items of U.S. Collateral pursuant to this Section 15.11;
provided, however, that (1) U.S. Agent shall not be required to execute any
document necessary to evidence such release on terms that, in U.S. Agent’s
opinion, would expose U.S. Agent to liability or create any obligation or entail
any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the U.S. Obligations or any Liens (other than those
expressly being released) upon (or obligations of U.S. Borrowers in respect of)
all interests retained by U.S. Borrowers, including, the proceeds of any sale,
all of which shall continue to constitute part of the U.S. Collateral. The U.S.
Lenders further hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each U.S. Bank Product Provider shall be deemed to authorize)
U.S. Agent, at its option and in its sole discretion, to subordinate any Lien
granted to or held by U.S. Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.

(ii) The Canadian Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Canadian Bank Product Provider shall be deemed to
authorize) Canadian Agent to release any Lien on any Canadian Collateral
(i) upon the termination of the Commitments of Canadian Lenders and payment and
satisfaction in full by Canadian Borrowers of all of the Canadian Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Canadian Borrowers certify to Canadian
Agent that the sale or disposition is permitted under Section 6.4 (and Canadian
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Parent and its Subsidiaries owned no
interest at the time Canadian Agent’s Lien was granted nor at any time
thereafter, or (iv) constituting property leased to Parent or its Subsidiaries
under a lease that has expired or is terminated in a transaction permitted under
this Agreement. The Canadian Borrowers, the Canadian Guarantors and the Canadian
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Canadian Bank Product Provider shall be deemed to authorize)
Canadian Agent, based upon the instruction of the Required Canadian Lenders, to
(a) consent to, credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Canadian Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the Canadian
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Canadian Collateral at any other
sale or foreclosure conducted by Canadian Agent (whether by judicial action or
otherwise) in accordance with applicable law. In connection with any such credit
bid or purchase, the Canadian Obligations owed to the Canadian Lenders and the
Canadian Bank Product Providers shall be entitled to be, and shall be, credit
bid on a ratable basis (with Canadian Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Canadian Agent to
credit bid or purchase at such sale or other disposition of the Canadian
Collateral and, if such claims cannot

 

- 89 -



--------------------------------------------------------------------------------

be estimated without unduly delaying the ability of Canadian Agent to credit
bid, then such claims shall be disregarded, not credit bid, and not entitled to
any interest in the asset or assets purchased by means of such credit bid) and
the Canadian Lenders and the Canadian Bank Product Providers whose Canadian
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Canadian Obligations credit bid in relation to the
aggregate amount of Canadian Obligations so credit bid) in the asset or assets
so purchased (or in the Stock of the acquisition vehicle or vehicles that are
used to consummate such purchase). Except as provided above, Canadian Agent will
not execute and deliver a release of any Lien on any Canadian Collateral without
the prior written authorization of (y) if the release is of all or substantially
all of the Canadian Collateral, all of the Canadian Lenders (without requiring
the authorization of the Canadian Bank Product Providers), or (z) otherwise, the
Required Canadian Lenders (without requiring the authorization of the Canadian
Bank Product Providers). Upon request by Canadian Agent or Canadian Borrowers at
any time, the Canadian Lenders will (and if so requested, the Canadian Bank
Product Providers will) confirm in writing Canadian Agent’s authority to release
any such Liens on particular types or items of Canadian Collateral pursuant to
this Section 15.11; provided, however, that (1) Canadian Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Canadian Agent’s opinion, would expose Canadian Agent to liability or
create any obligation or entail any consequence other than the release of such
Lien without recourse, representation, or warranty, and (2) such release shall
not in any manner discharge, affect, or impair the Canadian Obligations or any
Liens (other than those expressly being released) upon (or obligations of
Canadian Borrowers in respect of) all interests retained by Canadian Borrowers,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Canadian Collateral. The Canadian Lenders further hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Canadian Bank
Product Provider shall be deemed to authorize) Canadian Agent, at its option and
in its sole discretion, to subordinate any Lien granted to or held by Canadian
Agent under any Loan Document to the holder of any Permitted Lien on such
property if such Permitted Lien secures Permitted Purchase Money Indebtedness.

(b) No Agent shall have any obligation whatsoever to any of the Lenders (or the
Bank Product Providers) to assure that the Collateral exists or is owned by
Parent or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that such Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to such Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
each Agent may act in any manner it may deem appropriate, in its sole discretion
given such Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that such Agent shall have no other duty or liability whatsoever to
any Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise provided herein.

 

- 90 -



--------------------------------------------------------------------------------

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the U.S. Lenders agrees that it shall not, without the express
written consent of U.S. Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of U.S. Agent, set off against the
U.S. Obligations, any amounts owing by such U.S. Lender to U.S. Borrowers or
their Subsidiaries or any deposit accounts of U.S. Borrowers or their
Subsidiaries now or hereafter maintained with such U.S. Lender. Each of the U.S.
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by U.S. Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any U.S. Borrower or any U.S. Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the U.S. Collateral. Each of
the Canadian Lenders agrees that it shall not, without the express written
consent of Canadian Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Canadian Agent, set off against
the Canadian Obligations, any amounts owing by such Canadian Lender to Canadian
Borrowers or their Subsidiaries or any deposit accounts of Canadian Borrowers or
their Subsidiaries now or hereafter maintained with such Canadian Lender. Each
of the Canadian Lenders further agrees that it shall not, unless specifically
requested to do so in writing by Canadian Agent, take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Canadian Borrower or any Canadian
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Canadian Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from the applicable Agent pursuant to the terms of this
Agreement, or (ii) payments from the applicable Agent in excess of such Lender’s
Pro Rata Share of all such distributions by the applicable Agent, such Lender
promptly shall (A) turn the same over to the applicable Agent, in kind, and with
such endorsements as may be required to negotiate the same to the applicable
Agent, or in immediately available U.S. or Canadian funds, as applicable, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

15.13 Agency for Perfection. Each Agent hereby appoints each Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code or in respect of the applicable provisions of the PPSA or the
Securities Transfer Act, 2006 (Alberta) can be perfected by possession or
control.

 

- 91 -



--------------------------------------------------------------------------------

Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify the applicable Agent thereof, and, promptly upon such
Agent’s request therefor shall deliver possession or control of such Collateral
to such Agent or in accordance with such Agent’s instructions.

15.14 Payments by an Agent to the Lenders. All payments to be made by an Agent
to the Lenders (or Bank Product Providers) shall be made by bank wire transfer
of immediately available U.S. or Canadian funds, as applicable, pursuant to such
wire transfer instructions as each party may designate for itself by written
notice to such Agent. Concurrently with each such payment, such Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs each Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by an Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by an Agent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders (and such Bank Product Provider).

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
respecting Parent or its Subsidiaries (each, a “Report”) prepared by or at the
request of such Agent, and such Agent shall so furnish each Lender with such
Reports,

(b) expressly agrees and acknowledges that such Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that such Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Borrowers’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to

 

- 92 -



--------------------------------------------------------------------------------

Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold each Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys fees and costs)
incurred by any Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
any Agent in writing that such Agent provide to such Lender a copy of any report
or document provided by Parent or its Subsidiaries to such Agent that has not
been contemporaneously provided by Parent or such Subsidiary to such Lender,
and, upon receipt of such request, such Agent promptly shall provide a copy of
same to such Lender, (y) to the extent that such Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Parent or its Subsidiaries, any Lender may, from time to time, reasonably
request such Agent to exercise such right as specified in such Lender’s notice
to such Agent, whereupon such Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Parent or such Subsidiary, such Agent promptly shall
provide a copy of same to such Lender, and (z) any time that such Agent renders
to Borrowers a statement regarding a Loan Account, such Agent shall send a copy
of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of an Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of any Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrowers or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

16.

WITHHOLDING TAXES.

(a) All payments made by Borrowers hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, such Taxes shall be deducted or
withheld in accordance with applicable law and Borrowers shall

 

- 93 -



--------------------------------------------------------------------------------

comply with the next sentence of this Section 16(a). If any Taxes are so levied
or imposed, Borrowers agree to pay the full amount of such Taxes to the relevant
Governmental Authority on a timely basis and Borrowers shall pay such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount that would have been paid had no such
deduction or withholding been made. Borrowers will furnish to U.S. Agent as
promptly as possible after the date the payment of any Tax is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by
Borrowers.

(b) The U.S. Borrowers shall indemnify U.S. Agent and each U.S. Lender and the
Canadian Borrowers shall indemnify Canadian Agent and each Canadian Lender,
within 10 days after demand therefor, for the full amount of any Taxes
(including Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by such Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the applicable Borrowers by a Lender (with a
copy to the relevant Agent), or by the relevant Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(c) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

(d) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of U.S. Agent, to deliver to U.S. Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments) or any
successor thereto;

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or any successor thereto;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI or any successor
thereto;

 

- 94 -



--------------------------------------------------------------------------------

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments) or any successor thereto;

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax; or

(vi) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States withholding
tax together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrowers or the Agents to determine the
withholding or deduction required to be made.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify U.S. Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(e) If a payment made to a Foreign Lender hereunder would be subject to
withholding tax imposed by FATCA, such Foreign Lender shall deliver to U.S.
Borrowers, at the time or times prescribed by Law and at such time or times
reasonably requested by U.S. Borrowers such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by U.S. Borrowers as may
be necessary for U.S. Borrowers to comply with their obligations under FATCA, to
determine that such Foreign Lender has complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(f) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agents, to deliver to Agents (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(f) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agents (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(g) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agents (or, in the case of a sale of a participation interest,

 

- 95 -



--------------------------------------------------------------------------------

to the Lender granting the participation only) of the percentage amount in which
it is no longer the beneficial owner of Obligations of Borrowers to such Lender
or Participant. To the extent of such percentage amount, Agents will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(d)
or 16(f) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(d)
or 16(f), if applicable. Borrowers agree that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.

(h) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agents (or, in the case of a Participant, to the Lender
granting the participation) may withhold from any interest payment to such
Lender or such Participant an amount equivalent to the applicable withholding
tax after taking into account such reduction. If the forms or other
documentation required by Section 16(d) or 16(f) are not delivered to Agents
(or, in the case of a Participant, to the Lender granting the participation),
then Agents (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

(i) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agents (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agents (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agents harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agents
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agents (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of any Agent.

(j) If any Agent or a Lender determines, in its reasonable discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
reasonable out-of-pocket expenses of such Agent or such Lender and without
interest (other than the after tax amount of any interest paid by the relevant
Governmental Authority with respect to such a refund); provided, that Borrowers,
upon the request of such Agent or such Lender, agrees to

 

- 96 -



--------------------------------------------------------------------------------

repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agents hereunder) to such Agent or such Lender
in the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require any Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to Borrowers or any other Person.

 

17.

GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, each Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom the
applicable Agent is acting. U.S. Agent hereby agrees to act as agent for such
U.S. Bank Product Providers and Canadian Agent hereby agrees to act as agent for
such Canadian Bank Product Providers and, by virtue of entering into a Bank
Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed such Agent as its agent and to have accepted the
benefits of the Loan Documents; it being understood and agreed that the rights
and benefits of each Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s being a beneficiary of the Liens and
security interests (and, if applicable, guarantees) granted to such Agent and
the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Agents shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agents to determine or insure whether the amount of any such reserve is
appropriate or not. In connection with any such distribution of payments or
proceeds of Collateral, Agents shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to the applicable Agent as to the amounts that are due and owing

 

- 97 -



--------------------------------------------------------------------------------

to it and such written certification is received by such Agent a reasonable
period of time prior to the making of such distribution. No Agent shall have any
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agents shall be entitled to assume that the amount due and
payable to the relevant Bank Product Provider is the amount last certified to
such Agent by such Bank Product Provider as being due and payable (less any
distributions made to such Bank Product Provider on account thereof). Borrowers
may obtain Bank Products from any Bank Product Provider, although Borrowers are
not required to do so. Borrowers acknowledge and agree that no Bank Product
Provider has committed to provide any Bank Products and that the providing of
Bank Products by any Bank Product Provider is in the sole and absolute
discretion of such Bank Product Provider. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no provider or holder of
any Bank Product shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agents, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the advice of counsel, then, as to any such Voidable
Transfer, or the amount thereof that the

 

- 98 -



--------------------------------------------------------------------------------

Lender Group is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys fees of the Lender Group related thereto, the
liability of any Borrower or Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

17.9 Confidentiality.

(a) Agents and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agents and the Lenders in
a confidential manner, and shall not be disclosed by Agents and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, any Agent, any
Lender, any of their respective Affiliates, or their respective counsel) under
this clause (ix) with respect to litigation involving any Person (other than
Borrowers, any Agent, any Lender, any of their respective Affiliates, or their

 

- 99 -



--------------------------------------------------------------------------------

respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agents may
(i) provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) use the name, logos, and other insignia of Borrowers and the
Loan Parties and the Revolver Commitments provided hereunder in any “tombstone”
or comparable advertising, on its website or in other marketing materials of
Agents.

17.10 Lender Group Expenses. Borrowers agree to pay the Lender Group Expenses on
the earlier of (a) the first day of the month following the date on which such
Lender Group Expenses were first incurred or (b) the date on which demand
therefor is made by the applicable Agent. Borrowers agree that their obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations.

17.11 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, any Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

17.12 Patriot Act.

(a) Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies Borrowers, which
information includes the name and address of Borrowers and other information
that will allow such Lender to identify Borrowers in accordance with the Patriot
Act. In addition, if any Agent is required by law or regulation or internal
policies to do so, it shall have the right to periodically conduct (a) Patriot
Act searches, OFAC/PEP searches, and customary individual background checks for
the Loan Parties and (b) OFAC/PEP searches and customary individual background
checks for the Loan Parties’ senior management and key principals, and Borrowers
agree to cooperate in respect of the conduct of such searches and further agrees
that the reasonable costs and charges for such searches shall constitute Lender
Expenses hereunder and be for the account of Borrowers.

(b) Each Canadian Credit Party acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws, whether within Canada or elsewhere (collectively,
including any guidelines or orders thereunder,

 

- 100 -



--------------------------------------------------------------------------------

“AML Legislation”), the Canadian Lenders and the Canadian Agent may be required
to obtain, verify and record information regarding each Canadian Credit Party,
its directors, authorized signing officers, direct or indirect shareholders or
other Persons in control of each Canadian Credit Party, and the transactions
contemplated hereby. Each Canadian Credit Party shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Canadian Lender or the Canadian Agent, or any
prospective assign or participant of a Canadian Lender or the Canadian Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.

(c) If Canadian Agent has ascertained the identity of each Canadian Credit Party
or any authorized signatories of each Canadian Credit Party for the purposes of
applicable AML Legislation, then Canadian Agent:

(i) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and Canadian Agent within the meaning of applicable AML
Legislation; and

(ii) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

(d) Notwithstanding Section 17.12(c) and except as may otherwise be agreed in
writing, each of the Canadian Lenders agrees that Canadian Agent has no
obligation to ascertain the identity of each Canadian Credit Party or any
authorized signatories of each Canadian Credit Party on behalf of any Canadian
Lender, or to confirm the completeness or accuracy of any information it obtains
from each Canadian Credit Party or any such authorized signatory in doing so.

17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.14 Determinations; Judgment Currency.

(a) This is an international financial transaction in which the specification of
a currency and payment is of the essence. Dollars or Canadian Dollars, as
applicable, shall be the currency of account in the case of all payments
pursuant to or arising under this Agreement or under any other Loan Document,
and all such payments shall be made to the applicable Agent’s Account in
immediately available funds. To the fullest extent permitted by applicable law,
the Obligations of each Borrower to Agents and the Lenders under this Agreement
and under the other Loan Documents shall not be discharged by any amount paid in
any other currency or in any other manner than to the applicable Agent’s Account
to the extent that the amount so paid after conversion under this Agreement and
transfer to the applicable Agent’s Account, as

 

- 101 -



--------------------------------------------------------------------------------

applicable, does not yield the amount of Dollars with respect to US Obligations
or Canadian Dollars with respect to Canadian Obligations owing to Lenders due
under this Agreement and under the other Loan Documents. If, for the purposes of
obtaining or enforcing judgment against Borrowers in any court in any
jurisdiction in connection with this Agreement or any Loan Document, it becomes
necessary to convert into any other currency (such other currency being referred
to as the “Judgment Currency”) an amount due under this Agreement or any Loan
Document in Dollars or Canadian Dollars, as applicable, the conversion shall be
made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of any jurisdiction that would give effect to such
conversion being made on such date, or (b) the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 17.14 being hereinafter referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection (a) above, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Borrowers shall pay such additional amount (if
any and in any event not a lesser amount) as may be necessary to ensure that the
amount actually received in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of Dollars
or Canadian Dollars, as applicable, which could have been purchased with the
amount of the Judgment Currency stipulated in the judgment or judicial order at
the rate of exchange prevailing on the Judgment Conversion Date. The term “rate
of exchange” in this Section means the spot rate of exchange at which U.S. Agent
would, on the relevant date at or about 10:30 a.m. (Eastern Standard time), be
prepared to sell Dollars or Canadian Dollars, as applicable, against the
Judgment Currency.

(c) Any amount due from Borrowers under this Section 17.14 shall not be affected
by judgment being obtained for any other amounts due under or in respect of this
Agreement or any Loan Document.

(d) Where any amount is denominated in Dollars under this Agreement but requires
for its determination an amount which is determined in another currency, U.S.
Agent shall determine the applicable exchange rate in its sole Permitted
Discretion. Where any amount is denominated in Canadian Dollars under this
Agreement but requires for its determination an amount which is determined in
another currency, Canadian Agent shall determine the applicable exchange rate in
its sole Permitted Discretion.

[Signature pages to follow.]

 

- 102 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

SEITEL, INC.,

a Delaware corporation

By:

 

/s/ Marcia H. Kendrick

Name:

 

Marcia H. Kendrick

Title:

 

Chief Financial Officer, Executive Vice
President, Secretary and Treasurer

 

OLYMPIC SEISMIC LTD.,

a corporation incorporated under the laws of the
Province of Alberta

By:

 

/s/ Jude Affonso

Name:

 

Jude Affonso

Title:

 

Senior Vice President of Finance and HR



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,


a Delaware limited liability company, as U.S. Agent
and as a U.S. Lender

By:

 

/s/ Samantha Alexander

Name:

 

Samantha Alexander

Title:

 

Director

 

WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA,

a corporation incorporated under the laws of Ontario,
as Canadian Agent and as Canadian Lender

By:

 

/s/ Domenic Cosentino

Name:

 

Domenic Cosentino

Title:

 

Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.      DEFINITIONS AND CONSTRUCTION

     1   

1.1 Definitions

     1   

1.2 Accounting Terms

     1   

1.3 Code; PPSA

     1   

1.4 Construction

     2   

1.5 Schedules and Exhibits

     2   

2.      LOANS AND TERMS OF PAYMENT

     2   

2.1 U.S. Advances

     2   

2.2 Canadian Advances

     3   

2.3 Borrowing Procedures and Settlements

     4   

2.4 Payments; Reductions of Commitments; Prepayments

     13   

2.5 Overadvances

     19   

2.6 Interest Rates and Letter of Credit Fees: Rates, Payments, and Calculations

     19   

2.7 Crediting Payments

     21   

2.8 Designated Accounts

     21   

2.9 Maintenance of Loan Accounts; Statements of Obligations

     22   

2.10 Fees

     22   

2.11 US Letters of Credit

     23   

2.12 Canadian Letters of Credit

     28   

2.13 LIBOR Provisions

     32   

2.14 Capital Requirements

     35   

2.15 Incremental Revolver Commitments

     36   

2.16 Joint and Several Liability

     38   

2.17 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest

     42   

2.18 Currencies

     43   

3.      CONDITIONS; TERM OF AGREEMENT

     43   

3.1 Conditions Precedent to the Initial Extension of Credit

     43   

3.2 Conditions Precedent to all Extensions of Credit

     43   

3.3 Maturity

     44   

3.4 Effect of Maturity

     44   

3.5 Early Termination by Borrowers

     44   

3.6 Conditions Subsequent

     44   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

4.      REPRESENTATIONS AND WARRANTIES

     44   

4.1 Due Organization and Qualification; Subsidiaries

     45   

4.2 Due Authorization; No Conflict

     45   

4.3 Governmental Consents

     46   

4.4 Binding Obligations; Perfected Liens

     46   

4.5 Title to Assets; No Encumbrances

     46   

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number;

      Commercial Tort Claims

     47   

4.7 Litigation

     47   

4.8 Compliance with Laws

     47   

4.9 No Material Adverse Change

     48   

4.10 Fraudulent Transfer

     48   

4.11 Employee Benefits

     48   

4.12 Environmental Condition

     50   

4.13 Intellectual Property

     50   

4.14 Leases

     51   

4.15 Deposit Accounts and Securities Accounts

     51   

4.16 Complete Disclosure

     51   

4.17 Material Contracts

     51   

4.18 Patriot Act

     52   

4.19 Indebtedness

     52   

4.20 Payment of Taxes

     52   

4.21 Margin Stock

     52   

4.22 Governmental Regulation

     53   

4.23 OFAC

     53   

4.24 Eligible Accounts

     53   

4.25 Locations of Equipment

     53   

4.26 Inventory Records

     53   

4.27 Employee and Labor Matters

     53   

4.28 Non-Material Subsidiaries

     54   

4.29 Withholdings and Remittances

     54   

4.30 Burdensome Contracts

     54   

4.31 Updates to Schedules

     54   

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.      AFFIRMATIVE COVENANTS

     55   

5.1 Financial Statements, Reports, Certificates

     55   

5.2 Collateral Reporting

     55   

5.3 Existence

     55   

5.4 Maintenance of Properties

     55   

5.5 Taxes

     55   

5.6 Insurance

     56   

5.7 Inspections; Field Exams; Appraisals

     57   

5.8 Compliance with Laws

     57   

5.9 Environmental

     57   

5.10 Disclosure Updates

     57   

5.11 Formation of Subsidiaries

     57   

5.12 Further Assurances

     58   

5.13 Lender Meetings

     59   

5.14 Material Contracts

     59   

5.15 Location of Inventory and Equipment

     59   

5.16 Pension and Employee Benefits

     60   

5.17 Data Library

     60   

5.18 Leases

     60   

5.19 Mergers and Transfers of Assets

     61   

6.      NEGATIVE COVENANTS

     61   

6.1 Indebtedness

     61   

6.2 Liens

     61   

6.3 Restrictions on Fundamental Changes

     61   

6.4 Disposal of Assets

     62   

6.5 Change Name

     62   

6.6 Nature of Business

     62   

6.7 Prepayments and Amendments

     62   

6.8 Change of Control

     63   

6.9 Restricted Junior Payments

     63   

6.10 Accounting Methods

     64   

6.11 Investments; Control Agreements

     64   

6.12 Transactions with Affiliates

     65   

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

6.13 Use of Proceeds

     66   

6.14 Limitation on Issuance of Stock

     66   

6.15 Parent as Holding Company

     66   

6.16 Equipment with Bailees

     67   

6.17 Establishment of Defined Benefit Plan

     67   

6.18 Restrictive Agreements

     67   

7.      FINANCIAL COVENANT

     67   

8.      EVENTS OF DEFAULT

     67   

9.      RIGHTS AND REMEDIES

     70   

9.1 Rights and Remedies

     70   

9.2 Remedies Cumulative

     71   

10.    WAIVERS; INDEMNIFICATION

     71   

10.1 Demand; Protest; etc

     71   

10.2 The Lender Group’s Liability for Collateral

     71   

10.3 Indemnification

     72   

11.    NOTICES

     73   

12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     74   

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     75   

13.1 Assignments and Participations

     75   

13.2 Successors

     79   

14.    AMENDMENTS; WAIVERS

     79   

14.1 Amendments and Waivers

     79   

14.2 Replacement of Certain Lenders

     81   

14.3 No Waivers; Cumulative Remedies

     82   

15.    AGENTS; THE LENDER GROUP

     82   

15.1 Appointment and Authorization of Agents

     82   

15.2 Delegation of Duties

     84   

15.3 Liability of Agent

     84   

15.4 Reliance by Agent

     84   

15.5 Notice of Default or Event of Default

     84   

15.6 Credit Decision

     85   

15.7 Costs and Expenses; Indemnification

     85   

15.8 Agent in Individual Capacity

     86   

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

15.9 Successor Agent

     86   

15.10 Lender in Individual Capacity

     87   

15.11 Collateral Matters

     88   

15.12 Restrictions on Actions by Lenders; Sharing of Payments

     91   

15.13 Agency for Perfection

     91   

15.14 Payments by an Agent to the Lenders

     92   

15.15 Concerning the Collateral and Related Loan Documents

     92   

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

     92   

15.17 Several Obligations; No Liability

     93   

16.    WITHHOLDING TAXES

     93   

17.    GENERAL PROVISIONS

     97   

17.1 Effectiveness

     97   

17.2 Section Headings

     97   

17.3 Interpretation

     97   

17.4 Severability of Provisions

     97   

17.5 Bank Product Providers

     97   

17.6 Debtor-Creditor Relationship

     98   

17.7 Counterparts; Electronic Execution

     98   

17.8 Revival and Reinstatement of Obligations

     98   

17.9 Confidentiality

     99   

17.10 Lender Group Expenses

     100   

17.11 Survival

     100   

17.12 Patriot Act

     100   

17.13 Integration

     101   

17.14 Determinations; Judgment Currency

     101   

 

- 5 -



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

  

Form of Assignment and Acceptance

Exhibit B-1

  

Form of Borrowing Base Certificate

Exhibit C-1

  

Form of Compliance Certificate

Exhibit L-1

  

Form of LIBOR Notice

Schedule A-1

  

Agent’s Account

Schedule A-2

  

Authorized Persons

Schedule C-1

  

Commitments

Schedule D-1

  

U.S. Designated Account

Schedule D-2

  

Canadian Designated Account

Schedule E-1

  

Domestic Subsidiaries

Schedule E-2

  

Non-Material Subsidiaries

Schedule P-1

  

Permitted Investments

Schedule P-2

  

Permitted Liens

Schedule R-1

  

Real Property Collateral

Schedule 1.1

  

Definitions

Schedule 3.1

  

Conditions Precedent

Schedule 3.6

  

Conditions Subsequent

Schedule 4.1(b)

  

Capitalization of Borrower

Schedule 4.1(c)

  

Capitalization of Borrower’s Subsidiaries

Schedule 4.6(a)

  

States of Organization

Schedule 4.6(b)

  

Chief Executive Offices

Schedule 4.6(c)

  

Organizational Identification Numbers

Schedule 4.6(d)

  

Commercial Tort Claims

Schedule 4.7(b)

  

Litigation

Schedule 4.12

  

Environmental Matters

Schedule 4.13

  

Intellectual Property

Schedule 4.15

  

Deposit Accounts and Securities Accounts

Schedule 4.17

  

Material Contracts

Schedule 4.19

  

Permitted Indebtedness

Schedule 4.20

  

Payment of Taxes

Schedule 4.25

  

Locations of Inventory and Equipment

Schedule 5.1

  

Financial Statements, Reports, Certificates

Schedule 5.2

  

Collateral Reporting

Schedule 6.11(b)

  

Deposit Accounts



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code or the PPSA, as
applicable), and any and all Supporting Obligations in respect thereof.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Advances” means Canadian Advances and/or U.S. Advances, as applicable, as the
context requires under this Agreement.

“Advisory Agreement” means that certain Amended and Restated Advisory Agreement,
dated as of May 23, 2011, by and among Seitel, Inc, Seitel Holdings, Inc.,
ValueAct Capital Management, L.P. and Centerbridge Advisors II, L.L.C.

“Affected Lender” has the meaning specified therefor in Section 2.14(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or has a fifty percent (50%) or greater than interest in
such joint venture shall be deemed an Affiliate of such Person.

“Agent” means the U.S. Agent or the Canadian Agent, as the context requires, and
“Agents” means the U.S. Agent and the Canadian Agent.

“Agent-Related Persons” means each Agent, together with each Agent’s Affiliates,
officers, directors, employees, attorneys, and agents.



--------------------------------------------------------------------------------

“Agent’s Account” means the Deposit Account of the U.S. Agent or the Canadian
Agent identified on Schedule A-1, as the context requires.

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agents
under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“AML Legislation” has the meaning specified therefor in Section 17.12(b) of the
Agreement.

“Applicable Canadian Reserves” has the meaning specified therefor in
Section 2.2(c) of the Agreement.

“Applicable Reserves” has the meaning specified therefor in Section 2.2(c) of
the Agreement.

“Applicable U.S. Reserves” has the meaning specified therefor in Section 2.1(c)
of the Agreement.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by any Agent or the Required Lenders to require that payments
and proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Agents.

“Availability” means, as of any date of determination, the Maximum Revolver
Amount less all then outstanding Obligations (other than Bank Product
Obligations)).

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

 

- 2 -



--------------------------------------------------------------------------------

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means, if requested by a Bank Product Provider,
providing cash collateral (pursuant to documentation reasonably satisfactory to
the applicable Agent) to be held by the applicable Agent for the benefit of the
Bank Product Providers (other than the Hedge Providers) in an amount determined
by such Agent as sufficient to satisfy the reasonably estimated credit exposure
with respect to the then existing Bank Product Obligations (other than Hedge
Obligations).

“Bank Product Obligations” means the U.S. Bank Product Obligations and/or the
Canadian Bank Product Obligations, as the context requires.

“Bank Product Provider” means a U.S. Bank Product Provider and/or a Canadian
Bank Product Provider, as the context requires.

“Bank Product Reserve” means the U.S. Bank Product Reserve and/or the Canadian
Product Reserve, as the context requires.

“Bankruptcy Code” means (i) title 11 of the United States Code, as in effect
from time to time (ii) the Bankruptcy and Insolvency Act (Canada), (iii) the
Companies’ Creditors Arrangement Act (Canada) and/or (iv) any similar
legislation in a relevant jurisdiction, in each case as applicable and as in
effect from time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1%, and (c) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate.

“Base Rate Loan” means each portion of the U.S. Advances that bears interest at
a rate determined by reference to the Base Rate.

“Base Rate Margin” means 2.50%.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers or
sole member) of the applicable Loan Party or any committee thereof duly
authorized to act on behalf of the board of directors (or comparable managers or
sole member).

 

- 3 -



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrowing” means a U.S. Borrowing and/or a Canadian Borrowing, as the context
requires.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that (i) if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market and (ii) if a
determination of a Business Day shall relate to a Canadian Advance or Canadian
Letter of Credit (including a request therefor), the term “Business Day” also
shall exclude any day on which banks are authorized or required to close in
Toronto, Ontario, Canada.

“Canadian Advances” has the meaning specified therefor in Section 2.2(a) of the
Agreement.

“Canadian Agent” has the meaning specified therefor in the preamble to the
Agreement.

“Canadian Availability” means, as of any date of determination, the amount that
any Canadian Borrower is entitled to borrow as Canadian Advances hereunder
(after giving effect to all then outstanding Canadian Obligations (other than
Canadian Bank Product Obligations) and all sublimits and reserves imposed in
accordance with the terms hereof and then applicable hereunder).

“Canadian Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Canadian Credit Party
and its Canadian Subsidiaries to any Canadian Bank Product Provider pursuant to
or evidenced by a Bank Product Agreement and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, (b) all Hedge Obligations of a
Canadian Borrower, and (c) all amounts that any Agent or any Lender is obligated
to pay to a Canadian Bank Product Provider as a result of such Agent or such
Lender purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Canadian Bank Product Provider with respect to
the Bank Products provided by such Canadian Bank Product Provider to such
Canadian Credit Party or its Canadian Subsidiaries.

“Canadian Bank Product Provider” means any Lender or any Affiliate of a Lender,
in each case only to the extent that such Person has been designated as a bank
product provider to Borrowers in writing by U.S. Agent.

“Canadian Bank Product Reserve Amount” means, as of any date of determination,
the Dollar or Canadian Dollar amount of reserves that the applicable

 

- 4 -



--------------------------------------------------------------------------------

Agent has established (based upon the Bank Product Providers’ reasonable
determination of its credit exposure to Parent and its Subsidiaries in respect
of Canadian Bank Product Obligations with respect to Canadian Borrower in
respect of Dollars or Canadian Dollars, as the case may be) in respect of Bank
Products then provided or outstanding.

“Canadian Base Rate” means the greatest of (a) the prime lending rate as
announced from time to time by Royal Bank of Canada for Canadian Dollar loans to
Canadian Borrowers and (b) the three month CDOR Rate (which rate shall be
determined on a daily basis), plus 1%.

“Canadian Base Rate Loan” means each portion of the Canadian Advances that bears
interest at a rate determined by reference to the Canadian Base Rate.

“Canadian Borrower” has the meaning specified therefor in the preamble to the
Agreement.

“Canadian Borrowing” means a borrowing hereunder consisting of Canadian Advances
made on the same day by any Canadian Lender (or Canadian Agent on behalf
thereof), or by a Canadian Swing Lender in the case of a Canadian Swing Loan, or
by Canadian Agent in the case of a Canadian Protective Advance, in each case, to
a Canadian Borrower.

“Canadian Borrowing Base” means with respect to each Canadian Borrower and
Canadian Guarantor, at any time, an amount equal to the sum of: (i) 85% of
Eligible Cash Resale Accounts Receivable, less the amount, if any, of the
Dilution Reserve; plus (ii) 85% of Eligible Acquisition Accounts Receivable,
less the amount, if any, of the Dilution Reserve; plus (iii) the lesser of
(a) 85% of Eligible Extended Term Accounts Receivable, less the amount, if any,
of the Dilution Reserve, and (b) $2.5 million Canadian Dollars; plus (iv) 85% of
Eligible Reproduction and Delivery and Data Processing Accounts Receivable, less
the amount, if any, of the Dilution Reserve; plus (v) up to $3.0 million
Canadian Dollars advance against 85% of the Net Orderly Liquidation Value of the
Data Library; minus (vi) Applicable Canadian Reserves.

“Canadian Borrowing Base Excess” has the meaning set forth in Section 2.4(e)(i).

“Canadian Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by any Canadian Borrower or Canadian
Guarantor or their Canadian Subsidiaries in or upon which a Lien is granted by
such Person in favor of Canadian Agent or Canadian Lenders under any of the Loan
Documents.

“Canadian Credit Party” means each Canadian Borrower and Canadian Guarantor.

“Canadian Designated Account” means the Canadian bank account of Canadian
Borrowers identified on Schedule D-2.

 

- 5 -



--------------------------------------------------------------------------------

“Canadian Dollars” or “CAD$” means lawful money of Canada.

“Canadian Employee” means any employee or former employee of a Canadian Credit
Party.

“Canadian Employee Benefits Legislation” means the Canada Pension Plan (Canada),
the Employment Pension Plans Act (Alberta), and any Canadian federal, provincial
or local counterparts or equivalents, in each case, as applicable and as amended
from time to time.

“Canadian Employee Plan” means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, retirement, life, hospitalization insurance,
medical, dental, disability or other employee group or similar benefit or
employment plans or supplemental arrangements applicable to the Canadian
Employees.

“Canadian Guarantors” means each Canadian Borrower and each Canadian Subsidiary
of Parent that is a Material Subsidiary (other than any Material Subsidiary that
is not required to become a Guarantor pursuant to Section 5.11), and each other
Person that becomes a Canadian Guarantor after the Closing Date pursuant to
Section 5.11 of the Agreement, and “Canadian Guarantor” means any one of them.

“Canadian Guaranty” means that certain general continuing guaranty, dated as of
even date with the Agreement, executed and delivered by each extant Canadian
Guarantor in favor of Canadian Agent, for the benefit of the Canadian Lender
Group and the Canadian Bank Product Providers, in form and substance reasonably
satisfactory to Canadian Agent.

“Canadian Issuing Lender” means The Toronto-Dominion Bank or a designee of any
Canadian Lender that, at the request of a Canadian Borrower and with the consent
of U.S. Agent, agrees, in such Lender’s sole discretion, to become a Canadian
Issuing Lender for the purpose of issuing Canadian Letters of Credit.

“Canadian L/C Undertaking” has the meaning specified therefor in Section 2.12(a)
of the Agreement.

“Canadian Lenders” means Lenders that make Canadian Advances under the
Agreement; provided that as of the Closing Date, the sole Canadian Lender shall
be WFCFCC.

“Canadian Lender Group” means Canadian Lenders, Canadian Issuing Lender,
Canadian Swing Lender and Canadian Agent, or any one or more of them.

“Canadian Letter of Credit” means a letter of credit issued by Canadian Issuing
Lender or Canadian Underlying Issuer, as the context requires, to a Canadian
Borrower.

 

- 6 -



--------------------------------------------------------------------------------

“Canadian Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit.

“Canadian Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Canadian Obligations” means all Obligations of any Canadian Borrower or
Canadian Guarantor.

“Canadian Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Canadian Pension Plan” means any pension plan required to be registered under
the Income Tax Act (Canada) or any Canadian federal or provincial law and or
contributed to by a Canadian Credit Party for its Canadian Employees or former
Canadian Employees, including any pension benefit plan within the meaning of the
Employee Pension Plans Act (Alberta) but does not include the Canada Pension
Plan maintained by the Government of Canada or the Quebec Pension Plan
maintained by the Province of Quebec.

“Canadian Protective Advances” has the meaning specified therefor in
Section 2.3(d) of the Agreement.

“Canadian Revolver Commitment” means, with respect to each Canadian Lender, its
Revolver Commitment, and, with respect to all Canadian Lenders, their Revolver
Commitments, in each case as such Canadian Dollar amounts are set forth beside
such Canadian Lender’s name under the applicable heading on Schedule C-1 or in
the Assignment and Acceptance pursuant to which such Canadian Lender became a
Canadian Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1.

“Canadian Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Canadian Advances, plus (b) the amount of the
Canadian Letter of Credit Usage.

“Canadian Security Agreement” means a security agreement, dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Canadian
Agent, executed and delivered by Canadian Borrowers and Canadian Guarantors to
Canadian Agent.

“Canadian Subsidiary” means any Subsidiary of Parent that is organized under the
laws of a province of Canada as of and after the date of the Agreement.

“Canadian Swing Lender” means WFCFCC or any other Canadian Lender that, at the
request of any Canadian Borrower and with the consent of Canadian Agent agrees,
in such Canadian Lender’s sole discretion, to become the Canadian Swing Lender
under Section 2.3(b).

 

- 7 -



--------------------------------------------------------------------------------

“Canadian Swing Loan” has the meaning specified therefor in Section 2.3(b) of
the Agreement.

“Canadian Underlying Issuer” means a third Person which is the beneficiary of a
Canadian L/C Undertaking and which has issued a Canadian Letter of Credit at the
request of Canadian Issuing Lender for the benefit of a Canadian Borrower.

“Canadian Underlying Letter of Credit” means a Canadian Letter of Credit that
has been issued by a Canadian Underlying Issuer.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
which are not (i) financed through the incurrence of any Indebtedness (excluding
Indebtedness under this Agreement), or (ii) attributable to customer cash
underwriting revenue or (iii) non-cash additions to the Data Library, less Net
Cash Proceeds from the sales of marketable securities obtained in connection
with licensing seismic data.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Dominion Event” means either (i) the occurrence and continuance of an
Event of Default or (ii) Excess Availability being less than $10,000,000 for any
5 day period. A Cash Dominion Event shall no longer be deemed to exist if Excess
Availability exceeds $10,000,000 for 45 consecutive days and no Event of Default
is in existence.

“Cash EBITDA” means, with respect to any fiscal period, for Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP to the
extent relevant, at any date of determination, an amount equal to all cash
resales, plus all other cash revenues (other than from data acquisitions and
gains on sales of marketable securities) obtained as part of licensing seismic
data, less cash selling, general and administrative expenses (excluding
nonrecurring corporate expenses such as refinancing, merger and acquisition
transaction costs and severance costs) and cost of goods sold.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or, in the case of a Canadian
Credit Party only, Canada, or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within 1 year
from the date of acquisition thereof, (b) marketable direct obligations issued
or fully guaranteed by any state of the United States, or in the case of a
Canadian Credit Party, province or territory of Canada, or any political
subdivision of any such state, province or territory or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Rating Group (“S&P”) or Moody’s
Investor Service, Inc.

 

- 8 -



--------------------------------------------------------------------------------

(“Moody’s”) or, in the case of a Canadian Credit Party only, Dominion Bond
Rating Services (“DBRS”), (c) commercial paper maturing no more than 270 days
from the date of creation thereof and, at the time of acquisition, having a
rating of at least A-1 from S&P or at least P-1 from Moody’s or, in the case of
a Canadian Party only, having a rating of at least R-1 from DBRS,
(d) certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or, in the case of a Canadian Credit Party only,
Canada or any province or territory thereof, or any United States branch of a
foreign bank, in each case, having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000 or CAD$250,000,000, as
applicable, (e) Deposit Accounts maintained with (i) any bank that satisfies the
criteria described in clause (d) above, or (ii) any other bank organized under
the laws of the United States or any state thereof or, in the case of a Canadian
Credit Party, Canada or any province or territory thereof, so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation or the Canadian Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000 or CAD$250,000,000, as
applicable, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CDOR Rate” means the average bankers’ acceptance rate as quoted on Reuters CDOR
page (or such other page as may from time to time replace such page on that
service for the purpose of displaying quotations for bankers’ acceptances
accepted by banks listed in Schedule I of the Bank Act (Canada)) at
approximately 10:00 a.m. (Eastern Standard time) on the applicable date for
bankers’ acceptances having a comparable maturity date as the maturity date of
the applicable Canadian Advance.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that (a) Permitted Holders fail to collectively own
and control, 50.1% or more of the Stock of Seitel Holdings having the right to
vote for the election of members of Seitel Holdings’ board of directors,
(b) Seitel Holdings ceases to own 100% of the Stock of Parent, (c) a majority of
the members of the Parent’s

 

- 9 -



--------------------------------------------------------------------------------

Board of Directors do not constitute Continuing Directors, or (d) except as
expressly permitted by Section 6.3 or 6.4, any Borrower ceases to own, directly
or indirectly, and control that percentage of the outstanding Stock of each of
its Subsidiaries, that such Borrower owns as of the Closing Date (except for
such internal reorganizations that are necessary in Borrowers’ reasonable
discretion; provided that U.S. Agent has given Borrowers prior written consent
for such internal reorganization), or (e) the occurrence of a “change of
control” as defined in the High Yield Notes or High Yield Notes Indenture.

“Closing Date” means the first date on which both (a) the Loan Documents are
executed by the Borrowers, the Guarantors, and any other applicable third party
and (b) each of the conditions precedent set forth in Schedule 3.1 have been
satisfied or have been waived in writing by U.S. Agent.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all U.S. Collateral and Canadian Collateral.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to U.S. Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including receivables, insurance proceeds, proceeds of cash sales,
rental proceeds, proceeds of Collateral and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under the Agreement, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the controller, chief financial officer or the chief
accounting officer (in such capacity, and not individually) of Parent to U.S.
Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors of Parent after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors of Parent by a majority of the Continuing
Directors or whose nomination by

 

- 10 -



--------------------------------------------------------------------------------

ValueAct Capital was approved by a majority of the Continuing Directors, but
excluding any such individual originally proposed for election in opposition to
the Board of Directors in office at the Closing Date in an actual or threatened
election contest relating to the election of the directors (or comparable
managers) of Parent and whose initial assumption of office resulted from such
contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the applicable Agent, executed and delivered by Parent or one of
its Subsidiaries, such Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

“Currency Exchange Rate” means, with respect to a currency, the rate quoted by
Wells Fargo as the spot rate for the purchase by WFCF of such currency with
another currency at approximately 10:30 a.m. (Eastern Standard time) 1 Business
Day prior to the date as of which the foreign exchange computation is made.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Data Library” means the applicable U.S. Borrower’s or Canadian Borrower’s
onshore and offshore three dimensional (3D), two dimensional (2D) and
multi-component seismic data.

“DBRS” has the meaning specified therefor in the definition of Cash Equivalents.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to the
applicable Agent amounts required pursuant to a Settlement or to make a required
payment in connection with a Letter of Credit Disbursement), (b) notified
Borrowers, any Agent, or any Lender in writing that it does not intend to comply
with all or any portion of its funding obligations under the Agreement, (c) has
made a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by any Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to any Agent or any other Lender any other
amount required to be paid by it under the Agreement within 1 Business Day of
the date that it is required to do so under the Agreement, or (f) (i) becomes or
is insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or

 

- 11 -



--------------------------------------------------------------------------------

acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Defaulting Lender Rate” means (a) from the first 3 days from and after the date
the relevant payments is due, the LIBOR Rate, and (b) thereafter, the LIBOR Rate
plus the LIBOR Rate Margin.

“Defined Benefit Plan” means any Canadian Pension Plan which contains a “defined
benefit provision”, as defined in section 147.1(1) of the Income Tax Act
(Canada).

“Deposit Account” means any deposit account (as that term is defined in the
Code), including any of Borrowers’ lock box accounts, collection accounts,
deposit accounts, concentration accounts, and asset sale accounts containing
cash proceeds of the Collateral or Advances made to the Borrowers, all funds now
or hereafter held therein, and all present or future claims, demands, and choses
in action in respect thereof; provided, however, that the term shall not include
payroll accounts, medical disbursement accounts, or the Travelers’ Collateral
Account.

“Designated Account” means the U.S. Designated Account and/or the Canadian
Designated Account, as the context requires.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 and
Schedule D-2 and means the U.S. Designated Account bank or Canadian Designated
Account bank, as the context requires.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Dollars” or “$” means United States dollars.

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in a currency other than Dollars, the equivalent amount in Dollars as determined
by U.S. Agent at such time on the basis of the Currency Exchange Rate for the
purchase of Dollars with such currency.

 

- 12 -



--------------------------------------------------------------------------------

“Domestic Subsidiary” means those direct or indirect Subsidiaries of Parent that
are organized under the laws of a jurisdiction within the continental United
States of America. The Domestic Subsidiaries, as of the Closing Date, are set
forth on Schedule E-1 attached hereto.

“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of Borrowers’ sale of goods, rendition of
services or licensing of data, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by U.S. Agent in U.S. Agent’s Permitted Discretion to address the
results of any audit performed by U.S. Agent from time to time after the Closing
Date. In determining the amount to be included, Eligible Accounts shall be
calculated net of customer deposits and unapplied cash. Eligible Accounts shall
not include the following:

(a) Accounts with terms less than 120 days that the Account Debtor has failed to
pay within (i) 90 days of original invoice date if normal 30 day terms or
(ii) 90 days of original due date if greater than 30 days but less than 120
days, other than the Eligible Extended Term Accounts Receivable,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more in
dollar amount of the aggregate Accounts owed by that Account Debtor and its
Affiliates have failed to be paid within 90 days of original invoice date,

(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,

(d) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the same jurisdiction as the relevant
Borrower (the United States or Canada, as appropriate), (ii) is not organized
under the laws of the United States, Canada or any state or province thereof or
(iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
U.S. Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to U.S. Agent and is directly drawable by U.S. Agent, or
(z) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to U.S. Agent; and for the avoidance of doubt,
such ineligibility shall not apply to accounts owed by U.S. or Canadian
domiciled Account Debtors owned by foreign companies or governments,

(e) Accounts that are not payable in Dollars for U.S. Borrowers or Canadian
Dollars for Canadian Borrowers,

 

- 13 -



--------------------------------------------------------------------------------

(f) Accounts with respect to which the Account Debtor is (i) the United States
or any department, agency, or instrumentality of the United States (exclusive,
however, of Accounts with respect to which the applicable Borrower has complied,
to the reasonable satisfaction of the U.S. Agent, with the Assignment of Claims
Act, 31 USC § 3727), (ii) any state of the United States (exclusive, however, of
Accounts with respect to which the applicable Borrower has complied, to the
satisfaction of U.S. Agent in the exercise of its Permitted Discretion, with all
applicable state assignment-of-claims statutes) or (iii) a Canadian Governmental
Authority, if the enforceability or effectiveness against such Canadian
Governmental Authority of an assignment of such Account is subject to any
precondition which has not been fulfilled,

(g) Accounts with respect to which the Account Debtor is a creditor of any
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, but only to the extent of the amount
of such claim, right of setoff, or dispute,

(h) Accounts with respect to an Account Debtor (excluding certain Account
Debtors whose corporate credit rating is A- or higher as rated by Standard &
Poor’s, Inc. or A3 or higher by Moody’s Investor Service, Inc.) whose total
obligations owing to Borrowers exceed 15% (such percentage as applied to a
particular Account Debtor being subject to reduction by U.S. Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by U.S. Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,

(i) Accounts with respect to Account Debtors whose corporate credit rating is A-
or higher as rated by Standard & Poor’s, Inc. or A3 or higher by Moody’s
Investor Service, Inc. and whose total obligations owing to Borrowers exceed 60%
(such percentage as applied to a particular Account Debtor being subject to
reduction by U.S. Agent in its Permitted Discretion if the creditworthiness of
such Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by U.S. Agent
based on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Except for Accounts on which the Account Debtor is obligated to pay
regardless of the failure of any subsequent performance, Accounts with respect
to

 

- 14 -



--------------------------------------------------------------------------------

which (i) the goods giving rise to such Account have not been shipped and billed
to the Account Debtor, or (ii) the services giving rise to such Account have not
been performed and billed to the Account Debtor,

(l) Except for Accounts on which the Account Debtor is obligated to pay
regardless of the failure of any subsequent performance, Accounts that represent
the right to receive progress payments or other advance billings that are due
prior to the completion of performance by the applicable Borrower of the subject
contract for goods or services,

(m) Accounts with respect to which U.S. Agent or Canadian Agent, as applicable,
does not have a valid first priority lien,

(n) Accounts owing from any Person or entity named on the list of Specifically
Designated Nations maintained by OFAC.

“Eligible Acquisition Accounts Receivable” means those Eligible Accounts which
are less than 90 days past invoice date, for the underwriting or pre-funding of
new data acquisition projects for the percentage of work completed on each
acquisition project.

“Eligible Cash Resale Accounts Receivable” means those Eligible Accounts which
are less than 90 days past invoice date, for licensing of data from the Data
Library, including data currently in progress.

“Eligible Extended Term Accounts Receivable” means those Eligible Accounts for
licensing of data from the Data Library, including data currently in progress,
whose payment terms are contractually greater than 120 days from invoice date
and do not include any unpaid term payments that are more than 60 days from the
original due date.

“Eligible Reproduction and Delivery and Data Processing Accounts Receivable”
means those Eligible Accounts which are less than 90 days past invoice date, for
the sale of goods or rendition of services as it relates to the applicable U.S.
Borrower’s or Canadian Borrower’s reproduction and delivery services and data
processing services.

“Eligible Transferee” means (a) so long as no Event of Default has occurred and
is continuing with the approval of the Borrowers (such approval by Borrowers not
to be unreasonably withheld, conditioned or delayed), (i) a commercial bank
organized under the laws of the United States, or any state thereof, and having
total assets in excess of $250,000,000, (ii) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country and
which has total assets in excess of $250,000,000, provided that such bank is
acting through a branch or agency located in the United States, and (iii) a
finance company, insurance company, or other financial institution or fund that
is engaged in making, purchasing, or otherwise investing in commercial loans in
the ordinary course of its business and having (together with its

 

- 15 -



--------------------------------------------------------------------------------

Affiliates) total assets in excess of $250,000,000, (b) any Affiliate (other
than individuals) of a pre-existing Lender, (c) so long as no Event of Default
has occurred and is continuing, any other Person approved by Agents and
Borrowers (such approval by Borrowers not to be unreasonably withheld,
conditioned or delayed), and (d) during the continuation of an Event of Default,
any other Person approved by Agents.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code or the PPSA, as
applicable).

“Equity Investment” means the investment of not less than $125.0 million by
Centerbridge Capital Partners II, L.P. in Seitel Holdings, Inc. which shall be
contributed to Parent, pursuant to the Stock Purchase Agreement, dated May 23,
2011, by and between Seitel Holdings, Inc. and Centerbridge Capital Partners II,
L.P.

“Equity Investment Documents” means any documents entered into in connection
with the Equity Investment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

- 16 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, an amount equal to
(i) the Maximum Revolver Amount less (ii) Total Outstandings less (iii) the
amount of payables not being satisfied in the ordinary course of business in
accordance with past practices, determined on a pro forma basis, using Total
Outstandings as of the date of calculation and Maximum Revolver Amount based on
the most recent Borrowing Base Certificate delivered to Agent; provided that, if
the applicable Borrowing Base Certificate has not been delivered in accordance
with the reporting requirements in Section 5.1, then Maximum Revolver Amount
shall be deemed to be zero for purposes of this definition.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Existing Credit Facility” means the credit facilities with Royal Bank of Canada
pursuant to the agreement dated September 1, 2009.

“Existing High Yield Notes” means the 9.75% unsecured senior notes due 2014
issued pursuant to the Existing High Yield Notes Indenture.

“Existing High Yield Notes Documents” means the Existing High Yield Notes,
Existing High Yield Notes Indenture and any other documents entered into in
connection with the Existing High Yield Notes.

“Existing High Yield Notes Indenture” means the Indenture, dated February 14,
2007, among Parent, as issuer, the guarantors named therein, and LaSalle Bank
National Association, as trustee.

“FATCA” shall mean Sections 1471 through 1474 of the IRC, as in existence on the
Closing Date (and any amended or successor version that is substantively
comparable, provided that any such amended or successor version imposes criteria
that are not materially more onerous than those contained in such Section as in
existence on the Closing Date) and the regulations promulgated thereunder or
published administrative guidance implementing such Sections.

 

- 17 -



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Parent and Agents, in form and substance reasonably
satisfactory to Agents.

“Fixed Charges” means, with respect to any date of determination and with
respect to Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Interest Expense
accrued (other than interest paid-in-kind, amortization of financing fees, and
other non-cash Interest Expense) during such period, (b) principal payments in
respect of Indebtedness that are required to be paid during such period, and
(c) all current federal, state, and local income taxes accrued during such
period, and (d) all Restricted Junior Payments paid (whether in cash or other
property, other than common Stock) during such period.

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of the following determined in accordance with GAAP:
(i) Cash EBITDA for such period less Capital Expenditures made during such
period (to the extent not already incurred in a prior period) to (ii) Fixed
Charges for such period.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal (including the federal government of
Canada), state, provincial, territorial, municipal, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

- 18 -



--------------------------------------------------------------------------------

“Guarantors” means each U.S. Guarantor and each Canadian Guarantor, and
“Guarantor” means any one of them.

“Guarantees” means the Canadian Guaranty and the U.S. Guaranty.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by any Borrower that provide for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“High Yield Notes” means (i) prior to the High Yield Notes Refinancing, the
Existing High Yield Notes and (ii) from and after the High Yield Notes
Refinancing, the New High Yield Notes.

“High Yield Notes Documents” means (i) prior to the High Yield Notes
Refinancing, the Existing High Yield Notes, Existing High Yield Notes Indenture
and any other documents entered into in connection with the Existing High Yield
Notes and (ii) from and after the High Yield Notes Refinancing, the New High
Yield Notes, the New High Yield Notes Indenture and any other documents entered
into in connection with the New High Yield Notes.

“High Yield Notes Indenture” means (i) prior to the High Yield Notes
Refinancing, the Existing High Yield Notes Indenture and (ii) from and after the
High Yield Notes Refinancing, the New High Yield Notes Indenture.

 

- 19 -



--------------------------------------------------------------------------------

“High Yield Notes Refinancing” means the refinancing of the Existing High Yield
Notes with either (i) the New High Yield Notes or (ii) the Permitted Second Lien
Term Loan Facility, in each case, on terms and conditions reasonably acceptable
to Agents.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Incremental Revolver Commitments” means, for any U.S. Lender, any commitment by
such U.S. Lender to make U.S. Advances pursuant to Section 2.1 as agreed to by
such U.S. Lender in the respective Incremental Revolver Commitment Agreement
delivered pursuant to Section 2.15; it being understood, however, that on each
date upon which an Incremental Revolver Commitment of any U.S. Lender becomes
effective, such Incremental Revolver Commitment of such U.S. Lender shall be
added to (and thereafter become a part of) the Revolver Commitment of such U.S.
Lender for all purposes of this Agreement as contemplated by Section 2.15.

“Incremental Revolver Lender” has the meaning specified therefor in
Section 2.15(b) of the Agreement.

“Incremental Revolving Commitment Agreement” has the meaning specified therefor
in Section 2.15(b) of the Agreement.

“Incremental Revolving Commitment Date” means each date upon which an
Incremental Revolver Commitment under an Incremental Revolver Commitment
Agreement becomes effective as provided in Section 2.15(b).

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), and (g) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount

 

- 20 -



--------------------------------------------------------------------------------

of any Indebtedness described in clause (d) above shall be the lower of the
amount of the obligation and the fair market value of the assets of such Person
securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other provincial, state
or federal (including the federal government of Canada) bankruptcy or insolvency
law, assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreements” means (i) an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of the other Loan Parties, and U.S. Agent, the form and substance
of which is reasonably satisfactory to U.S. Agent and (ii) an intercompany
subordination agreement, dated as of even date with the Agreement, executed and
delivered by Parent, each of the other Loan Parties, and Canadian Agent, the
form and substance of which is reasonably satisfactory to Canadian Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) interest shall accrue at the
applicable rate based upon the LIBOR Rate from and including the first day of
each Interest Period to, but excluding, the day on which any Interest Period
expires, (b) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, or 3 months after the date on which the
Interest Period began, as applicable, and (d) Borrowers may not elect an
Interest Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code or the PPSA, as
applicable), including seismic data to the extent the same is characterized as a
good.

 

- 21 -



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” U.S. Issuing Lender and/or Canadian Issuing Lender, as the
context requires.

“Judgment Currency” has the meaning specified therefor in Section 17.14(a) of
the Agreement.

“Judgment Conversion Date” has the meaning specified therefor in
Section 17.14(a) of the Agreement.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender, the Swing Lender and the Canadian Lenders, and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

“Lender Group” means the U.S. Lender Group and the Canadian Lender Group.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) out-of-pocket fees or charges paid or incurred by Agents in connection with
the Lender Group’s transactions with Parent or its Subsidiaries under any of the
Loan Documents, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agents’ customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of Borrowers (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Agents resulting from the dishonor of checks payable by or to any

 

- 22 -



--------------------------------------------------------------------------------

Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
any Agent related to any inspections or audits to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter, (g) reasonable out-of-pocket costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group’s relationship with Parent any of its
Subsidiaries, (h) Agents’ reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), or amending the Loan
Documents, (i) each Agent’s and each Lender’s reasonable costs and expenses
(including reasonable attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning Parent or any of its Subsidiaries or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral, and (j) usage charges, charges, fees, costs and expenses for
amendments, renewals, extensions, transfers, or drawings from time to time
imposed by the Underlying Issuer or incurred by the Issuing Lender in respect of
Letters of Credit and out-of-pocket charges, fees, costs and expenses paid or
incurred by the Underlying Issuer or the Issuing Lender in connection with the
issuance, amendment, renewal, extension, or transfer of, or drawing under, any
Letter of Credit or any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means the U.S. Letters of Credit and/or the Canadian Letters
of Credit, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to U.S. Agent or Canadian
Agent, as applicable, including provisions that specify that the U.S. Letter of
Credit or Canadian Letter of Credit, as applicable, fee and all usage charges
set forth in the Agreement will continue to accrue while the U.S. Letters of
Credit or Canadian Letters of Credit, as applicable, are outstanding) to be held
by such Agent for the benefit of the Lender in an amount equal to 105% of the
then existing U.S. Letter of Credit Usage or an amount equal to 110% of the then
existing Canadian Letter of Credit Usage, as

 

- 23 -



--------------------------------------------------------------------------------

applicable, (b) delivering to such Agent documentation executed by all
beneficiaries under such Letters of Credit, in form and substance reasonably
satisfactory to such Agent and the applicable Issuing Lender, terminating all of
such beneficiaries’ rights under such Letters of Credit, or (c) providing such
Agent with a standby letter of credit, in form and substance reasonably
satisfactory to such Agent, from a commercial bank acceptable to such Agent (in
its sole discretion) in an amount equal to 105% of the then existing U.S. Letter
of Credit Usage or an amount equal to 110% of the then existing Canadian Letter
of Credit Usage, as applicable (it being understood that the U.S. Letter of
Credit or Canadian Letter of Credit, as applicable, fee and all usage charges
set forth in the Agreement will continue to accrue while such Letters of Credit
are outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by an Issuing Lender or an
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a) of the
Agreement.

“LIBOR Rate” means the rate per annum appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by the applicable Borrower in accordance with
the Agreement, which determination shall be conclusive in the absence of
manifest error.

“LIBOR Rate Loan” means each portion of an U.S. Advance that bears interest at a
rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means 3.50% per annum.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital

 

- 24 -



--------------------------------------------------------------------------------

Lease and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.

“Loan Account” means the U.S. Loan Account and/or the Canadian Loan Account, as
the context requires.

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Control Agreements, the Fee Letter, the Guarantees, the Intercompany
Subordination Agreements, the Letters of Credit, the Mortgages, the Security
Agreements, the Trademark Security Agreement, any note or notes executed by
Borrowers in connection with the Agreement and payable to any member of the
Lender Group, any letter of credit application or letter of credit agreement
entered into by any Borrower in connection with the Agreement, and any other
instrument or agreement entered into, now or in the future, by Parent or any of
its Subsidiaries and any member of the Lender Group in connection with the
Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Parent and its Subsidiaries, taken as a whole, (b) a
material impairment of Parent’s and its Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of Agents’ Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Parent or its Subsidiaries.

“Material Contract” means contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Change.

“Material Subsidiary” means each Subsidiary that is not a Non-Material
Subsidiary.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Canadian Revolver Amount” means, at any date, an amount equal to the
lesser of (i) $5,000,000 Canadian Dollars, and (ii) the Canadian Borrowing Base
on such date.

“Maximum Revolver Amount” means, at any date, an amount equal to the lesser of
(i) $30,000,000, as may be decreased by the amount of reductions in the Revolver
Commitments made in accordance with Section 2.4(c) of the Agreement and as may
be increased by the amount of Incremental Revolver Commitments in accordance
with Section 2.15, and (ii) the sum of the U.S. Borrowing Base and the Canadian

 

- 25 -



--------------------------------------------------------------------------------

Borrowing Base on such date; provided that, the Maximum Revolver Amount shall
not exceed the total cash collected by the Borrowers for the preceding 120
Business Days prior to such date.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of the applicable Agent, in form and substance reasonably
satisfactory to such Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Parent or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of Parent or its Subsidiaries, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to any Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Parent or such Subsidiary in connection with such sale or
disposition and (iii) taxes paid or payable to any taxing authorities by Parent
or such Subsidiary in connection with such sale or disposition, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Parent or any of its Subsidiaries, and are properly attributable
to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any shares of its Stock, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction.

“Net Orderly Liquidation Value” means the net orderly liquidation value of the
Data Library determined by HFBE, Inc. or another independent appraiser
reasonably acceptable to Borrowers and U.S. Agent.

 

- 26 -



--------------------------------------------------------------------------------

“New High Yield Notes” means the unsecured senior notes due 2019 issued pursuant
to the New High Yield Notes Indenture.

“New High Yield Notes Documents” means the New High Yield Notes, New High Yield
Notes Indenture and any other documents entered into in connection with the New
High Yield Notes.

“New High Yield Notes Indenture” means an Indenture entered into by Parent, as
issuer, the guarantors party thereto, and an institution reasonably acceptable
to Agents, as trustee, in form and substance reasonably acceptable to Agents,
governing the New High Yield Notes.

“Non-Material Subsidiary” means each and any Subsidiary listed on Schedule E-2
attached hereto, together with such additional Domestic Subsidiaries as may be
designated from time to time as a “Non-Material Subsidiary” with the prior
written consent of U.S. Agent or such additional Canadian Subsidiaries as may be
designated from time to time as a “Non-Material Subsidiary” with the prior
written consent of Canadian Agent so long as in each case such Subsidiary is an
“Unrestricted Subsidiary” or the equivalent under the High Yield Notes Indenture
and any other documentation evidencing Indebtedness for borrowed money;
provided, however, that any Subsidiary shall cease to be a Non-Material
Subsidiary in the event that, and at such time as, (i) such Subsidiary has
assets in excess of $250,000, (ii) such Subsidiary, together with all other
Non-Material Subsidiaries, have assets in excess of 5% of the consolidated total
assets of Parent and its Subsidiaries, (iii) such Subsidiary, together with all
other Non-Material Subsidiaries, have Cash EBITDA in excess of 5% of the
consolidated Cash EBITDA of Parent and its Subsidiaries, in each case exclusive
of assets constituting intercompany receivables, intercompany note payables, and
similar intercompany balances or (iv) such Subsidiary ceases to be an
“Unrestricted Subsidiary” under the High Yield Notes Indenture or any other
documentation evidencing Indebtedness for borrowed money.

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that

 

- 27 -



--------------------------------------------------------------------------------

Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, (b) all debts, liabilities, or
obligations (including reimbursement obligations, irrespective of whether
contingent) owing by Borrowers or any other Loan Party to an Underlying Issuer
now or hereafter arising from or in respect of Underlying Letters of Credit, and
(c) all Bank Product Obligations. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning specified therefor in Section 13.1(i) of
the Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) licenses and non-monetary exchanges of inventory or data assets in the
ordinary course of business and consistent with past practice, sales or grants
of licenses or sublicenses to use the inventory, patents, trade secrets,
know-how and other intellectual property, and licenses, leases or subleases of
other assets, of the Parent or any of its Subsidiaries to the extent in the
ordinary course of business and consistent with past practice or not materially
interfering with the business of Parent and its Subsidiaries,

 

- 28 -



--------------------------------------------------------------------------------

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(h) the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,

(i) the sale or issuance of Stock of Parent,

(j) the lapse of registered patents, trademarks and other intellectual property
of Parent and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

(k) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

(l) the making of a Permitted Investment,

(m) dispositions of marketable securities of Texon Petroleum Limited (ASX:TXN),

(n) dispositions of other assets received in connection with the licensing of
data in the ordinary course of business, and

(o) dispositions of assets (other than Accounts, intellectual property,
licenses, Stock of Subsidiaries of Parent, or Material Contracts) not otherwise
permitted in clauses (a) through (m) above so long as made at fair market value
and the aggregate fair market value of all assets disposed of in all such
dispositions since the Closing Date (including the proposed disposition) would
not exceed $2,000,000.

“Permitted Holders” means ValueAct Capital and Centerbridge Capital Partners II,
L.P.

 

- 29 -



--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions;
(iii) unsecured guarantees with respect to Indebtedness of Borrowers or one of
their Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness in accordance with the
terms hereof; and (iv) unsecured guarantees in the ordinary course of business
of obligations of suppliers, customers, franchisees and licensees of the Loan
Parties,

(f) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(g) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes,

(h) unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Stock of Parent that
has been issued to such Persons, so long as (i) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $2,000,000, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agents,

(i) Indebtedness composing Permitted Investments,

(j) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrowers or any of their Subsidiaries consistent with past
practice or to any Person in connection with financing the premiums of said
insurance, or

 

- 30 -



--------------------------------------------------------------------------------

(k) Permitted Intercompany Advances,

(l) (i) prior to the High Yield Notes Refinancing, Indebtedness evidenced by the
Existing High Yield Notes and (ii) from and after the High Yield Notes
Refinancing, Indebtedness evidenced by either (i) the New High Yield Notes or
(ii) the Permitted Second Lien Term Loan Facility, in each case, so long as no
Default or Event of Default exists at the time of issuance of the New High Yield
Notes or the incurrence of Indebtedness under the Permitted Second Lien Term
Loan Facility, as applicable, and the terms of the New High Yield Notes or the
Permitted Second Lien Term Loan Facility, as applicable, are reasonably
acceptable to Agents, or

(m) other unsecured Indebtedness in principal amount not to exceed $1,000,000.

“Permitted Intercompany Advances” means (a) loans made by (i) a U.S. Borrower or
U.S. Guarantor to another U.S. Borrower or a U.S. Guarantor, (ii) a Canadian
Borrower or a Canadian Guarantor to another Canadian Borrower or a Canadian
Guarantor, (iii) a non-Loan Party to another non-Loan Party, (iv) a non-Loan
Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, and (v) a U.S. Borrower or U.S. Guarantor
to a Canadian Borrower or a Canadian Guarantor, or a Canadian Borrower or
Canadian Guarantor to a U.S. Borrower or a U.S. Guarantor, in each case, so long
as (x) the amount of such loans does not exceed $15,000,000 outstanding at any
one time and (y) no Event of Default has occurred and is continuing or would
result therefrom, and (b) intercompany accounts incurred in the ordinary course
of business.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of seismic data, goods or
services in the ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

 

- 31 -



--------------------------------------------------------------------------------

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of Parent or any of its
Subsidiaries for the purpose of purchasing Stock in Parent so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Parent,

(k) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(l) Investments, following the date of the Agreement, by any Loan Party or any
of its Subsidiaries in joint ventures not to exceed $10,000,000 in the
aggregate,

(m) formation of new Subsidiaries by a Loan Party, provided, that (i) such
Subsidiary shall comply with the requirements of Section 5.11, (ii) Parent shall
have provided U.S. Agent at least 10 Business Days prior to the formation or
acquisition of any such Subsidiary and (iii) such Subsidiary’s business shall
comply with the requirements set forth in Section 6.6, and

(n) Investments made in connection with purchases of seismic data.

“Permitted Liens” means:

(a) Liens granted to, or for the benefit of, any Agent to secure the
Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agents’ Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases,

 

- 32 -



--------------------------------------------------------------------------------

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance or in connection with social security or other such programs,

(i) Liens on amounts deposited to secure Parent’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Parent’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness

(m) the Lien granted to Travelers on the Travelers’ Collateral Account, so long
as the amount deposited in the Travelers’ Collateral Account does not exceed
$500,000,

(n) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(o) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(p) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

 

- 33 -



--------------------------------------------------------------------------------

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(r) Liens granted to, or for the benefit of, the Royal Bank of Canada with
respect to a credit card held by the Loan Parties in an amount not to exceed
CAD$125,000,

(s) Liens granted to, or for the benefit of, any agent under the Permitted
Second Lien Term Loan Facility to secure the obligations under such facility, or

(t) Liens relating to other obligations not to exceed $1,000,000 in the
aggregate.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment or other term under any applicable lease,
provided that (a) a reserve with respect to such obligation is established on
Parent’s or its Subsidiaries’ books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Parent or its Subsidiary, as applicable, in good faith, and
(c) U.S. Agent is satisfied, in its permitted discretion, that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agents’ Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $10,000,000.

“Permitted Second Lien Term Loan Facility” means a second-lien debt facility
providing for term loans (including any notes, guarantees, collateral and
security documents, instruments and agreements executed in connection therewith
(including Hedging Obligations related to the Indebtedness incurred thereunder))
with terms and conditions satisfactory to Agents, including, without limitation,
intercreditor and subordination provisions or agreements, as such facility may
be amended, amended and restated, supplemented, modified, refinanced, replaced
or otherwise restructured, in whole or in part from time to time so long as the
terms of such amendment, restatement or other modification are satisfactory to
Agents.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“PPSA” means collectively the Personal Property Security Act (Alberta) and
(British Columbia) (as each may be amended and in effect from time to time) or
any other applicable Canadian federal or provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, as in effect from

 

- 34 -



--------------------------------------------------------------------------------

time to time. References to sections of the PPSA shall be construed to also
refer to any successor sections.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical consolidated financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a U.S. Lender’s obligation to make U.S. Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments of U.S. Lenders being
terminated or reduced to zero, the percentage obtained by dividing (y) such U.S.
Lender’s Revolver Commitment, by (z) the aggregate Revolver Commitments of all
U.S. Lenders, and (ii) from and after the time that the Revolver Commitments of
U.S. Lenders have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such U.S. Lender’s U.S.
Advances by (z) the outstanding principal amount of all U.S. Advances,

(b) with respect to a U.S. Lender’s obligation to participate in U.S. Letters of
Credit and Reimbursement Undertakings, to reimburse U.S. Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments of U.S. Lenders being terminated or reduced to zero, the
percentage obtained by dividing (y) such U.S. Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all U.S. Lenders, and (ii) from and
after the time that the Revolver Commitments of U.S. Lenders have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such U.S. Lender’s U.S. Advances by (z) the
outstanding principal amount of all U.S. Advances; provided, however, that if
all of the U.S. Advances have been repaid in full and U.S. Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined based
upon subclause (i) of this clause as if the Revolver Commitments of U.S. Lenders
had not been terminated or reduced to zero and based upon the Revolver
Commitments of U.S. Lenders as they existed immediately prior to their
termination or reduction to zero, or

(c) with respect to a Canadian Lender’s obligation to make Canadian Advances and
right to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Revolver Commitments of Canadian Lenders being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Canadian Lender’s Revolver Commitment, by (z) the aggregate Revolver Commitments
of all Canadian Lenders, and (ii) from and after the time that the Revolver
Commitments of Canadian Lenders have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Canadian Lender’s Canadian Advances by (z) the outstanding principal amount of
all Canadian Advances,

 

- 35 -



--------------------------------------------------------------------------------

(d) with respect to a Canadian Lender’s obligation to participate in Canadian
Letters of Credit and Reimbursement Undertakings, to reimburse Canadian Issuing
Lender, and right to receive payments of fees with respect thereto, (i) prior to
the Revolver Commitments of Canadian Lenders being terminated or reduced to
zero, the percentage obtained by dividing (y) such Canadian Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Canadian Lenders,
and (ii) from and after the time that the Revolver Commitments of Canadian
Lenders have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Canadian Lender’s Canadian
Advances by (z) the outstanding principal amount of all Canadian Advances;
provided, however, that if all of the Canadian Advances have been repaid in full
and Canadian Letters of Credit remain outstanding, Pro Rata Share under this
clause shall be determined based upon subclause (i) of this clause as if the
Revolver Commitments of Canadian Lenders had not been terminated or reduced to
zero and based upon the Revolver Commitments of Canadian Lenders as they existed
immediately prior to their termination or reduction to zero, or

(e) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate amount of Revolver Commitments of all Lenders, and (ii) from
and after the time that the Revolver Commitments have been terminated or reduced
to zero, the percentage obtained by dividing (y) the outstanding principal
amount of such Lender’s Advances, by (z) the outstanding principal amount of all
Advances; provided, however, that if all of the Advances have been repaid in
full and Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the Dollar Equivalent
of the amount of unrestricted cash and Cash Equivalents of Parent and its
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States or Canada.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

 

- 36 -



--------------------------------------------------------------------------------

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent or its Subsidiaries.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” and “Registers” have the meaning specified therefor in
Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning specified therefor in Section 13.1(h) of the
Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies,

 

- 37 -



--------------------------------------------------------------------------------

investigations, or post-remedial operation and maintenance activities, or
(e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.14(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Canadian Lenders” means, at any time, Canadian Lenders whose aggregate
Pro Rata Shares (calculated under clause (c) of the definition of Pro Rata
Shares) exceed 50%; provided, however, that at any time there are 2 or more U.S.
Lenders, “Required Lenders” must include at least 2 Canadian Lenders.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

“Required U.S. Lenders” means, at any time, U.S. Lenders whose aggregate Pro
Rata Shares (calculated under clause (c) of the definition of Pro Rata Shares)
exceed 50%; provided, however, that at any time there are 2 or more U.S.
Lenders, “Required Lenders” must include at least 2 U.S. Lenders.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Parent (including
any payment in connection with any merger or consolidation involving Parent) or
to the direct or indirect holders of Stock issued by Parent in their capacity as
such (other than dividends or distributions payable in Stock issued by Parent,
or (b) purchase, redeem, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving Parent) any Stock issued
by Parent.

“Restrictive Agreement” means any agreement (other than a Loan Document) that
conditions or restricts the right of any Loan Party or any Subsidiary thereof to
incur or repay Indebtedness, to grant Liens on any assets, to declare or make
Restricted Junior Payments, to modify, extend or renew any agreement evidencing
Indebtedness, or to repay any intercompany Indebtedness.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 and pursuant to
Incremental Revolver Commitments made in accordance with the provisions of
Section 2.15.

 

- 38 -



--------------------------------------------------------------------------------

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreements” means the U.S. Security Agreement and the Canadian
Security Agreement.

“Seitel Holdings” means Seitel Holdings, Inc., a Delaware corporation.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts, excluding intercompany debt; provided, however, each Loan Party agrees
that any such intercompany debt shall be deemed to have been contributed to
capital or waived as of the date hereof in the event any challenge is raised to
the validity of any Guaranty.

“Statutory Lien Payments” has the meaning specified therefor in Section 4.30 of
the Agreement.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as

 

- 39 -



--------------------------------------------------------------------------------

such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code).

“Swing Lender” means U.S. Swing Lender and/or Canadian Swing Lender, as the
context requires.

“Swing Loan” means the U.S. Swing Loan and/or the Canadian Swing Loan, as the
context requires.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities with respect thereto; provided,
however, that Taxes shall exclude (i) any tax imposed on the net income or net
profits of any Lender or any Participant (including any branch profits taxes),
in each case imposed by the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender or such Participant is organized
or the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender’s or such Participant’s principal office is
located or as a result of a present or former connection between such Lender or
such Participant and the jurisdiction or taxing authority imposing the tax
(other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) taxes resulting from a Lender’s or a Participant’s
failure to comply with the requirements of Section 16(d), (e) or (f) of the
Agreement; (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time of such assignment (or
designation of a new lending office); and (iv) any United States federal
withholding Tax that would not have been imposed but for a failure by such
Lender or Participant (or any financial institution through which any payment is
made to such recipient) to comply with the applicable requirements of FATCA.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

- 40 -



--------------------------------------------------------------------------------

“Total Outstandings” means the sum of the outstanding principal amounts of all
Advances, Swing Loans and the face amount of all Letters of Credit, determined
as of the close of business on each Business Day after giving effect to all
changes in Total Outstandings during such Business Day.

“Trademark Security Agreement” means that certain trademark security agreement,
dated as of even date with the Agreement, executed and delivered by each Loan
Party party thereto in favor of the applicable Agent, for the benefit of the
applicable Lender Group and the applicable Bank Product Providers, in form and
substance reasonably satisfactory to such Agent.

“Travelers’ Collateral Account” means that certain Smith Barney Collateral
Pledge Account (or any replacement thereof), which has been established to
provide cash collateral to Travelers Casualty and Surety Company of America
(“Travelers”) in connection with the issuance and continuation of surety bonds
in an amount not to exceed approximately $500,000, issued by Travelers on behalf
of the Borrowers, pursuant to one or more General Contracts of Indemnity between
one or more of the Borrowers, as indemnitor(s), and Travelers, as indemnitee or
surety.

“U.S. Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“U.S. Agent” has the meaning specified therefor in the preamble to the
Agreement.

“U.S. Availability” means, as of any date of determination, the amount that U.S.
Borrowers are entitled to borrow as U.S. Advances hereunder (after giving effect
to all then outstanding U.S. Obligations (other than U.S. Bank Product
Obligations) and all sublimits and reserves imposed in accordance with the terms
hereof and then applicable hereunder).

“U.S. Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any U.S. Borrower or U.S.
Guarantor and their Domestic Subsidiaries to any U.S. Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations of a U.S. Borrower or Domestic Subsidiary, and (c) all amounts that
any Agent or any Lender is obligated to pay to a U.S. Bank Product Provider as a
result of such Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a U.S. Bank Product
Provider with respect to the Bank Products provided by such U.S. Bank Product
Provider to such U.S. Borrower or U.S. Guarantor or their Domestic Subsidiaries.

“U.S. Bank Product Provider” means Wells Fargo or any of its Affiliates.

“U.S. Bank Product Reserve Amount” means, as of any date of determination, the
Dollar or Canadian Dollar amount of reserves that the applicable

 

- 41 -



--------------------------------------------------------------------------------

Agent has established (based upon the Bank Product Providers’ reasonable
determination of its credit exposure to Parent and its Subsidiaries in respect
of U.S. Bank Product Obligations with respect to U.S. Borrower in respect of
Dollars or Canadian Dollars, as the case may be) in respect of Bank Products
then provided or outstanding.

“U.S. Borrower” has the meaning specified therefor in the preamble to the
Agreement.

“U.S. Borrowing” means a borrowing hereunder consisting of U.S. Advances made on
the same day by a U.S. Lender (or U.S. Agent on behalf thereof), or by a U.S.
Swing Lender in the case of a U.S. Swing Loan, or by U.S. Agent in the case of a
U.S. Protective Advance, in each case, to a U.S. Borrower.

“U.S. Borrowing Base” means as of any date of determination, with respect to
each U.S. Borrower and U.S. Guarantor, an amount equal to the sum of: (i) 85% of
Eligible Cash Resale Accounts Receivable, less the amount, if any, of the
Dilution Reserve; plus (ii) 85% of Eligible Acquisition Accounts Receivable,
less the amount, if any, of the Dilution Reserve; plus (iii) the lesser of
(a) 85% of Eligible Extended Term Accounts Receivable, less the amount, if any,
of the Dilution Reserve, and (b) $10.0 million; plus (iv) 85% of Eligible
Reproduction and Delivery and Data Processing Accounts Receivable, less the
amount, if any, of the Dilution Reserve; plus (v) up to $17.0 million advance
against 85% of the Net Orderly Liquidation Value of the Data Library; minus
(v) Applicable U.S. Reserves.

“U.S. Borrowing Base Excess” has the meaning set forth in Section 2.4(e)(i) of
the Agreement.

“U.S. Collateral” means all assets and interests in assets and proceeds thereof
now owned or hereafter acquired by any U.S. Borrower or U.S. Guarantor or their
Domestic Subsidiaries in or upon which a Lien is granted by such Person in favor
of U.S. Agent or the U.S. Lenders under any of the Loan Documents.

“U.S. Designated Account” means the U.S. bank account of U.S. Borrowers
identified on Schedule D-1.

“U.S. Guarantors” means each U.S. Borrower and each Domestic Subsidiary of
Parent that is a Material Subsidiary (other than any Material Subsidiary that is
not required to become a Guarantor pursuant to Section 5.11), and each other
Person that becomes a U.S. Guarantor after the Closing Date pursuant to
Section 5.11 of the Agreement, and “U.S. Guarantor” means any one of them.

“U.S. Guaranty” means that certain general continuing guaranty, dated as of even
date with the Agreement, executed and delivered by each extant U.S. Guarantor in
favor of U.S. Agent, for the benefit of the U.S. Lender Group and the U.S. Bank
Product Providers, in form and substance reasonably satisfactory to U.S. Agent.

“U.S. Issuing Lender” means WFCF or any other U.S. Lender that, at the request
of any U.S. Borrower and with the consent of U.S. Agent, agrees, in such U.S.

 

- 42 -



--------------------------------------------------------------------------------

Lender’s sole discretion, to become a U.S. Issuing Lender for the purpose of
issuing U.S. Letters of Credit or Reimbursement Undertakings pursuant to
Section 2.11 of the Agreement and the U.S. Issuing Lender shall be a U.S.
Lender.

“U.S. Lenders” means Lenders that make U.S. Advances under the Agreement.

“U.S. Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by U.S. Issuing Lender or U.S. Underlying Issuer, as the context
requires, to a U.S. Borrower.

“U.S. Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding U.S. Letters of Credit.

“U.S. Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“U.S. Lender Group” means each of the U.S. Lenders (including U.S. Issuing
Lender and U.S. Swing Lender) and U.S. Agent, or any one or more of them.

“U.S. Maximum Revolver Amount” means, at any date, an amount equal to the lesser
of (i) $30,000,000, as may be decreased by the amount of reductions in the
Revolver Commitments made in accordance with Section 2.4(c) of the Agreement and
as may be increased by the amount of Incremental Revolver Commitments in
accordance with Section 2.15, (ii) the U.S. Borrowing Base on such date and
(iii) the Maximum Revolver Amount.

“U.S. Obligations” means all Obligations of any U.S. Borrower or U.S. Guarantor.

“U.S. Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“U.S. Protective Advances” has the meaning specified therefor in Section 2.3(d)
of the Agreement.

“U.S. Reimbursement Undertaking” has the meaning set forth in Section 2.11(a) of
the Agreement.

“U.S. Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding U.S. Advances, plus (b) the amount of the U.S. Letter of
Credit Usage.

“U.S. Security Agreement” means a security agreement, dated as of even date with
the Agreement, in form and substance reasonably satisfactory to U.S. Agent,
executed and delivered by the U.S. Borrowers and U.S. Guarantors to U.S. Agent.

 

- 43 -



--------------------------------------------------------------------------------

“U.S. Swing Lender” means WFCF or any other U.S. Lender that, at the request of
a U.S. Borrower and with the consent of U.S. Agent agrees, in such U.S. Lender’s
sole discretion, to become the U.S. Swing Lender under Section 2.3(b) of the
Agreement.

“U.S. Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“U.S. Underlying Issuer” means Wells Fargo or one of its Affiliates.

“U.S. Underlying Letter of Credit” means a Letter of Credit that has been issued
by an Underlying Issuer.

“Underlying Issuer” means U.S. Underlying Issuer and/or Canadian Underlying
Issuer, as the context requires.

“Underlying Letter of Credit” means a U.S. Letter of Credit and/or a Canadian
Letter of Credit, as the context requires.

“United States” means the United States of America.

“ValueAct Capital” means ValueAct Capital Master Fund, L.P., a British Virgin
Islands limited partnership, ValueAct Capital Partners, L.P., ValueAct Capital
Partners II, L.P., ValueAct Capital International, Ltd. and its successor
ValueAct Capital International I, L.P., Value Act Capital International II,
L.P., VA Partners, LLC, ValueAct Capital Management LLC, or other affiliated
Persons under common Control.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

“WFCFCC” means Wells Fargo Capital Finance Corporation Canada, a corporation
incorporated under the laws of Ontario.

 

- 44 -



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrower to
Assignor with respect to Assignor’s share of the Advances assigned hereunder, as
reflected on Assignor’s books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon any Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agents by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which



--------------------------------------------------------------------------------

by the terms of the Loan Documents are required to be performed by it as a
Lender; [and (f) attaches the forms prescribed by the Internal Revenue Service
of the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the U.S. Agent
or the Canadian Agent, as applicable for recording by such Agent. The effective
date of this Assignment (the “Settlement Date”) shall be the latest to occur of
(a) the date of the execution and delivery hereof by the Assignor and the
Assignee, (b) unless waived by the U.S. Agent or the Canadian Agent, as
applicable, the receipt by such Agent for its sole and separate account a
processing fee in the amount of $3,500, (c) the receipt of any required consent
of the Agents, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, the U.S. Agent or
the Canadian Agent, as applicable, shall make all payments that are due and
payable to the holder of the interest assigned hereunder (including payments of
principal, interest, fees and other amounts) to Assignor for amounts which have
accrued up to but excluding the Settlement Date and to Assignee for amounts
which have accrued from and after the Settlement Date. On the Settlement Date,
Assignor shall pay to Assignee an amount equal to the portion of any interest,
fee, or any other charge that was paid to Assignor prior to the Settlement Date
on account of the interest assigned hereunder and that are due and payable to
Assignee with respect thereto, to the extent that such interest, fee or other
charge relates to the period of time from and after the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.



--------------------------------------------------------------------------------

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR],

as Assignor

By:

   

Name:

 

Title:

 

[NAME OF ASSIGNEE],

as Assignee

By:

   

Name:

 

Title:

 

 

ACCEPTED THIS              DAY OF                     

[WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as U.S. Agent

By

   

Name:

 

Title:]

 

[WELLS FARGO CAPITAL CORPORATION
CANADA,

a corporation incorporated under the laws of the
Province of Ontario, as Canadian Agent

By

   

Name:

 

Title:]

 

[SEITEL, INC.1

a Delaware corporation,

By

   

Name:

 

Title:]

 

 

1 

If required by the provisions of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.        U.S. Borrowers: Seitel, Inc., a Delaware corporation and any other
Domestic Subsidiary of Seitel, Inc. designated from time to time as a “U.S.
Borrower” under the Credit Agreement.

 

2.        Canadian Borrowers: Olympic Seismic Ltd., a corporation incorporated
under the laws of the Province of Alberta, and any other Canadian Subsidiary of
Seitel, Inc. designated from time to time as a “Canadian Borrower” under the
Credit Agreement.

 

2.        Name and Date of Credit Agreement:

 

Credit Agreement, dated as of May 25, 2011, by and among U.S. Borrower, Canadian
Borrower, the lenders from time to time party thereto (the “Lenders”), Wells
Fargo Capital Finance, LLC, a Delaware limited liability company, as
administrative agent and collateral agent for the U.S. Lenders (in such
capacity, together with its permitted successors and assigns in such capacity,
“U.S. Agent”), and Wells Fargo Capital Finance Corporation Canada, a corporation
incorporated under the laws of the Province of Ontario, as administrative agent
and collateral agent for the Canadian Lenders (in such capacity, together with
its permitted successors and assigns in such capacity, “Canadian Agent”).

 

3.        Date of Assignment Agreement:

  

  _____

 

4.        Amounts:

 

a.      Assigned Amount of Revolver Commitment

  

$            

 

b.      Assigned Amount of Advances

  

$            

 

5.        Settlement Date:

  

  _____

 

6.        Purchase Price

  

$            

 

7.        Notice and Payment Instructions, etc.

 

Assignee:

       

Assignor:

                                           



--------------------------------------------------------------------------------

8.

Agreed and Accepted:

 

[ASSIGNOR]

   

[ASSIGNEE]

By:

       

By:

   

Title:

     

Title:

   

 

Accepted:

[WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as U.S. Agent

By

     

Name:

   

Title:]

 

[WELLS FARGO CAPITAL CORPORATION
CANADA,

a corporation incorporated under the laws of the
Province of Ontario, as Canadian Agent

By

     

Name:

   

Title:]

 



--------------------------------------------------------------------------------

Exhibit 10.1(b)

EXHIBIT B-1

LOGO [g192619g58g78.jpg]



--------------------------------------------------------------------------------

LOGO [g192619g59m97.jpg]



--------------------------------------------------------------------------------

LOGO [g192619g84s42.jpg]



--------------------------------------------------------------------------------

LOGO [g192619g23p45.jpg]



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[Seitel Inc.’s letterhead]

 

To:

[Wells Fargo Capital Finance, LLC

One Boston Place

Boston, MA 02108

Attn: Business Finance Division Manager]

 

 

Re:

Compliance Certificate dated            

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (the “Credit Agreement”)
dated as of May 25, 2011, by and among by and among Seitel, Inc., a Delaware
corporation (“Parent or U.S. Borrower”), Olympic Seismic Ltd., a corporation
incorporated under the laws of the Province of Alberta (“Canadian Borrower”),
the lenders signatory thereto (the “Lenders”), Wells Fargo Capital Finance, LLC,
a Delaware limited liability company, as administrative agent and collateral
agent for the U.S. Lenders (in such capacity, together with its permitted
successors and assigns in such capacity, “U.S. Agent”), and Wells Fargo Capital
Finance Corporation Canada, a corporation incorporated under the laws of the
Province of Ontario, as administrative agent and collateral agent for the
Canadian Lenders (in such capacity, together with its permitted successors and
assigns in such capacity, “Canadian Agent”).

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Parent hereby certifies that:

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and



--------------------------------------------------------------------------------

what action Parent and its Subsidiaries have taken, are taking, or propose to
take with respect thereto.

4. The representations and warranties of Parent and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

5. Parent and its Subsidiaries are in compliance with the applicable covenant
contained in Section 7 of the Credit Agreement as demonstrated on Schedule 4
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this                  day of                             ,                 .

 

SEITEL, INC.

By:

   

Name:

 

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenant

Fixed Charge Coverage Ratio.

Parent’s and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
quarterly basis, for the fiscal quarter ending                     ,
                     is             :1.0, which [is/is not] greater than or
equal to 1.0:1.0, and Excess Availability for the fiscal quarter ending
                        ,                          is $                    ,
which [is/is not] greater than or equal to $10,000,000.



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Capital Finance, LLC, as U.S. Agent

One Boston Place

Boston, MA 02108

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, dated as of May 25,
2011 (the “Credit Agreement”), by and among Seitel, Inc., a Delaware corporation
(“U.S. Borrower”), Olympic Seismic Ltd., a corporation incorporated under the
laws of the Province of Alberta (“Canadian Borrower”), the lenders signatory
thereto (the “Lenders”), Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, as administrative agent and collateral agent for the U.S.
Lenders (in such capacity, together with its permitted successors and assigns in
such capacity, “U.S. Agent”), and Wells Fargo Capital Finance Corporation
Canada, a corporation incorporated under the laws of the Province of Ontario, as
administrative agent and collateral agent for the Canadian Lenders (in such
capacity, together with its permitted successors and assigns in such capacity,
“Canadian Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

This LIBOR Notice represents the applicable U.S. Borrower’s request to elect the
LIBOR Option with respect to outstanding Advances in the amount of
$                 (the “LIBOR Rate Advance”)[, and is a written confirmation of
the telephonic notice of such election given to U.S. Agent].

The LIBOR Rate Advance will have an Interest Period of [1] [2] [3] month[s]
commencing on                     .

This LIBOR Notice further confirms such U.S. Borrower’s acceptance, for purposes
of determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Such U.S. Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document or any
agreement, instrument, certificate, document or other writing furnished at any
time under



--------------------------------------------------------------------------------

or in connection with any Loan Document, and as of the effective date of any
advance, continuation or conversion requested above, is true and correct in all
material respects (except to the extent any representation or warranty expressly
related to an earlier date), (ii) each of the covenants and agreements contained
in any Loan Document have been performed (to the extent required to be performed
on or before the date hereof or each such effective date), and (iii) no Default
or Event of Default has occurred and is continuing on the date hereof, nor will
any thereof occur after giving effect to the request above.

 

Dated:

 

[INSERT NAME OF U.S. BORROWER]

By

   

Name:

 

Title:

 

Acknowledged by:

 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as U.S. Agent

By:

   

Name:

   

Title:

   

 

Page 2